Exhibit 10.6

EXECUTION COPY

 

 

 

$35,000,000

SENIOR SECURED CREDIT AGREEMENT

dated as of July 27, 2012

among

LIFETIME BRANDS, INC.,

as Borrower,

THE SUBSIDIARY GUARANTORS PARTY HERETO,

as Subsidiary Guarantors,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I

  

DEFINITIONS

     1   

SECTION 1.01

   Defined Terms      1   

SECTION 1.02

   Classification of Loans and Borrowings      25   

SECTION 1.03

   Terms Generally      25   

SECTION 1.04

   Accounting Terms; GAAP      25   

SECTION 1.05

   Resolution of Drafting Ambiguities      26   

ARTICLE II

  

THE CREDITS

     26   

SECTION 2.01

   Commitments      26   

SECTION 2.02

   Loans      26   

SECTION 2.03

   Borrowing Procedure      27   

SECTION 2.04

   Evidence of Debt; Repayment of Loans      28   

SECTION 2.05

   Fees      29   

SECTION 2.06

   Interest on Loans      29   

SECTION 2.07

   Termination of Commitments      30   

SECTION 2.08

   Interest Elections      30   

SECTION 2.09

   Repayment and Amortization of Loans      31   

SECTION 2.10

   Optional and Mandatory Prepayments of Loans      31   

SECTION 2.11

   Alternate Rate of Interest      33   

SECTION 2.12

   Yield Protection      34   

SECTION 2.13

   Breakage Payments      35   

SECTION 2.14

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      35   

SECTION 2.15

   Taxes      37   

SECTION 2.16

   Mitigation Obligations; Replacement of Lenders      40   

SECTION 2.17

   Defaulting Lenders      41   

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

     42   

SECTION 3.01

   Organization; Powers      42   

SECTION 3.02

   Authorization; Enforceability      42   

SECTION 3.03

   Governmental Approvals; No Conflicts      42   

SECTION 3.04

   Financial Condition; No Material Adverse Change      42   

SECTION 3.05

   Properties      43   

SECTION 3.06

   Litigation      43   

SECTION 3.07

   Compliance with Laws and Agreements      43   

SECTION 3.08

   Investment Company Status      43   

 

-i-



--------------------------------------------------------------------------------

Section

        Page  

SECTION 3.09

   Taxes      43   

SECTION 3.10

   ERISA      44   

SECTION 3.11

   Disclosure      44   

SECTION 3.12

   Material Agreements      44   

SECTION 3.13

   Solvency      44   

SECTION 3.14

   Insurance      45   

SECTION 3.15

   Capitalization and Subsidiaries      45   

SECTION 3.16

   No Burdensome Restrictions      45   

SECTION 3.17

   Federal Reserve Regulations      45   

SECTION 3.18

   Security Interest in Collateral      45   

SECTION 3.19

   Employment Matters      45   

SECTION 3.20

   Common Enterprise      46   

SECTION 3.21

   Anti-Terrorism Law      46   

SECTION 3.22

   Environmental Matters      47   

SECTION 3.23

   LTB Ownership of Grupo Vasconia      47   

ARTICLE IV

  

CONDITIONS TO CREDIT EXTENSION

     47   

SECTION 4.01

   Conditions to Credit Extension      47   

ARTICLE V

  

AFFIRMATIVE COVENANTS

     50   

SECTION 5.01

   Financial Statements, Reports, etc. Furnish to the Administrative Agent and
each Lender:      50   

SECTION 5.02

   Litigation and Other Notices      53   

SECTION 5.03

   Existence; Businesses and Properties      53   

SECTION 5.04

   Insurance      54   

SECTION 5.05

   Obligations and Taxes      54   

SECTION 5.06

   Employee Benefits      54   

SECTION 5.07

   Maintaining Records; Access to Properties and Inspections; Annual Meetings   
  55   

SECTION 5.08

   Use of Proceeds      55   

SECTION 5.09

   Compliance with Environmental Laws; Environmental Reports      55   

SECTION 5.10

   [Reserved]      56   

SECTION 5.11

   Additional Collateral; Further Assurances      56   

SECTION 5.12

   Security Interests      57   

SECTION 5.13

   Information Regarding Collateral      57   

ARTICLE VI

  

NEGATIVE COVENANTS

     58   

SECTION 6.01

   Indebtedness      58   

SECTION 6.02

   Liens      60   

 

-ii-



--------------------------------------------------------------------------------

Section

        Page  

SECTION 6.03

   Fundamental Changes      62   

SECTION 6.04

   Investments, Loans, Advances, Guarantees and Acquisitions      63   

SECTION 6.05

   Asset Sales      65   

SECTION 6.06

   Sale and Leaseback Transactions      66   

SECTION 6.07

   [Reserved]      66   

SECTION 6.08

   Restricted Payments      66   

SECTION 6.09

   Transactions with Affiliates      66   

SECTION 6.10

   Financial Covenants      67   

SECTION 6.11

   Prepayments of Other Indebtedness; Modifications of Organizational Documents;
Material Indebtedness and Other Documents, etc.; Limitation on Overadvances     
67   

SECTION 6.12

   Restrictive Agreements      68   

SECTION 6.13

   Fiscal Year      68   

SECTION 6.14

   Anti-Terrorism Law; Anti-Money Laundering      69   

SECTION 6.15

   Limitation on Use of Stock Proceeds to Prepay Loans      69   

SECTION 6.16

   Availability Under First Lien Credit Agreement      69   

SECTION 6.17

   Swap Agreements      69   

SECTION 6.18

   LTB as Passive Holding Company      69   

SECTION 6.19

   First Lien Secured Obligations      70   

ARTICLE VII

  

GUARANTEE

     70   

SECTION 7.01

   The Loan Party Guarantee      70   

SECTION 7.02

   Obligations Unconditional      71   

SECTION 7.03

   Reinstatement      71   

SECTION 7.04

   Subrogation; Subordination      72   

SECTION 7.05

   Remedies      72   

SECTION 7.06

   Instrument for the Payment of Money      72   

SECTION 7.07

   Continuing Guarantee      72   

SECTION 7.08

   General Limitation on Guarantee Obligations      72   

SECTION 7.09

   Release of Subsidiary Guarantors      73   

SECTION 7.10

   Right of Contribution      73   

ARTICLE VIII

  

EVENTS OF DEFAULT

     73   

SECTION 8.01

   Events of Default      73   

SECTION 8.02

   Rescission      76   

SECTION 8.03

   Application of Proceeds      76   

ARTICLE IX

  

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     77   

SECTION 9.01

   Appointment and Authority      77   

 

-iii-



--------------------------------------------------------------------------------

Section

        Page  

SECTION 9.02

   Rights as a Lender      77   

SECTION 9.03

   Exculpatory Provisions      77   

SECTION 9.04

   Reliance by Agent      78   

SECTION 9.05

   Delegation of Duties      78   

SECTION 9.06

   Resignation of Agent      79   

SECTION 9.07

   Non-Reliance on Agent and Other Lenders      79   

SECTION 9.08

   [Reserved]      79   

ARTICLE X

  

MISCELLANEOUS

     80   

SECTION 10.01

   Notices      80   

SECTION 10.02

   Waivers; Amendment      82   

SECTION 10.03

   Expenses; Indemnity; Damage Waiver      84   

SECTION 10.04

   Successors and Assigns      86   

SECTION 10.05

   Survival of Agreement      88   

SECTION 10.06

   Counterparts; Integration; Effectiveness      88   

SECTION 10.07

   Severability      89   

SECTION 10.08

   Right of Setoff      89   

SECTION 10.09

   Governing Law; Jurisdiction; Consent to Service of Process      89   

SECTION 10.10

   Waiver of Jury Trial      90   

SECTION 10.11

   Headings      90   

SECTION 10.12

   Treatment of Certain Information; Confidentiality      90   

SECTION 10.13

   USA PATRIOT Act Notice      91   

SECTION 10.14

   Interest Rate Limitation      91   

SECTION 10.15

   Post Closing Requirements      91   

SCHEDULES

 

Schedule 1.01(a)    Effective Date Commitments Schedule 1.01(b)    Subsidiary
Guarantors Schedule 3.05    Properties Schedule 3.06    Disclosed Matters
Schedule 3.14    Insurance Schedule 3.15    Capitalization and Subsidiaries
Schedule 3.22    Environmental Matters Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens Schedule 6.04    Existing Investments Schedule
6.12    Existing Restrictions EXHIBITS    Exhibit A    Form of Assignment and
Assumption Exhibit B    Form of Compliance Certificate Exhibit C    Form of
Interest Election Request Exhibit D    Form of Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

Exhibit E    List of Closing Documents Exhibit F    Form of Note Exhibit G   
Form of Security Agreement Exhibit H    Form of Opinion of Company Counsel
Exhibit I    Form of Opinion of Mexico Local Counsel Exhibit J    Form of
Intercompany Note Exhibits K1-K2    Form of United States Tax Compliance
Certificates Exhibit L    Form of Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

SENIOR SECURED CREDIT AGREEMENT

This SENIOR SECURED CREDIT AGREEMENT (this “Agreement”), dated as of July 27,
2012, among LIFETIME BRANDS, INC., a Delaware corporation (“Borrower”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I), the Lenders, and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties.

WITNESSETH:

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
Loans on the Effective Date, in an aggregate principal amount of $35,000,000.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 5.08.

WHEREAS, Borrower has entered into the First Lien Credit Agreement providing for
first lien asset-based revolving loans.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, the consideration for any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests of Borrower
or its Subsidiaries or of properties or otherwise and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred payment at
any future time, whether or not any such future payment is subject to the
occurrence of any contingency, and which represents the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the sum of (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
pursuant to Article IX.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affected Foreign Subsidiary” shall mean any Foreign Subsidiary to the extent
greater than 65% of the Equity Interests of such Foreign Subsidiary being
pledged to support the Secured Obligations would cause a Deemed Dividend Issue.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBOR
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Adjusted LIBOR Rate for any day shall be based
on the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate,
respectively.

“Amortization Date” shall mean, January 31st, April 30th, July 31st, and
October 31st of each calendar year during the term of this Agreement.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.21.

“Applicable Pledge Percentage” shall mean (i) 65% of the total voting power of
all outstanding Voting Stock of such Affected Foreign Subsidiary and (ii) 100%
of the Equity Interests not constituting Voting Stock of such Affected Foreign
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this definition.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and Cash Equivalents, in each case, in the
ordinary course of business, by Borrower or any of its Subsidiaries and (b) any
issuance or sale of any Equity Interests of any Subsidiary of Borrower, in each
case, to any Person other than (i) Borrower, (ii) any Subsidiary Guarantor or
(iii) any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit A, or any other form approved by the
Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed).

“Availability” shall have the meaning ascribed to such term in the First Lien
Credit Agreement as in effect on July 27, 2012 and thereafter as such meaning
may be modified in accordance with the Intercreditor Agreement.

“Banking Services” shall have the meaning ascribed thereto in the First Lien
Credit Agreement as in effect on July 27, 2012 and thereafter as such meaning
may be modified in accordance with the Intercreditor Agreement.

“Banking Services Obligations” shall have the meaning ascribed thereto in the
First Lien Credit Agreement as in effect on July 27, 2012 and thereafter as such
meaning may be modified in accordance with the Intercreditor Agreement.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or any other
jurisdiction or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board or committee of managers of such Person,
(iii) in the case of any partnership, the Board of Directors of the general
partner of such Person and (iv) in any other case, the functional equivalent of
the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” shall mean each of the Domestic Borrowing Base and the Foreign
Borrowing Base, as such terms are defined in the First Lien Credit Agreement as
in effect on July 27, 2012 and thereafter as such meaning may be modified in
accordance with the Intercreditor Agreement.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03.

“Burdensome Restrictions” shall mean any consensual encumbrance or restriction
of the type described in Section 6.12.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to remain closed;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Assets” shall mean, with respect to any Person, all equipment, fixed
assets and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability), but
excluding expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Sections 2.10(c) and (f).

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any Person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof; provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued, or directly, unconditionally and fully guaranteed or
insured, by any state of the U.S. or any political subdivision of any such state
or any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company

 

-4-



--------------------------------------------------------------------------------

organized under the laws of the United States, any state thereof or the District
of Columbia or any U.S. branch of a foreign bank having, capital and surplus
aggregating in excess of $250,000,000 and a rating of “A” (or such other similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act) with
maturities of not more than one year from the date of acquisition by such
Person; (d) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (e) commercial paper issued by any Lender or Person
incorporated in the United States rated at least A-2 or the equivalent thereof
by S&P or at least P-2 or the equivalent thereof by Moody’s, and in each case
maturing not more than one year after the date of acquisition by such Person;
(f) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (e) above;
and (g) demand deposit accounts maintained in the ordinary course of business.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of any Person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof but not an Asset Sale.

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Equity Interests
representing more than 40% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Borrower by Persons who were neither (i) nominated by the board of directors of
Borrower nor (ii) appointed by directors so nominated; (c) the acquisition of
direct or indirect Control of Borrower by any Person or group; or (d) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing).

“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty (including any rules or regulations issued under or implementing any
existing law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 2.12(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

-5-



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean any and all property owned, leased or operated by any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Secured Parties, to secure the Secured
Obligations.

“Collateral Access Agreement” shall have the meaning assigned to such term in
the Security Agreement.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Documents” shall mean, collectively, the Security Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.

“Collection Account” shall have the meaning assigned to such term in the
Security Agreement.

“Commitments” shall mean, with respect to each Lender, the commitment of such
Lender to make a Loan hereunder on the Effective Date in the amount set forth in
Schedule 1.01(a), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial aggregate amount of the Lenders’
Commitments is $35,000,000.

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum in the form used during the syndication of the Loans.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Encumbrance of the type described in clauses (a) and (b) of the definition
thereof, the following conditions:

(a) Borrower shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
and

(b) at the option and at the request of the Administrative Agent, to the extent
such Lien is in an amount in excess of $100,000, the appropriate Loan Party
shall maintain cash reserves in an amount sufficient to pay and discharge such
Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

-6-



--------------------------------------------------------------------------------

“Credit Extension” shall mean the making of a Loan by a Lender.

“Credit Party” shall mean any Agent or any other Lender.

“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Effective Date (other than as permitted by
Section 6.01).

“Deemed Dividend Issue” shall mean, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing adverse tax consequences to Borrower or such parent Domestic Subsidiary,
in each case as determined by Borrower in its commercially reasonable judgment
acting in good faith and in consultation with its legal and tax advisors.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Interest” shall have the meaning assigned to such term in Section
2.06(c).

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party or the Borrower, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s or the Borrower’s, as
applicable, receipt of such certification in form and substance satisfactory to
it, the Borrower and the Administrative Agent, or (d) has become the subject of
a Bankruptcy Event.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Deposit Account Control Agreement” shall have the meaning assigned to such term
in the Security Agreement.

“Disclosed Matters” shall mean the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

-7-



--------------------------------------------------------------------------------

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the six-months anniversary of the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the six-month anniversary of
the Final Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations; provided however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holder thereof (or the holders of any security
into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change of control or an asset sale occurring
prior to the first anniversary of the Final Maturity Date shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any Equity Interests pursuant to such provision prior to
the repayment in full of the Obligations.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“EBITDA” shall mean, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period (net of tax refunds), (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any non-cash charges
for such period (including non-cash charges for such period associated with
incurring the First Lien Secured Obligations, but excluding any non-cash charge
in respect of an item that was included in Net Income in a prior period),
(v) any advisory and other professional services fees and related expenses paid
in connection with Permitted Acquisitions (other than, for the avoidance of
doubt the Specified Transactions) and any investments made pursuant to
Section 6.04(m) (other than, for the avoidance of doubt the Specified
Transactions) in an aggregate amount with respect to all such fees and expenses
not to exceed $3,000,000 for any twelve-month period, (vi) any advisory and
other professional fees and related expenses paid in connection with the
Specified Transactions, in an aggregate amount with respect to all such fees and
expenses not to exceed $2,000,000 for the twelve-month period ending on
October 28, 2012, (vii) non-recurring charges incurred during such period, which
shall not exceed in the aggregate for all periods, $2,000,000, and (viii) any
extraordinary losses from sales, exchanges and other dispositions of property
not in the ordinary course of business, minus (b) without duplication and to the
extent included in Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(iv) taken in a prior period
and (ii) the sum of any extraordinary gains from sales, exchanges and other
dispositions of property not in the ordinary course of business, all calculated
for Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other Person approved by the Administrative
Agent and Borrower (each such approval not to be unreasonably withheld or
delayed); provided that (x) the Borrower shall be

 

-8-



--------------------------------------------------------------------------------

deemed to have consented to such Person unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof from the Administrative Agent, (y) “Eligible
Assignee” shall not include Borrower or any of its Subsidiaries or any natural
Person and (z) no approval of Borrower shall be required during the continuance
of an Event of Default.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, or as otherwise defined in any
Environmental Law.

“Environmental Laws” shall mean all laws, rules, regulations, the common law,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs or environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) the
presence of or exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code and Section 302 of ERISA, whether or not waived, the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Borrower

 

-9-



--------------------------------------------------------------------------------

or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
or (g) the receipt by Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of any
notice, concerning the imposition upon Borrower or any of its ERISA Affiliates
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income taxes), by a jurisdiction (or any political
subdivision thereof) as a result of such recipient being organized or having its
principal office in such jurisdiction, or in the case of any Lender, in having
its applicable lending office in such jurisdiction, (b) any Taxes in the nature
of the branch profits tax within the meaning of Section 884 of the Code imposed
by any jurisdiction described in clause (a), (c) other than an assignee pursuant
to a request by Borrower under Section 2.16 hereof, any U.S. federal withholding
tax that is imposed on amounts payable to such Person pursuant to any laws in
effect at the time such Person becomes a party hereto (or designates a new
lending office), except to the extent that such Person (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding tax pursuant to Section 2.15(a) hereto, (d) any withholding tax
that is attributable to such Person’s failure to comply with Section 2.15(e)
hereto, and (e) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” shall have the meaning assigned to such term in Section 3.21.

“Existing Credit Agreement” shall mean the Second Lien Credit Agreement, dated
as of June 9, 2010, by and among the Borrower, the Subsidiary Guarantors, the
financial institutions from time to time parties thereto as lenders, and
Citibank, N.A., as administrative agent and collateral agent, as the same may
have been amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

-10-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
of the United States arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fees” shall mean all fees payable under Section 2.05.

“Final Maturity Date” shall mean July 27, 2018.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, vice president of finance or controller
of such Person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” under the First Lien Credit Agreement.

“First Lien Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement, dated as of October 28, 2011, among Borrower, the Subsidiary
Guarantors, JPMorgan Chase Bank, N.A., as Administrative Agent, and certain
other financial institutions party thereto from time to time, as amended,
restated, supplemented or modified from time to time to the extent permitted by
this Agreement and the Intercreditor Agreement, including, without limitation,
by the First Lien Credit Agreement Amendment. Any reference to the First Lien
Credit Agreement hereunder shall be deemed a reference to any First Lien Credit
Agreement then in existence.

“First Lien Credit Agreement Amendment” shall mean that certain Amendment No. 2
to the First Lien Credit Agreement, dated as of July 27, 2012, by and among
Borrower, the Subsidiary Guarantors, JPMorgan Chase Bank, N.A., as
Administrative Agent, and certain other financial institutions party thereto
from time to time.

“First Lien Lender” shall mean the lenders under the First Lien Credit
Agreement, and their successors and assigns.

“First Lien Loan Documents” shall mean the First Lien Credit Agreement and the
other Loan Documents as defined in the First Lien Credit Agreement, including
the security documents, guaranties and the notes issued thereunder.

“First Lien Loans” shall mean the senior secured first lien loans made under the
First Lien Credit Agreement.

“First Lien Obligations” shall have the meaning assigned to the term
“Obligations” in the First Lien Credit Agreement as in effect on July 27, 2012
and thereafter as such meaning may be modified in accordance with the
Intercreditor Agreement.

 

-11-



--------------------------------------------------------------------------------

“First Lien Security Documents” shall have the meaning assigned to the term
“Collateral Documents” in the First Lien Credit Agreement as in effect on
July 27, 2012 and thereafter as such meaning may be modified in accordance with
the Intercreditor Agreement.

“First Lien Secured Obligations” shall have the meaning assigned to the term
“Secured Obligations” in the First Lien Credit Agreement as in effect on
July 27, 2012 and thereafter as such meaning may be modified in accordance with
the Intercreditor Agreement.

“Fiscal Quarter” shall mean, for the Loan Parties and their Subsidiaries, each
calendar quarter occurring during a Fiscal Year (i.e. the quarters ending
March 31th, June 30th, September 30th and December 31st of a Fiscal Year).

“Fiscal Year” shall mean, for the Loan Parties and their Subsidiaries, each
calendar year ending on December 31st.

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(a) EBITDA minus the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

“Fixed Charges” shall mean, with reference to any period, without duplication,
(a) cash Interest Expense, plus (b) the aggregate amount of prepayments and
scheduled principal payments of Indebtedness by Borrower and its Subsidiaries
made during such period (other than prepayments and repayments of First Lien
Secured Obligations), determined in accordance with GAAP, plus (c) the positive
difference, if any, of (i) the expense for income taxes paid in cash during such
period by Borrower and its Subsidiaries minus (ii) the aggregate amount of any
cash income taxes refunded in such period, plus (d) the aggregate amount of
Restricted Payments paid by Borrower in cash during such period.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is not a Domestic Subsidiary.

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grupo Vasconia” shall mean Grupo Vasconia, S.A.B., a Mexican corporation.

 

-12-



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” shall mean all chemicals, materials, substances, wastes,
pollutants, or contaminates including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls or radon
gas of any nature in any form regulated pursuant to any Environmental Law.

“Hostile Acquisition” shall mean (a) the acquisition of the Equity Interests of
a Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out, and (l) any other Off-Balance
Sheet Liability; provided, that the term Indebtedness shall not include
endorsements for collection or deposit in the ordinary course of business. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

-13-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes and Other
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit J.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of July 27, 2012, by and among the Agents, JPMorgan Chase Bank, N.A., in its
capacity as administrative agent under the First Lien Loan Documents, and each
of the Loan Parties party thereto, substantially in the form of Exhibit L, as
amended, modified or supplemented from time to time.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit C.

“Interest Expense” shall mean, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for Borrower and its
Subsidiaries for such period in accordance with GAAP. For purposes of clarity,
“Interest Expense” shall not include any non-cash “mark-to-market” accounting
adjustments in respect of such Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each calendar month and the Final Maturity Date, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) the Final
Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

-14-



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit D.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to this Agreement on the Effective Date and (b) any financial
institution that has become a party hereto pursuant to an Assignment and
Assumption, other than, in each case, any such financial institution that has
ceased to be a party hereto pursuant to an Assignment and Assumption.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBOR Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, assignment by way of security, charge
or security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” shall mean this Agreement, the Intercreditor Agreement, the
Notes (if any), and the Security Documents and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Agent, any Lenders or any Secured Parties and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent,
any Lender or any Secured Party in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loan Party Guarantees” shall mean the Guarantees issued pursuant to Article VII
by the Subsidiary Guarantors.

“Loan Payment Percentage” shall mean the following percentages for the following
Amortization Dates, beginning with the Amortization Date on July 31, 2013 (the
“First Amortization Date”) and with all Amortization Dates thereafter being
treated sequentially (by way of example only, the

 

-15-



--------------------------------------------------------------------------------

Amortization Date occurring on July 31, 2013 would be the first Amortization
Date for purposes hereof, and the Amortization Date occurring on July 31, 2014
would be the fifth Amortization Date for purposes hereof): (i) 10% for the First
Amortization Date, (ii) 2.5% for each of the first four Amortization Dates to
occur after the First Amortization Date, (iii) 3.75% for each of the fifth
through and including the twelfth Amortization Dates to occur after the First
Amortization Date, (iii) 5.0% for each of the thirteenth through and including
the sixteenth Amortization Dates to occur after the First Amortization Date and
(iv) 7.5% for each Amortization Date thereafter.

“Loans” shall mean the term loans made by the Lenders to Borrower pursuant to
Section 2.01.

“LTB” shall mean LTB de Mexico, S.A. de C.V., a Mexican corporation.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or condition (financial or otherwise) of
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral, or the Collateral Agent’s Liens (on behalf of
itself and the Secured Parties) on the Collateral or the priority of such Liens,
or (d) the rights of or benefits available to the Agents, the Lenders or the
Secured Parties thereunder.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “obligations”
of Borrower or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Borrower or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Borrower
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Borrower’s good faith estimate of income taxes
paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations or purchase price adjustments associated with such
Asset Sale or (y) any other liabilities retained by Borrower or any of its
Subsidiaries associated with the properties sold in such Asset Sale including
pension and other post-employment benefit liabilities related to environmental
matters and liabilities and

 

-16-



--------------------------------------------------------------------------------

indemnification obligations associated with such Asset Sale; provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iii) Borrower’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the properties sold within 180 days of such Asset Sale; provided
that, to the extent such cash proceeds are not used to make payments in respect
of such unassumed liabilities sold within 180 days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by a Lien on the properties sold in such Asset Sale (so
long as such Lien was permitted to encumber such properties under the Loan
Documents at the time of such sale) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such properties);

(b) with respect to any Debt Issuance, any Preferred Stock Issuance or any other
issuance or sale of Equity Interests by Borrower or any Subsidiaries, the cash
proceeds thereof to Borrower or such Subsidiary, net of customary fees,
commissions, discounts, transfer taxes, costs and other expenses incurred in
connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Income” shall mean, for any period, the consolidated net income (or loss)
of Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Borrower or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which Borrower or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Borrower in the form of cash dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Notes” shall mean any notes evidencing the Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit F.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents.

 

-17-



--------------------------------------------------------------------------------

“OFAC” shall have the meaning assigned to such term in Section 3.21.

“Off-Balance Sheet Liability” of a Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any Indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer, the president,
vice president or one of the Financial Officers, each in his or her official
(and not individual) capacity.

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such Person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such Person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such Person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, property or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in Section
10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” shall mean (a) any acquisition of all or a significant
portion of the assets of, or more than 50% of the Equity Interests in, a Person
or division or line of business of a Person, to the extent the Required Lenders
give prior written consent thereto and (b) any other acquisition (whether by
purchase, lease (other than a customary real estate lease), merger,
consolidation or otherwise, but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any of its Subsidiaries of
(i) all or a significant portion of the assets of or (ii) more than 50% of the
Equity Interests in, a Person or division or line of business of a Person, if,
at the time of and immediately after giving effect thereto, (A) either (x) the
aggregate consideration paid in respect of all Permitted Acquisitions pursuant
to this clause (b) during the Fiscal Year of the Borrower in which such
acquisition(s) occurs does not exceed $5,000,000 or (y) the Permitted
Acquisition Test is satisfied, (B) such Person or division or line of business
is engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, and (C) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation.

 

-18-



--------------------------------------------------------------------------------

“Permitted Acquisition Test” shall mean, with respect to any acquisition or
series of related acquisitions by the Borrower or any Subsidiary, a test that is
satisfied if each of the following conditions is met: (a) no Default has
occurred and is continuing prior to giving effect to such acquisition(s) or
would arise after giving effect (including pro forma effect) thereto,
(b) Availability exceeds $25,000,000 after giving pro forma effect to such
acquisition(s) for a period of three consecutive months prior to such
acquisition(s), (c) the Fixed Charge Coverage Ratio, on a pro forma basis after
giving effect to such acquisition(s) (but without giving effect to any synergies
or cost savings), determined for the four consecutive Fiscal Quarters ending on
the last day of the most recently ended Fiscal Quarter of the Borrower for which
financial statements are available, as if such acquisition(s) (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
amortized over such testing period in accordance with its terms) had occurred on
the first day of such testing period, is equal to or greater than 1.10 to 1.00,
and (d) the aggregate consideration paid in respect of all Permitted
Acquisitions during the Fiscal Year of the Borrower in which such acquisition(s)
occurs does not exceed $35,000,000; provided, however, that (x) if the aggregate
consideration paid in respect of all Permitted Acquisitions made in any Fiscal
Year shall be less than the maximum amount permitted pursuant to this clause
(d) for such Fiscal Year (after giving effect to any carryover), then an amount
of such shortfall not exceeding $10,000,000 of such maximum amount may be added
to the amount of Permitted Acquisitions permitted pursuant to this clause
(d) for the immediately succeeding Fiscal Year and (y) in no event shall the
maximum amount of aggregate consideration paid in respect of all Permitted
Acquisitions permitted pursuant to this clause (d) during any Fiscal Year exceed
$45,000,000.

“Permitted Encumbrances” shall mean:

 

  (a) Liens imposed by law for Taxes that are not yet due or are being contested
and the contest thereof shall satisfy the Contested Collateral Lien Conditions;

 

  (b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested and the contest thereof shall satisfy the
Contested Collateral Lien Conditions;

 

  (c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

  (d) deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory or regulatory obligations, surety, customs and
appeal bonds, performance and return of money bonds and other obligations of a
like nature, in each case in the ordinary course of business;

 

  (e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VIII ;

 

  (f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

-19-



--------------------------------------------------------------------------------

  (g) Liens solely on cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

  (b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

  (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any Lender, or by any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

  (d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

  (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Specified Assets” shall mean 65% of the Equity Interests in LTB de
Mexico, S.A. de C.V., a Subsidiary.

 

-20-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Effective Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Effective Date (other than as
permitted by Section 6.01).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate at its offices at
270 Park Avenue in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Projections” shall have the meaning assigned to such term in Section 5.01(f).

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, but for the avoidance of doubt, property for purposes of the
definition of the word Collateral does not include any real property owned by a
Loan Party.

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such Person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

-21-



--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all applicable
laws, judgments, orders, decrees, ordinances, rules, regulations, statutes or
case law.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or
otherwise remediate any Hazardous Material in the Environment; (ii) prevent the
Release or threat of Release, or minimize the further Release, of any Hazardous
Material; or (iii) perform studies and investigations in connection with, or as
a precondition to, or to determine the necessity of the activities described in
or to determine the necessity of the activities described therein, clause (i) or
(ii) above.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in Borrower or any
Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Secured Obligations” shall mean the Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent and the Lenders.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean that certain Pledge and Security Agreement
substantially in the form of Exhibit G (including any and all supplements
thereto), dated as of the date hereof, between the Loan Parties and the
Administrative Agent, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

 

-22-



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean each Subsidiary (i) which, as of the end of
the most recent fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than five percent (5%) of consolidated
total assets determined in accordance with GAAP or (ii) which contributed
greater than five percent (5%) of consolidated total revenues determined in
accordance with GAAP for the period ending on such date; provided that, if, as
of the end of any fiscal quarter, the aggregate amount of consolidated total
assets or consolidated total revenues attributable to all Subsidiaries that are
not Significant Subsidiaries exceeds fifteen percent (15%) of consolidated total
assets as of the end of such fiscal quarter or fifteen percent (15%) of
consolidated total revenues for the period ending on such date, respectively,
the Borrower (or, in the event the Borrower has failed to do so within ten
(10) days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Significant Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Significant
Subsidiaries.

“Specified Assets” shall mean all Equity Interests in LTB de Mexico, S.A. de
C.V., a Subsidiary.

“Specified Transactions” shall mean (a) the purchase, directly or indirectly, by
the Borrower of all of the issued and outstanding Equity Interests in Creative
Tops Holdings Limited and Creative Tops Far East Limited and (b) the purchase,
directly or indirectly, by the Borrower of 40% of the outstanding Equity
Interests of GS Internacional S/A.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) expressed as a decimal established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBOR
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve, liquid asset, fees or
similar requirements shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

 

-23-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person shall mean any and all obligations (after giving
effect to any netting agreements) of such Person, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements permitted hereunder with a Lender or an
Affiliate of a Lender, and (b) any and all cancellations, buybacks, reversals,
terminations or assignments of any such Swap Agreement transaction.

“Tax Return” shall mean any and all returns, statements, filings, attachments
and other documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” shall mean, at any time, the four consecutive Fiscal Quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Transaction Documents” shall mean the Loan Documents and the First Lien Loan
Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Effective Date pursuant to the Transaction Documents, including (a) the
execution, delivery and performance of the Loan Documents and the borrowings
hereunder; (b) the repayment in full and the termination of any commitment to
make extensions of credit under the Existing Credit Agreement; (c) the execution
and delivery of the First Lien Credit Agreement Amendment and the performance of
the First Lien Loan Documents and the borrowings (if any) on the Effective Date
thereunder; and (d) the payment of all fees and expenses to be paid on or prior
to the Effective Date and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

-24-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or other nominal
issuances in order to comply with local laws) is at the time owned by such
Person and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(g) “knowledge” or “aware” or words of similar import shall mean, when used in
reference to Borrower and its subsidiaries, the actual knowledge of any
Responsible Officer.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP. In the event that any “Accounting Change” as defined below
shall occur and such change results in a change in the method of calculation of
financial

 

-25-



--------------------------------------------------------------------------------

covenants, standard or terms in this Agreement, then Borrower and Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating Borrower’s financial condition shall be
the same after such Accounting Change as if such Accounting Change had not
occurred; provided that provisions of this Agreement in effect on the date of
such Accounting Change shall remain in effect until the effective date of any
such amendment. “Accounting Change” refers to any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission or successors thereto or agencies with similar functions).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (i) without giving effect
to any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Staff Position APB 14-1
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to Borrower on the Effective Date in an
aggregate principal amount equal to such Lender’s Commitment. Amounts paid or
prepaid in respect of Loans may not be reborrowed.

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). ABR Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) $500,000 or any
integral multiple of $500,000 in excess thereof or (ii) equal to the remaining
available balance of the applicable Commitments. Eurodollar Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) $500,000 or any
integral multiple of $500,000 in excess thereof or (ii) equal to the remaining
available balance of the applicable Commitments.

 

-26-



--------------------------------------------------------------------------------

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than five (5) Eurodollar Borrowings outstanding hereunder
at any one time. For purposes of the foregoing, Borrowings having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the Effective
Date by wire transfer of immediately available funds to such account in New York
City as the Administrative Agent may designate not later than noon, New York
City time, and the Administrative Agent shall promptly credit the amounts so
received to an account as directed by Borrower in the applicable Borrowing
Request maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Final
Maturity Date.

SECTION 2.03 Borrowing Procedure. To request a Borrowing, Borrower shall deliver
via telephonic or email notice, (i) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than 1:00 p.m., New York City time, on the date of the proposed Borrowing.
Each Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

 

-27-



--------------------------------------------------------------------------------

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.01 have been satisfied as of the
date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of each Lender, the principal amount of
each Loan of such Lender as provided in Section 2.09.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered permitted assigns)
in the form of Exhibit F, as the case may be. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered permitted
assigns).

 

-28-



--------------------------------------------------------------------------------

SECTION 2.05 Fees.

(a) Agent Fees. Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Borrower and the Administrative Agent.

(b) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing shall bear interest at a rate per annum equal to
the Alternate Base Rate plus 4.00%.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus 5.00%.

(c) Default Rate. Notwithstanding the foregoing, during any Default, all
Obligations shall, to the extent permitted by applicable law, bear interest,
(the “Default Interest”), after as well as before judgment, at a per annum rate
equal to (i) in the case of principal and premium, if any, of or interest on any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06 or (ii) in the case of any other
amount, 2% plus the rate the non-default rate then applicable to ABR Loans as
provided in Section 2.06(a) (in either case, the “Default Rate”). Such Default
Interest shall be payable on demand.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

 

-29-



--------------------------------------------------------------------------------

SECTION 2.07 Termination of Commitments. The Commitments shall automatically and
permanently be reduced to zero on the Effective Date immediately after giving
effect to the making of the Loans and in any event, no later than 3:00 pm New
York City time on July 27, 2012.

SECTION 2.08 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver notice by hand delivery or telecopier, a duly completed
and executed Interest Election Request to the Administrative Agent not later
than the time that a Borrowing Request would be required under Section 2.03.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if

 

-30-



--------------------------------------------------------------------------------

(x) an Event of Default of the type described in clauses (a), (b), (g) or (h) of
Section 8.01 has occurred and is continuing, the Administrative Agent or the
Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (y) any Event
of Default other than those specified in clauses (a), (b), (g) or (h) of
Section 8.01 has occurred and is continuing, the Administrative Agent or the
Required Lenders may require, by notice to the Borrower, that no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing in excess
of one month during the continuance of such Event of Default.

SECTION 2.09 Repayment and Amortization of Loans. The Borrower shall repay the
Loans on each Amortization Date, commencing on July 31, 2013, in an amount equal
to the then applicable Loan Payment Percentage times the aggregate principal
amount of the Loans on the Effective Date (subject to adjustment pursuant to
Section 2.10 as a result of prepayments). To the extent not previously paid, all
unpaid Loans shall be fully repaid by the Borrower on the Final Maturity Date.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1,000,000, or, if less, the
outstanding principal amount of such Borrowing, together with any accrued and
unpaid interest thereon.

(b) [Reserved].

(c) Asset Sales. Subject to the provisions of the First Lien Loan Documents as
in effect on July 27, 2012 (or thereafter as such provisions may be modified in
accordance with the Intercreditor Agreement), not later than three Business Days
following the receipt of any Net Cash Proceeds of any Asset Sale by Borrower or
any of its Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.05(a), (B) the disposition
of property which constitutes a Casualty Event, or (C) Asset Sales for fair
market value resulting in no more than $500,000 in Net Cash Proceeds per Asset
Sale (or series of related Asset Sales) and less than $2,000,000 in Net Cash
Proceeds in any Fiscal Year; provided that clause (C) shall not apply in the
case of any Asset Sale described in clause (b) of the definition thereof; and

(ii) so long as no Default shall then exist or arise therefrom and the aggregate
of such Net Cash Proceeds of Asset Sales shall not exceed $2,000,000 in any
Fiscal Year of Borrower, such proceeds shall not be required to be so applied on
such date to the extent that Borrower shall have delivered an Officers’
Certificate to the Administrative Agent on or prior to such date stating that
such Net Cash Proceeds are expected to be reinvested or committed by bona fide
written contract to be reinvested in fixed or capital assets within 180 days
following the date of such Asset Sale (which Officers’ Certificate shall set
forth the estimates of the proceeds to be so expended); provided that if all or
any portion of such Net Cash Proceeds is not so reinvested or

 

-31-



--------------------------------------------------------------------------------

committed by bona fide written contract to be reinvested within such 180-day
period, such unused or uncommitted portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(c);
provided, further, that if the property subject to such Asset Sale constituted
Collateral, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.11 and 5.12.

(d) Debt Issuance or Preferred Stock Issuance. Subject to the provisions of the
First Lien Loan Documents as in effect on July 27, 2012 (or thereafter as such
provisions may be modified in accordance with the Intercreditor Agreement), not
later than three Business Days following the receipt of any Net Cash Proceeds of
any Debt Issuance or Preferred Stock Issuance by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds.

(e) [Reserved].

(f) Casualty Events. Subject to the provisions of the First Lien Loan Documents
as in effect on July 27, 2012 (or thereafter as such provisions may be modified
in accordance with the Intercreditor Agreement), not later than three Business
Days following the receipt of any Net Cash Proceeds in excess of $500,000 from a
Casualty Event by Borrower or any of its Subsidiaries, Borrower shall make
prepayments in accordance with Sections 2.10(h) and (i) in an aggregate amount
equal to 100% of such Net Cash Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that such
proceeds are used or committed by bona fide written contract to be used to
repair, replace or restore any property in respect of which such Net Cash
Proceeds were paid to reinvest in other fixed or capital assets, or applied to
payment of expenses associated with such Casualty Event, including professional
fees, claims adjustment expenses and costs of replacing lost revenues, no later
than 180 days following the date of receipt of such proceeds; provided that if
the property subject to such Casualty Event constituted Collateral under the
Security Documents, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied or
committed by bona fide written contract to be applied within such 180-day
period, such unused or uncommitted portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(f).

(g) [Reserved].

(h) Application of Prepayments. Any prepayment of a Borrowing shall be applied
to prepay the Loans in the inverse order of maturity, subject to the provisions
of this Section 2.10(h).

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Loans
shall be applied first to reduce outstanding ABR Loans. Any amounts remaining
after each such application shall be applied to prepay Eurodollar Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time

 

-32-



--------------------------------------------------------------------------------

outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms reasonably satisfactory to
the Collateral Agent and applied to the prepayment of Eurodollar Loans on the
last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while a Default has occurred and
is continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.

(i) Notice of Prepayment; Lender Right to Decline Prepayment. Borrower shall
notify the Administrative Agent by written notice of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment and
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Any
Lender may elect, by notice in writing to the Administrative Agent at least one
Business Day or any shorter time period as the Administrative Agent may
determine, prior to the applicable prepayment date, to decline all of any
mandatory prepayments of its Loans pursuant to Section 2.10, in which case the
aggregate amount of the prepayment that would have been applied to prepay such
Loans but was so declined shall be promptly re-offered to prepay the Loans of
those Lenders who have initially accepted such prepayment (such re-offer to be
made to each such Lender based on the percentage which such Lender based on the
percentage which such Lender’s Loans represents of the aggregate Loans of all
such Lenders who have initially accepted such prepayment); and in the event of
such a re-offer, the relevant Lenders may elect, by notice to the Administrative
Agent within one Business Day of receiving notification of such re-offer, to
decline all of the amount of such prepayment that is re-offered to them, in
which case such amount shall be retained by Borrower. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10. Prepayments shall
be accompanied by all Fees applicable under Section 2.05 and all accrued
interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective.

 

-33-



--------------------------------------------------------------------------------

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If after the date hereof any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) subject any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Eurodollar Loan
(or in the case of clause (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by the Administrative Agent or such Lender (whether of principal,
interest or any other amount), then, upon written request of the Administrative
Agent or such Lender, Borrower will pay to the Administrative Agent or such
Lender such additional amount or amounts as will compensate the Administrative
Agent or such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines (in good faith and in its
reasonable discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 15 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this

 

-34-



--------------------------------------------------------------------------------

Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof) .

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of the occurrence and continuance of an Event of Default), (b) the
conversion of any Eurodollar Loan earlier than the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Loan earlier than the last day of the
Interest Period applicable thereto as a result of a request by Borrower pursuant
to Section 2.16(b), then, in any such event, at the request of applicable
Lenders Borrower shall compensate each applicable Lender for the loss, cost and
expense (other than loss of anticipated profit) attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any applicable Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.13 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be prima facie evidence thereof. Borrower shall
pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, premium,
interest, fees or of amounts payable under Section 2.12, 2.13, 2.15 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim (except as expressly
provided herein). Any amounts received after such time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as the
Administrative Agent shall specify from time to time by notice to Borrower. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.

 

-35-



--------------------------------------------------------------------------------

(b) Pro Rata Treatment.

(i) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders (subject
to Section 2.6(c)).

(ii) Each payment on account of principal of the Loans shall be allocated among
the Lenders pro rata based on the principal amount of the Loans held by the
Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(d) Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement, if
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other Obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully (and subject to the same limitations regarding payroll,
tax, withholding, trust and petty cash accounts) as if such Lender were a direct
creditor of such Loan Party in the amount of such participation. If under
applicable bankruptcy, insolvency or any similar law any Secured Party receives
a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(d) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(d) to
share in the benefits of the recovery of such secured claim.

 

-36-



--------------------------------------------------------------------------------

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) Failure to Pay by Lender. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.02(c), 2.14(e) or 10.03(c), then
the Administrative Agent may, in its reasonable discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Unless required by applicable law (as determined in
good faith by the applicable withholding agent), any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
withholding agent shall be required by applicable law to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
applicable Loan Party shall be increased as necessary so that after all required
deductions (including deductions applicable to additional sums payable under
this section) have been made, each Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable withholding agent shall make such deductions and
(iii) the applicable withholding agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by Loan Parties. Without limiting the provisions of
subsection (a) above, the relevant Loan Party shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify each Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by such Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Administrative Agent), or by an Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

 

-37-



--------------------------------------------------------------------------------

(e) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by Borrower or the Administrative Agent, provide Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(1) Each Lender that is a United States Person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(2) Each Lender that is not a United States Person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of Borrower or the Administrative Agent) whichever of the
following is applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibits K1-K2 (any such certificate a “United States
Tax Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

 

-38-



--------------------------------------------------------------------------------

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Treatment of Certain Refunds. If any Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section, it
shall pay promptly to such Loan Party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund net of any Taxes payable by any Agent or Lender),
provided that the applicable Loan Party, upon the request of such Agent or such
Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require such Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

(g) Payments made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

 

-39-



--------------------------------------------------------------------------------

(h) Lender treated as Partnership. If any Lender is treated as partnership for
purposes of an applicable Indemnified Tax or Other Tax, any withholding made by
such Lender shall be treated as if such withholding had been made by the
Borrower or the Administrative Agent.

(i) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.15(j).

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates or file any certificate or document with a Government
Authority that it is legally entitled to file to the extent reasonably requested
by Borrower and not materially adverse to such Lender if, in the reasonable
judgment of such Lender, such designation, assignment or filing (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation, assignment or filing. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

 

-40-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender becomes a Defaulting Lender, or if Borrower
exercises its replacement rights under Section 10.02(d), then Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.04), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees
(including all prepayment fees required under Section 2.05(c) as if the date of
such replacement were the date of optional prepayment of such Lender’s Loans)
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 and 2.15), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

SECTION 2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, for so long as
such Lender is a Defaulting Lender, the Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02(b)); provided, that this
Section 2.17 shall not apply to the vote of a Defaulting Lender in the case of
an amendment, waiver or other modification requiring the consent of such Lender
or each Lender affected thereby. In the event that the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall cease to be a
Defaulting Lender as of the date established by Administrative Agent and
Borrower.

 

-41-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that as of the Effective Date:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Borrower has heretofore furnished to the Lenders its annual report on Form
10-K, which contains Borrower’s consolidated balance sheet and statements of
income, stockholders equity and cash flows (i) as of and for the Fiscal Year
ended December 31, 2011, reported on by Ernst & Young LLP, independent public
accountants, (ii) its quarterly report on Form 10-Q which contains Borrower’s
consolidated financial statements as of and for the Fiscal Quarter ended
March 31, 2012, certified by its chief financial officer, and (iii) available
financial information for the April and May 2012 calendar months. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clauses (ii) and (iii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2011.

(c) Borrower has heretofore delivered to the Lenders Borrower’s unaudited pro
forma consolidated balance sheet and statements of income and cash flows and pro
forma EBITDA, for the Fiscal Year ended December 31, 2011, and as of and for the
four quarter period ended March 31, 2012, in each case after giving effect to
the Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of all periods presented in the case of the
statements of income and cash flows.

 

-42-



--------------------------------------------------------------------------------

(d) On or prior to the Effective Date, Borrower has delivered to the
Administrative Agent forecasts for the financial performance of Borrower and its
Subsidiaries (x) on an annual basis through December 31, 2017 and (y) on a
quarterly basis, through December 31, 2014. The forecasts of financial
performance of Borrower and its subsidiaries furnished to the Lenders have been
prepared in good faith by Borrower and based on assumptions believed by Borrower
to reasonable when made, it being understood by the Lenders however that
forecasts as to future events are not historical facts and that the actual
results during the period or periods covered by the forecasts may differ from
the forecasted results and that the differences may be material.

SECTION 3.05 Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by each Loan Party. Each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and no default by any party to any such lease
or sublease exists which could result in the termination of such lease or
sublease in accordance with its terms. Each of the Loan Parties and its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its real and personal property, free of all Liens other than those
permitted by Section 6.02.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by the
Loan Parties and its Subsidiaries does not infringe in any material respect upon
the rights of any other Person, and the Loan Parties’ rights thereto are not
subject to any licensing agreement or similar arrangement.

SECTION 3.06 Litigation. Except as set forth in Schedule 3.06, there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or any of their Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

SECTION 3.08 Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such Taxes.

 

-43-



--------------------------------------------------------------------------------

SECTION 3.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect (i) each Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable requirements of law and has
been maintained, where required, in good standing with applicable regulatory
authorities and (ii) no Loan Party nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan.

SECTION 3.11 Disclosure. Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time delivered and, if such projected financial information was delivered
prior to the Effective Date, as of the Effective Date.

SECTION 3.12 Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement or contract to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness.

SECTION 3.13 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

-44-



--------------------------------------------------------------------------------

SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid, except those noted on Schedule 3.14 as installment
payments that are still due. Borrower believes that the insurance maintained by
or on behalf of Borrower and the Subsidiaries is adequate.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to Borrower of each and
all of Borrower’s Subsidiaries, (b) a true and complete listing of each class of
each of Borrower’s authorized Equity Interests, of which all of such issued
shares are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of Borrower and each of its Subsidiaries. All of the
issued and outstanding Equity Interests owned by any Loan Party been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

SECTION 3.16 No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.12.

SECTION 3.17 Federal Reserve Regulations. Neither Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Loan have been used or will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

SECTION 3.18 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) the Collateral (other than the
Specified Assets), for which the Administrative Agent shall have priority over
all other Liens other than those created under the First Lien Loan Documents and
permitted hereby and those described in clauses (b) and (c) of this
Section 3.18, (b) Liens permitted under Section 6.02 (other than clause
(o) thereof), to the extent any such Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law, and (c) Liens
perfected only by possession (including possession of any certificate of title)
or control to the extent the Administrative Agent has not obtained or does not
maintain possession or control of such Collateral.

SECTION 3.19 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of Borrower, threatened. The hours worked by and payments made to
employees of the Loan Parties and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from any Loan Party or
any Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Loan Party or such Subsidiary.

 

-45-



--------------------------------------------------------------------------------

SECTION 3.20 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to Borrower hereunder, both in their separate capacities
and as members of the group of companies. Each Loan Party has determined that
execution, delivery and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.21 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

-46-



--------------------------------------------------------------------------------

SECTION 3.22 Environmental Matters. Except as set forth in Schedule 3.22 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by any Loan Party or any Subsidiary, and there are no judicial,
administrative or other actions, suits, claims or proceedings pending or, to any
Loan Party’s or any Subsidiary’s knowledge, threatened which allege a violation
of or liability under any Environmental Laws, in each case relating to any Loan
Party or any Subsidiary, (ii) each Loan Party and Subsidiary and their
respective operations and properties are in compliance with and each of them has
all permits, licenses and other approvals necessary for its operations to comply
with all applicable Environmental Laws and is in compliance with the terms of
such permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) there has been no Release or threat of Release of any
Hazardous Material at, on, under or from any property currently owned, operated
or leased or, to any Loan Party’s or Subsidiary’s knowledge, formerly owned,
operated or leased that could reasonably be expected to give rise to any cost,
liability or obligation of any Loan Party or any Subsidiary under Environmental
Laws, and no Hazardous Material has been generated, owned, treated, stored,
handled or controlled by any Loan Party or any Subsidiary and transported to or
Released at any location in a manner that could reasonably be expected to give
rise to any cost, liability or obligation of any Loan Party or any Subsidiary
under any Environmental Laws, (iv) no Loan Party or Subsidiary is a party or
subject to any order, decree or agreement which imposes any obligation or
liability under any Environmental Laws, and (v) no Loan Party or Subsidiary is
conducting or paying for, in whole or in part, any Response at any location.

SECTION 3.23 LTB Ownership of Grupo Vasconia. LTB owns directly 30% of the fully
diluted Equity Interests of Grupo Vasconia as of the Effective Date, free and
clear of all Liens and has good title to such Equity Interests; all such Equity
Interests have been duly and validly issued.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSION

SECTION 4.01 Conditions to Credit Extension. The obligation of each Lender to
fund on the Effective Date the Credit Extension requested to be made by it shall
be subject to the prior or concurrent satisfaction (or waiver of such condition
by the Administrative Agent) of each of the conditions precedent set forth in
this Section 4.01.

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or PDF
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.04
payable to the order of each such requesting Lender, a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent and the Lenders in
substantially the form of Exhibit H, a written opinion of Mexico local counsel,
addressed to the Administrative Agent and the Lenders in substantially the form
of Exhibit I, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

-47-



--------------------------------------------------------------------------------

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Borrower for the 2011 Fiscal
Year, (ii) unaudited interim consolidated financial statements of Borrower for
each Fiscal Quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available and (iii) satisfactory projections through
2017.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its bylaws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of Borrower and dated the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article III
are true and correct as of such date, and (iii) certifying any other factual
matters as may be reasonably requested by the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by
Borrower to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where any Loan Party is
organized or where its chief executive office is located, and such search shall
reveal no liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received evidence
satisfactory to it that the Existing Credit Agreement has been terminated and
cancelled, and all Indebtedness thereunder has been fully repaid, and that all
Liens granted under or in connection therewith have been terminated or, in the
case of notice filings such as UCC financing statements, that the Administrative
Agent or Borrower is authorized to terminate such Liens of record.

(h) First Lien Financing. The Administrative Agent shall have received a duly
executed copy of the First Lien Credit Agreement Amendment, in form and
substance acceptable to the Administrative Agent.

(i) [Reserved].

(j) [Reserved].

 

-48-



--------------------------------------------------------------------------------

(k) Collateral Access and Control Agreements. The Administrative Agent shall
have received each (i) Collateral Access Agreement required to be provided
pursuant to Section 4.13 of the Security Agreement and (ii) Deposit Account
Control Agreement required to be provided pursuant to Section 4.14 of the
Security Agreement.

(l) Solvency. The Administrative Agent shall have received a solvency
certificate in form and substance reasonably satisfactory to the Administrative
Agent from a Financial Officer.

(m) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate (as defined in the First Lien Credit Agreement) which
calculates the Borrowing Base as of the end of the calendar month immediately
preceding the calendar month in which the Effective Date occurs, unless the
Effective Date occurs before the 20th day of the month, in which case Borrower
shall deliver a Borrowing Base Certificate as of the end of the next preceding
calendar month.

(n) Closing Availability. After giving effect to all Borrowings (as defined in
the First Lien Credit Agreement) to be made on the Effective Date and the
issuance of any Letters of Credit (as defined in the First Lien Credit
Agreement) on the Effective Date and payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ Indebtedness, liabilities, and
obligations current, the Availability under the First Lien Credit Agreement
shall not be less than $40,000,000.

(o) Pledged Stock; Stock Powers; Pledged Notes. The First Lien Administrative
Agent or bailee for the Administrative Agent shall have received (i) the
certificates representing the shares of Equity Interests pledged pursuant to the
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledge or
thereof, and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Security Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

(p) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.

(q) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.04
hereof and of Section 4.12 of the Security Agreement.

(r) [Reserved].

(s) Other Documents. The Administrative Agent shall have received such other
documents and information as the Administrative Agent, any Lender or their
respective counsel may have reasonably requested.

(t) [Reserved].

 

-49-



--------------------------------------------------------------------------------

(u) Mexican Share Pledge. The Administrative Agent shall have received (i) a
pledge agreement in form and substance reasonably satisfactory to the
Administrative Agent, relating to the Administrative Agent’s security interest
in the Pledged Specified Assets, perfected under applicable local law and (ii) a
certificate representing the shares of Pledged Specified Assets, together with
an undated stock power for such certificate executed in blank by a duly
authorized officer of the pledge or by the pledgor thereof.

(v) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).

(w) No Default. Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and, at the time of
and immediately after giving effect to the Credit Extensions on the Effective
Date and the application of the proceeds thereof, no Default shall have occurred
and be continuing on the Effective Date.

(x) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Credit Extension on the Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date.

(y) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it.

The Administrative Agent shall notify Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect (excluding contingent indemnification
obligations for which no claim has been asserted) and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each Lender:

(a) Within ninety (90) days after the end of each Fiscal Year of the Borrower,
its audited consolidated and unaudited consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on (in the case of audited
statements) by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or

 

-50-



--------------------------------------------------------------------------------

exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (it being understood and agreed that unaudited consolidating financial
information provided pursuant to this subsection (a) shall, in respect of
Subsidiaries, only show individually Significant Subsidiaries);

(b) Within forty-five (45) days after the end of each of the first three Fiscal
Quarters of the Borrower, its consolidated and consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such Fiscal Quarter and the then elapsed portion of the Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (it being understood and agreed that unaudited consolidating financial
information provided pursuant to this subsection (b) shall, in respect of
Subsidiaries, only show individually Significant Subsidiaries);

(c) Within thirty (30) days after the end of each calendar month of the
Borrower, excluding the months of January, March, June, September and December,
its consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
calendar month and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated and
consolidating basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood and agreed that unaudited consolidating financial information
provided pursuant to this subsection (c) shall, in respect of Subsidiaries, only
show individually Significant Subsidiaries);

(d) Concurrently with any delivery of financial statements under clauses (a),
(b), or (c), a Compliance Certificate (i) certifying, in the case of the
financial statements delivered under clause (b) or (c), as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio, the
aggregate amount of Capital Expenditures and EBITDA (and, if applicable,
Indebtedness) for the most recently ended Test Period and demonstrating
compliance with Section 6.10 and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(e) Concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

-51-



--------------------------------------------------------------------------------

(f) As soon as available, but in any event not later than the fifteenth calendar
day of each Fiscal Year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for each month of the
upcoming Fiscal Year (the “Projections”) in a form heretofore provided to the
Administrative Agent;

(g) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(h) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, the Collateral Agent or any Lender may reasonably request;

(i) Copies of all Borrowing Base Certificates (as defined in the First Lien
Credit Agreement), appraisals and field examinations or similar reports or
information as and when provided under the First Lien Loan Documents;

(j) Monthly, a report specifying the amounts outstanding under Sections 6.01(l)
and (m).

(k) Concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of a Financial Officer setting forth the
information required pursuant to the Security Agreement or confirming that there
has been no change in such information since the date of the Security Agreement;

(l) Concurrently with any delivery of financial statements under
Section 5.01(a), an accurate organizational chart as required by
Section 3.15(a), or confirmation that there are no changes to Exhibit A to the
Security Agreement;

(m) Provide copies of any Organizational Documents that have been amended or
modified in accordance with the terms hereof within 15 days after such amendment
or modification and deliver a copy of any notice of default given or received by
any Company under any Organizational Document within 15 days after such Company
gives or receives such notice;

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the filing of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

 

-52-



--------------------------------------------------------------------------------

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within five
Business Days of the Borrower obtaining knowledge of the occurrence thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $5,000,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $5,000,000, or (vii) involves any material product recall;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) the occurrence of any Casualty Event in the amount of $5,000,000 or more,
whether or not covered by insurance; and

(e) the incurrence of any material Lien (other than Liens permitted under
Section 6.02) on, or claim asserted against any of the Collateral.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things commercially reasonable and necessary to
preserve, renew and maintain in full force and effect its legal existence,
except as otherwise expressly permitted under Section 6.03 or Section 6.05 or,
in the case of Borrower or any Subsidiary, where the failure to perform such
obligations, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

(b) Do or cause to be done all commercially reasonable things necessary to
obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, authorizations, patents, copyrights,
trademarks and trade names material to the conduct of its business; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; comply with all applicable Requirements of Law
(including any and all zoning, building, Environmental Law, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting any of Borrower’s real property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; and at all times maintain,
preserve and protect all property material to the conduct of such business and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business and damage by casualty or
condemnation) and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, additions, improvements and replacements thereto
reasonably necessary in order that the business carried on in connection
therewith may be properly conducted at all times; provided that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving any Company in accordance with Section 6.03 or Section 6.05;
(ii) the withdrawal by any Company of its qualification as a foreign corporation
in any jurisdiction where such withdrawal, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect; or
(iii) the abandonment, cancellation or similar action by any Company of any
rights, franchises, licenses, trademarks, trade names, copyrights or patents
that such Person reasonably determines are not necessary to the conduct of its
business or no longer commercially desirable or economically practical to
maintain, or the licensing of intellectual property rights in this ordinary
course of business.

 

-53-



--------------------------------------------------------------------------------

SECTION 5.04 Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Discharge promptly when due all Taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property (including in its capacity as a withholding
agent), before the same shall become delinquent or in default, as well as all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien other than a Permitted Encumbrance upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Tax, assessment, charge, levy or claim
so long as (x)(i) the validity or amount thereof shall be contested in good
faith by appropriate proceedings timely instituted and diligently conducted and
the applicable Company shall have set aside on its books adequate reserves or
other appropriate provisions with respect thereto in accordance with GAAP and
(ii) such contest operates to suspend collection of the contested obligation,
Tax, assessment or charge and enforcement of a Lien other than a Permitted
Encumbrance or (y) the failure to pay would not reasonably be expected to result
in a Material Adverse Effect.

(b) Filing of Returns. Timely file all material Tax Returns required to be filed
by it.

SECTION 5.06 Employee Benefits. Except to the extent any non-compliance would
not reasonably be expected to result in a Material Adverse Effect (a) comply in
all material respects with the applicable provisions of ERISA and the Code and
(b) furnish to the Administrative Agent (x) as soon as possible after, and in
any event within 10 days after any Responsible Officer of any Company or any
ERISA Affiliates of any Company knows or has reason to know that any ERISA Event
has occurred that, alone or together with any other ERISA Event could reasonably
be expected to result in liability of the Companies or any of their ERISA
Affiliates in an aggregate amount that would reasonably be expected to result in
a Material Adverse Effect or the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon reasonable request by the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Company or any ERISA Affiliate with the Internal Revenue Service with
respect to each Plan; (ii) the most recent actuarial valuation report for each
Plan; (iii) all written notices received by any Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan (or employee benefit plan sponsored or contributed to by any
Company) as the Administrative Agent shall reasonably request.

 

-54-



--------------------------------------------------------------------------------

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP in all material respects and all Requirements of
Law are made of all material dealings and transactions in relation to its
business and activities. Each Company will permit any representatives designated
by the Administrative Agent to visit and inspect the financial records and the
property of such Company at reasonable times during normal business hours with
reasonable prior notice and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender (though the
Administrative Agent) to discuss the affairs, finances, accounts and condition
of any Company with the officers and employees thereof and advisors therefor
(including independent accountants); provided, however, that (x) the Loan
Parties shall not be required to pay the expenses of more than one such visit
and inspection during any Fiscal Year unless any Event of Default has occurred
and is continuing and (y) each Lender shall at times coordinate with
Administrative Agent the frequency and timing of any such visits and inspections
so as to reasonably minimize the burden imposed on the Loan Parties.

(b) Within 150 days after the end of each Fiscal Year of the Borrower, at the
reasonable request of the Administrative Agent or Required Lenders, hold a
meeting (by conference call at a mutually agreeable time), the costs of such
venue or call to be paid by Borrower) with all Lenders who choose to participate
on such call, on which call shall be reviewed the financial results of the
previous Fiscal Year and the financial condition of the Companies and the
budgets presented for the current Fiscal Year of the Companies.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
financing of the Transactions, the repayment of Indebtedness under the Existing
Credit Agreement and, unless an Event of Default then exists or would arise
therefrom, reduction of amounts that may be outstanding (if any) under the First
Lien Credit Agreement.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Except to the extent failure to do so could not reasonably be expected to
result in a Material Adverse Effect, (i) comply, and cause all lessees and other
Persons occupying real property of any Company to comply, with all Environmental
Laws and Environmental Permits applicable to its operations and real property;
(ii) obtain and renew all Environmental Permits applicable to its operations and
real property; and (iii) conduct all Responses required by, and in accordance
with, Environmental Laws; provided that no Company shall be required to
undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.22 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities that would reasonably be expected to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such written request, at the expense
of Borrower, an environmental assessment report regarding the matters which are
the subject of such Default, including, where and as appropriate, soil and/or
groundwater sampling, prepared by an environmental consulting firm and, in form
and substance, reasonably acceptable to the Administrative Agent and indicating
where related to the matters which are the subject of such Default the presence
or absence of Hazardous Materials and the estimated cost of any compliance or
Response to address such matters.

 

-55-



--------------------------------------------------------------------------------

SECTION 5.10 [Reserved].

SECTION 5.11 Additional Collateral; Further Assurances.

(a) Borrower and each Subsidiary that is a Loan Party shall cause each of its
Domestic Subsidiaries formed or acquired after the Effective Date to become a
Loan Party by executing the Joinder Agreement and taking all actions required by
the Collateral Documents to create the liens created thereunder within thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
of such formation, or acquisition, such Joinder Agreement to be accompanied by
appropriate corporate resolutions, other corporate organizational and
authorization documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Subsidiary Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Secured Parties, in any property of
such Loan Party which constitutes Collateral, including any parcel of real
property located in the U.S. owned by any Loan Party.

(b) Without limiting the generality of the foregoing, Borrower and each
Subsidiary that is a Loan Party will cause the Applicable Pledge Percentage of
the issued and outstanding Equity Interests in each Subsidiary directly owned by
Borrower or any Domestic Subsidiary to be subject at all times to a second
priority, perfected Lien (except in the case of the Pledged Specified Assets,
which will be subject at all times to a first priority, perfected Lien) in favor
of the Administrative Agent for the benefit of the Secured Parties, to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request. Notwithstanding the foregoing, no such pledge
agreement in respect of the Equity Interests of a Foreign Subsidiary formed
after the Effective Date shall be required hereunder (i) until not later than 30
days after the formation of such Foreign Subsidiary, or such shorter time as
provided in the First Lien Credit Agreement (or such later date as may be agreed
upon by the Administrative Agent) or (ii) to the extent the Administrative Agent
or its counsel determines that, in light of the cost and expense associated
therewith, such pledge would not provide material credit support for the benefit
of the Secured Parties pursuant to legally valid, binding and enforceable pledge
agreements.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments (including,
without limitation, deposit account control agreements and securities account
control agreements), and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Loan Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become

 

-56-



--------------------------------------------------------------------------------

subject to the Lien in favor of the Administrative Agent upon acquisition
thereof), Borrower will notify the Administrative Agent and the Lenders thereof,
and, if requested by the Administrative Agent or the Required Lenders, Borrower
will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Loan Parties.

(e) Notwithstanding anything in this Agreement (including without limitation,
this Section 5.11 or Section 5.12) to the contrary, (i) no Foreign Subsidiary
shall be a primary obligor or guarantor (pursuant to Article VII or otherwise)
or pledgor of any assets or otherwise be responsible for, in each case, any
Obligations incurred by or on behalf of any Loan Party in any manner that would
cause a Deemed Dividend Issue and (ii) no Foreign Subsidiary which is and
remains an Affected Foreign Subsidiary shall be liable hereunder for any of the
Loans made to, or any other Obligations incurred on behalf of any Loan Party.

SECTION 5.12 Security Interests. Subject to the terms of the Intercreditor
Agreement, promptly, upon the reasonable request of the Administrative Agent,
the Collateral Agent or any Lender, at Borrower’s expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents in accordance with the
terms thereof or otherwise deemed by the Administrative Agent or the Collateral
Agent reasonably necessary or desirable for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted by the applicable Security Document or Liens permitted
under Section 6.02, or obtain any consents or waivers as may be necessary in
connection therewith. In addition, Borrower shall, deliver or cause to be
delivered to the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Collateral Agent as the Collateral Agent shall reasonably
deem necessary to perfect or maintain the Liens on the Collateral pursuant to
the Security Documents in accordance with the terms thereof. Notwithstanding the
foregoing, for purposes of intellectual property, Borrower shall have no
obligations to perfect Collateral Agent’s or Secured Parties’ interest in
Intellectual Property outside the U.S. under any Security Agreement. Upon the
exercise by the Administrative Agent, the Collateral Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority the Borrower shall execute and deliver all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Lender may reasonably
require.

SECTION 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (iv) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall give the Collateral
Agent not less than 15 days’ written notice, or such lesser notice period agreed
to by the Collateral Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent or the Administrative Agent may reasonably request and (B) it
shall have taken all action reasonably satisfactory to the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral. Each Loan Party
agrees to promptly provide the Collateral Agent with certified

 

-57-



--------------------------------------------------------------------------------

Organizational Documents reflecting any of the changes described in the
preceding sentence. Each Loan Party also agrees to promptly notify the
Collateral Agent of any change in the location of any office in which it
maintains books or records relating to material Collateral owned by it or any
office or facility at which Collateral is located (including the establishment
of any such new office or facility), other than changes in location to a leased
property subject to a Landlord Access Agreement.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have terminated and the principal of and interest on each
Loan and all Fees, expenses and other amounts payable under any Loan Document
have been paid in full (other than contingent indemnification obligations not
yet due and payable), the Loan Parties covenant and agree with the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

(a) the Obligations and, subject to the last sentence of this Section 6.01, the
First Lien Obligations; provided that any extension, renewal or replacement of
the Indebtedness constituting First Lien Obligations shall be subject to the
requirements of clause (f) hereof;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting Purchase Money Obligations), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $10,000,000
at any time outstanding;

 

-58-



--------------------------------------------------------------------------------

(f) Indebtedness which represents an extension, refinancing, or renewal of
Indebtedness constituting First Lien Obligations or of any of the Indebtedness
described in clauses (b), (e), (i) and (j) hereof; provided that, (i) the
principal amount as of the date hereof of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, or renewal are not materially less favorable to the obligor
thereunder than the original terms of such Indebtedness and (vi) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Domestic Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Domestic Subsidiary and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (i) shall not exceed $10,000,000
at any time outstanding;

(j) Indebtedness of any Person that becomes a Foreign Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Foreign Subsidiary and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (j) shall not exceed $10,000,000
at any time outstanding;

(k) other unsecured Indebtedness in an aggregate principal amount not exceeding
$15,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Borrower’s Subsidiaries permitted by this clause
(k) shall not exceed $10,000,000 at any time outstanding;

(l) subject to the last sentence of this Section 6.01, Indebtedness under Swap
Obligations with respect to interest rates, foreign currency exchange rates or
commodity prices, in each case not entered into for speculative purposes;
provided that if such Swap Obligations relate to interest rates, (i) such Swap
Obligations relate to payment obligations on Indebtedness otherwise permitted to
be incurred by the Loan Documents and (ii) the amount of such Swap Obligations
(with such net obligations equaling the termination value under the
corresponding Swap Agreements or other arrangements that would be payable by or
to such Person at the time of termination thereof) does not exceed the principal
amount of the Indebtedness to which such Swap Obligations relate; provided the
sum of the amounts under this Section 6.01(l) and Section 6.01(m) shall not
exceed $10,000,000 other than (subject to the last sentence of this
Section 6.01) to the extent and for so long as such amount in excess of
$10,000,000 is fully reserved for under the First Lien Credit Agreement by
deducting the amount therefrom from Availability thereunder;

 

-59-



--------------------------------------------------------------------------------

(m) subject to the last sentence of this Section 6.01, Banking Services
Obligations; provided the sum of the amounts under Section 6.01(l) and this
Section 6.01(m) shall not exceed $10,000,000 other than (subject to the last
sentence of this Section 6.01) to the extent and for so long as such amount in
excess of $10,000,000 is fully reserved for under the First Lien Credit
Agreement by deducting the amount therefrom from Availability thereunder; and

(n) Indebtedness, commitments and obligations in respect of Letters of Credit
under the First Lien Credit Agreement in an aggregate principal amount not to
exceed $125,000,000.

In no event (x) shall the aggregate principal amount of Indebtedness under
Sections 6.01(l) and (m) and the Indebtedness incurred under the First Lien
Obligations exceed $185,000,000, or (y) shall any Indebtedness under Sections
6.01(l) or (m) or Indebtedness in respect of the First Lien Obligations be
allowed to be incurred if the incurrence thereof (or such amount remaining
outstanding) would result in the total First Lien Secured Obligations exceeding
$185,000,000 at any time or if otherwise the First Lien Secured Obligations then
outstanding at such time exceeds $185,000,000.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or Subsidiary;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Loan Party or any Subsidiary or existing on any property or asset of any
Person prior to the acquisition of such Person by any Loan Party or any
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, (ii) such Lien shall not apply to any other
property or assets of a Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

-60-



--------------------------------------------------------------------------------

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(g) possessory Liens in favor of lessees or sublessees of property leased or
subleased by the Borrower or any Subsidiary in the ordinary course of business
of the Borrower or such Subsidiary; provided that such Liens attach only to such
property;

(h) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(i) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(j) Liens granted by a Foreign Subsidiary on its assets; provided that such
security interests secure Indebtedness permitted by clause (j) of Section 6.01
provided further that (x) such Liens do not extend to, or encumber, property
which constitutes Collateral and (y) such Liens extend only to the property (or
Equity Interests) of the Subsidiary incurring such Indebtedness (other than the
Specified Assets);

(k) First-priority Liens incurred pursuant to the First Lien Security Documents
so long as securing solely First Lien Secured Obligations in principal amount
not exceeding for all First Lien Secured Obligations in the aggregate
$185,000,000 and only so long as the Obligations are secured by a second
priority Lien (or a first priority Lien with respect to the Pledged Specified
Assets) on the property or assets subject thereto except as otherwise provided
in Section 5.11(e) and only so long as such First Lien Loan Documents, the
creditors subject thereto, and all Liens granted under or in connection thereto
remain subject to the Intercreditor Agreement; provided, that no Banking
Services Obligations or Swap Obligations shall be permitted to be secured by a
Lien pursuant to this Section 6.02(k) unless the full amount thereof is fully
reserved for in the calculation of Availability, and no such Bank Services
Obligations or Swap Obligations shall be permitted to be secured in an amount in
excess of the amount thereof on the first date of the occurrence of a default or
event of default under the First Lien Credit Agreement (without giving effect to
any waiver or amendment relating thereto, and regardless of any passage of time
or notice);

(l) reserve deposit accounts and/or Liens granted in respect of such reserve
deposit accounts in connection with various payment processing transactions
between the Borrower and/or any Subsidiary, and any third party payment
processor;

(m) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and securing only the
unpaid purchase price for such goods and related expenses;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding, so long as such Liens, to the extent
covering any Collateral, are subordinated to the Liens granted pursuant to the
Collateral Documents on terms satisfactory to the Administrative Agent;

 

-61-



--------------------------------------------------------------------------------

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness for
borrowed money;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(r) Liens arising by virtue of deposits or otherwise made in the ordinary course
of business to secure liability for premiums to insurance carriers and payments
to utilities; and

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business in accordance with the past
practices of the Borrower or such Subsidiary;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Collateral (x) representing Securities (as
defined in the Security Agreement), other than Liens granted pursuant to the
Security Documents and the First Lien Security Documents or (y) that constitute
Accounts, Trademarks or Inventory (as each term is defined in the Security
Agreement), other than as permitted in Section 6.02 of the First Lien Credit
Agreement.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Subsidiary of
the Borrower may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation, (ii) any Loan Party (other than the Borrower) may
merge into any Loan Party in a transaction in which the surviving entity is a
Loan Party, (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (iv) any other Person may merge into or
consolidate with the Borrower or any Subsidiary in connection with a Permitted
Acquisition so long as the Borrower or such Subsidiary is the surviving entity
of such merger or consolidation; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger)

 

-62-



--------------------------------------------------------------------------------

any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

(a) Permitted Investments subject, to the extent requested by the Administrative
Agent, to control agreements in favor of the Administrative Agent for the
benefit of the Secured Parties or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries; provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to a Security Agreement (subject to
the limitations applicable to common stock of an Affected Foreign Subsidiary
referred to in Section 5.11) and (B) the aggregate amount of investments by Loan
Parties in Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under clause (B) to the proviso to Section 6.04(d)
and outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall
not exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(d) loans or advances made by a Loan Party to any Subsidiary and made by any
Subsidiary to any Loan Party or any other Subsidiary; provided that (A) any such
loans and advances made by a Loan Party shall be evidenced by an Intercompany
Note and (B) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (B) to the proviso to Section 6.04(c) and outstanding
Guarantees permitted under the proviso to Section 6.04(e)) shall not exceed
$10,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party shall (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed $10,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,000,000 in the aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors (as defined in the
Security Agreement) to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts (as defined in the
Security Agreement) in the ordinary course of business, consistent with past
practices;

 

-63-



--------------------------------------------------------------------------------

(h) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
its Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(i) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(j) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(k) Permitted Acquisitions;

(l) acquisitions made by any Loan Party from any other Loan Party;

(m) investments in Persons that are not Subsidiaries and/or purchases of assets
other than in the ordinary course of business not constituting Permitted
Acquisitions from Persons that are not, and do not thereby become, Subsidiaries;
provided that, the aggregate outstanding amount permitted under this clause
(m) shall not at any time exceed $25,000,000;

(n) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries and loans or advances made by a Loan Party to any
Subsidiary or made by any Subsidiary to any Loan Party, in each case, made in
order to consummate Permitted Acquisitions;

(o) Swap Obligations incurred pursuant to Section 6.01(l) or permitted under
Section 6.17;

(p) other investments in an aggregate amount not to exceed $7,500,000;

(q) the Borrower and its Subsidiaries may (i) acquire and hold accounts
receivable owing to any of them if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms,
(ii) invest in, acquire and hold cash and cash equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business or
(iv) make deposits permitted under Section 6.02;

(r) loans and advances to directors, employees and officers of the Borrower and
its Subsidiaries for bona fide business purposes to purchase Equity Interests of
the Borrower, in an aggregate amount not to exceed $250,000 at any time
outstanding;

(s) investments in securities of trade creditors or customers in the ordinary
course of business received in settlement of a bona fide dispute or judgment or
upon foreclosure or pursuant to any plan of reorganization or liquidation or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(t) investments to the extent such investments reflect an increase in the value
of investments;

(u) investments consisting of cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder; and

(v) investments acquired in connection with Permitted Acquisitions.

 

-64-



--------------------------------------------------------------------------------

The amount of any investment shall be the original cost of such investment plus
the cost of all additions thereto less all returns of capital, dividends and
other cash returns thereof and less all liabilities expressly and irrevocably
assumed by another person in connection with the sale of such investment,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such investment. The amount of any loan
shall be the initial principal amount of such loan less all returns of principal
and other cash returns thereof.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business and (iii) the abandonment or other disposition of
immaterial intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole;

(b) sales, transfers and dispositions to any Loan Party or any Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Sections 6.04 and
6.09;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) Sale and Leaseback Transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$25,000,000 during the term of this Agreement;

(h) leases or subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Collateral Documents; and

(i) transactions permitted by Section 6.03 or Section 6.04;

provided that all sales, transfers, leases and other dispositions permitted
hereby in respect of property having a value in excess of $600,000 (other than
those permitted by paragraphs (b) and (f) above) shall be made for fair value
and for at least 75% cash consideration.

 

-65-



--------------------------------------------------------------------------------

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within ninety (90) days after the Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset.

SECTION 6.07 [Reserved].

SECTION 6.08 Restricted Payments. No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) the Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) the Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests,
(iii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries, and (iv) the Borrower and the Subsidiaries
may declare or make, or agree to pay or make, directly or indirectly, any other
Restricted Payment so long as (A) no Default has occurred and is continuing
prior to giving effect to such Restricted Payment or would arise after giving
effect thereto, (B) Availability exceeds $25,000,000 after giving pro forma
effect to such Restricted Payment for a period of six (6) consecutive months
prior to such Restricted Payment and (C) the Fixed Charge Coverage Ratio, after
giving effect to such Restricted Payment on a pro forma basis, determined for
the four consecutive Fiscal Quarters ending on the last day of the most recently
ended Fiscal Quarter of the Borrower for which financial statements are
available, is equal to or greater than 1.25 to 1.00.

SECTION 6.09 Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Party and
any Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Sections 6.04(c) or 6.04(d) and guarantees permitted by
Section 6.04(e), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04, (g) the payment of reasonable fees to directors of
the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors.

 

-66-



--------------------------------------------------------------------------------

SECTION 6.10 Financial Covenants.

(a) Minimum EBITDA. For any Test Period ending after the Effective Date, (x) if
at any time EBITDA is less than $34,000,000 but equal to or greater than
$30,000,000, the ratio of Indebtedness to EBITDA shall not exceed 3.0 to 1.0 and
(y) EBITDA shall not be less than $30,000,000 at any time.

(b) Limitation on Capital Expenditures. The aggregate amount of Capital
Expenditures made in any period set forth below, shall not exceed the amount set
forth opposite such period below:

 

Period

   Amount  

Effective Date—December 31, 2012

   $ 7,500,000   

January 1, 2013—December 31, 2013

   $ 9,000,000   

January 1, 2014—December 31, 2014

   $ 9,500,000   

January 1, 2015—December 31, 2015

   $ 10,000,000   

January 1, 2016—December 31, 2016

   $ 10,500,000   

January 1, 2017—December 31, 2017

   $ 11,000,000   

January 1, 2018—Final Maturity Date

   $ 11,000,000   

; provided, however, that if the aggregate amount of Capital Expenditures made
in any Fiscal Year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.10(b) for such Fiscal Year (before giving effect
to any carryover), then an amount of such shortfall not exceeding 50% of such
maximum amount may be added to the amount of Capital Expenditures permitted
under this Section 6.10(b) for the immediately succeeding (but not any other)
Fiscal Year.

(c) Fixed Charge Coverage Ratio. For any Test Period ending after the Effective
Date, the Fixed Charge Coverage Ratio shall not be less than 1.10 to 1.00.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents; Material Indebtedness and Other Documents, etc.; Limitation on
Overadvances. No Loan Party will, nor will it permit any Subsidiary to directly
or indirectly:

(a) make (or give any irrevocable notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness described in clauses (a) or (b) of the
definition of Indebtedness (other than Indebtedness under the First Lien Loan
Documents and the Loans), except for redemption or repayment of Indebtedness in
exchange for Qualified Capital Stock or as otherwise permitted by this Agreement
(and in each case the payment of accrued and unpaid interest in connection
therewith);

(b) amend, modify or waive, or permit the amendment, modification or waiver of,
any provision of any First Lien Loan Document or any other Material Indebtedness
(including, for the avoidance of doubt, any such action that would result in an
amendment, modification or waiver of the definition of Borrowing Base or any
other modification, waiver or amendment that would increase Availability), or
cause or permit the First Lien Administrative Agent to modify or waive any of
its reserve policies or practices with respect to the Borrowing Base or
Availability from those in effect on the Effective Date without the consent of
the Administrative Agent;

 

-67-



--------------------------------------------------------------------------------

(c) amend, modify or waive any of its rights under (a) any Material Indebtedness
in any way that creates a Burdensome Restriction or (b) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, in each case, to the extent any such amendment,
modification or waiver would be adverse to the Lenders; or

(d) cause or permit the First Lien Obligations to exceed the Borrowing Base (or
the Aggregate Commitment (as defined in the First Lien Credit Agreement as in
effect on July 27, 2012, or thereafter as such definition may be modified in
accordance with the Intercreditor Agreement), if less) at any time other than in
an amount not to exceed 10% of the lesser of (x) the Aggregate Commitment or
(y) the Borrowing Base, or permit any such overadvance to be outstanding for a
period of time of more than 30 consecutive days or more than 60 days in any
Fiscal Year, or cause or permit any such overadvance to occur unless it is to
preserve or protect the Collateral, or any portion thereof, or to enhance the
likelihood of, or maximize the amount of, repayment of the First Lien Secured
Obligations, or to pay any other amount chargeable to or required to be paid by
Borrower pursuant to the terms of the First Lien Credit Agreement.

SECTION 6.12 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, by any Loan Document, or by
any First Lien Loan Documents as in effect on July 27, 2012 (or thereafter as
such First Lien Loan Documents may be modified in accordance with the
Intercreditor Agreement), so long as such First Lien Loan Documents, the
creditors subject thereto, and all Liens granted under or in connection thereto
remain subject to the Intercreditor Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.12 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of the assets of, or Equity
Interests in, a Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

SECTION 6.13 Fiscal Year. No Loan Party will, nor will it permit any Subsidiary
to change its Fiscal Year-end to a date other than December 31.

 

-68-



--------------------------------------------------------------------------------

SECTION 6.14 Anti-Terrorism Law; Anti-Money Laundering. No Loan Party will, nor
will it permit any Subsidiary to:

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described, in Section 3.21, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.14).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.15 Limitation on Use of Stock Proceeds to Prepay Loans. No Loan Party
will, nor will it permit any Subsidiary to, directly or indirectly use the
proceeds of any issuance of capital stock to repay or prepay the Loans until
after the first anniversary of the Effective Date. Thereafter Borrower may
prepay in full all of the Loans at par out of the proceeds of an issuance of
common stock by Borrower so long as such is consummated within 20 days of the
closing thereof.

SECTION 6.16 Availability Under First Lien Credit Agreement. No Loan Party will,
nor will it permit any Subsidiary to, directly or indirectly cause or permit
Availability under the First Lien Credit Agreement to be less than $25,000,000
on a pro forma basis for the period of three (3) months after the consummation
of the most recent Permitted Acquisition with respect to which the Acquisition
Consideration exceeds $5,000,000.

SECTION 6.17 Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of Borrower or
any of its Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary.

SECTION 6.18 LTB as Passive Holding Company. Notwithstanding any other provision
of this Agreement or any other Loan Document to the contrary, Borrower shall not
cause or permit LTB to directly or indirectly, incur or suffer to exist any
Indebtedness, incur or suffer to exist any Lien on any of its property or
assets, sell, dispose of, or transfer or create any direct or indirect interest
in any of its property or assets (including without limitation the Equity
Interests in Grupo Vasconia) or conduct or transact any business or activity or
enter into any transaction (written or oral) other than owning and maintaining
its Equity Interests in Grupo Vasconia and matters incidental thereto, and other
ministerial matters pertaining to maintaining the corporate existence of LTB. No
Company other than LTB shall own or hold or have any interest in the Equity
Interests of Grupo Vasconia owned by LTB as of the Effective Date or at any time
thereafter. Borrower will always own not less than 99.9% of the Equity Interests
of LTB, with the balance owned by one or more executive officers of Borrower.

 

-69-



--------------------------------------------------------------------------------

SECTION 6.19 First Lien Secured Obligations. Borrower shall not cause or permit,
or suffer to exist, the aggregate principal amount of First Lien Secured
Obligations outstanding to exceed $185,000,000.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Loan Party Guarantee. The Subsidiary Guarantors hereby jointly
and severally guarantee, as a primary obligor and not as a surety to each
Secured Party and their respective successors and assigns, the prompt payment in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) on the Loans made
by the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document or any Swap Agreement related to the Loans or (at
the request of Borrower) Treasury Services Agreement, in each case entered into
with a counterparty that is a Secured Party, in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Subsidiary Guarantors hereby jointly and
severally agree that if Borrower or other Subsidiary Guarantor(s) shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Subsidiary Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 7.01 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Subsidiary Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Subsidiary
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

-70-



--------------------------------------------------------------------------------

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Subsidiary Guarantor pursuant to Section 7.09.

To the extent not prohibited by applicable law, the Subsidiary Guarantors hereby
expressly waive diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against Borrower under this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations. To the extent not prohibited by
applicable law, the Subsidiary Guarantors waive any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Loan Party Guarantee or acceptance of this Loan Party Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Loan Party
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Loan Party Guarantee. This Loan Party Guarantee shall be construed as
a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Subsidiary Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other Person at any
time of any right or remedy against Borrower or against any other Person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Loan Party Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Subsidiary Guarantors and the successors and assigns thereof, and
shall inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

SECTION 7.03 Reinstatement. The obligations of the Subsidiary Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Subsidiary Guarantor hereby agrees
that until the payment and satisfaction in full of all Guaranteed Obligations
(other than nonasserted, contingent indemnification obligations) and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 7.01, whether by subrogation or otherwise, against Borrower or any
other Subsidiary Guarantor of any of the Guaranteed Obligations or any security
for any of the Guaranteed Obligations. Any Indebtedness of any Loan Party
permitted pursuant to Section 6.01(c) or (d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

-71-



--------------------------------------------------------------------------------

SECTION 7.05 Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Lenders, the obligations of
Borrower under this Agreement and the Notes, if any, may be declared to be
forthwith due and payable as provided in Section 8.01 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.01) for purposes of Section 7.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally (including, without limitation, Section 547, 548, 550 of Title 11 of
the United States Code, or under any applicable state Uniform Fraudulent
Transfer Act or Uniform Fraudulent Conveyance Act), if the obligations of any
Subsidiary Guarantor under Section 7.01 would otherwise be held or determined to
be void, voidable, invalid or unenforceable, or subordinated to the claims of
any other creditors, on account of the amount of its liability under
Section 7.01, then, notwithstanding any other provision to the contrary, the
amount of such liability shall, without any further action by such Subsidiary
Guarantor, any Loan Party or any other Person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution
established in Section 7.10) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding. In
determining the limitations, if any, on the amount of any Subsidiary Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Subsidiary Guarantor may have under this Loan Party
Guarantee, any other agreement or applicable law shall be taken into account.

SECTION 7.09 Release of Subsidiary Guarantors. If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a Person or Persons, none of which is
Borrower or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of a sale of all or substantially all of the
Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Agreements shall be
automatically released, and the Collateral Agent shall take such actions as are
necessary or reasonably requested by Borrower to effect each release described
in this Section 7.09 in accordance with the relevant provisions of the Security
Documents; provided that such Subsidiary Guarantor is also released from its
obligations under the First Lien Loan Documents on the same terms.

 

-72-



--------------------------------------------------------------------------------

SECTION 7.10 Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall make a payment under this
Agreement (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Subsidiary Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Subsidiary Guarantor if each Subsidiary Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Subsidiary Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Subsidiary Guarantors as determined
immediately prior to the making of such Guarantor Payment, then subject to the
terms and conditions of Section 7.04, each remaining Subsidiary Guarantor
respectively agrees that such Subsidiary Guarantor has the present right to
recover the amount of such excess from the remaining Subsidiary Guarantors, pro
rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment, which right shall be enforceable against the
remaining Subsidiary Guarantors to the full extent that the Guaranteed
Obligations are enforceable against such Subsidiary Guarantor. Without limiting
the foregoing, in the event any Subsidiary Guarantor is required, by reason of
this Loan Party Guarantee, to pay an amount in excess of its Allocable Amount,
the remaining Subsidiary Guarantors jointly and severally agree to pay such
Subsidiary Guarantor, upon demand, the amount of such excess. Subject only to
the provisions of Section 7.04 hereof, such Subsidiary Guarantor shall be
subrogated to any and all rights of the Secured Parties against the remaining
Subsidiary Guarantors to the extent of such excess payment. As of any date of
determination, the “Allocable Amount” of any Subsidiary Guarantor shall be equal
to the excess of the fair saleable value of the property of such Subsidiary
Guarantor over the total liabilities of such Subsidiary Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Subsidiary
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Subsidiary
Guarantors as of such date in a manner to maximize the amount of such
contributions. This Section 7.10 is intended only to define the relative rights
of the Subsidiary Guarantors, and nothing set forth in this Section 7.10 is
intended to or shall impair the obligations of the Subsidiary Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Loan Party Guarantee. The
parties hereto acknowledge that the rights of contribution and indemnification
hereunder shall constitute assets of the Subsidiary Guarantor or Subsidiary
Guarantors to which such contribution and indemnification is owing. The rights
of the indemnifying Subsidiary Guarantors against other Subsidiary Guarantors
under this Section 7.10 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three (3) Business
Days;

 

-73-



--------------------------------------------------------------------------------

(c) any representation or warranty made by any Loan Party in any Loan Document,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument of any Loan Party
furnished pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived, in each case for a
period of 30 days after written notice thereof from the Administrative Agent or
any Lender to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that, other than in the case of the First Lien
Loans, it shall not constitute an Event of Default pursuant to this paragraph
(f) unless the aggregate amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $5,000,000 (or such lower amount as is in the First
Lien Credit Agreement in the analogous default provision) at any one time;
provided that, in the case of Swap Obligations, the amount counted for this
purpose shall be the amount payable by all Companies if such Swap Obligations
were terminated at such time).

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or material Subsidiary of a substantial part of the
property of any Loan Party or material Subsidiary, under Title 11 of the U.S.
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property of
any Company; or (iii) the winding-up or liquidation of any Company; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Loan Party or material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or material Subsidiary for a substantial part of the property of any Loan
Party or material Subsidiary; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;

 

-74-



--------------------------------------------------------------------------------

(i) one or more final judgments, orders or decrees for the payment of money in
an aggregate amount in excess of $5,000,000 (to the extent not adequately
covered by insurance with respect to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be rendered against any Company or any
combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;

(j) one or more ERISA Events or noncompliance with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and noncompliance with respect to
Foreign Plans that have occurred, would reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any properties of a
Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected second priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Document)) in favor of the Collateral Agent, or shall be asserted by
Borrower or any other Loan Party not to be a valid, perfected, second priority
(except as otherwise expressly provided in this Agreement or such Security
Document including Liens permitted under Section 6.02) security interest in or
Lien on the Collateral covered thereby;

(l) any material Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
Person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control.

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by written notice to Borrower, take either or both
of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other Obligations of Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower and the Subsidiary
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event, with respect to Borrower described
in paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Subsidiary
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

-75-



--------------------------------------------------------------------------------

SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans owing by it that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default (other than non-payment of principal of and
accrued interest on the Loans due and payable solely by virtue of acceleration)
shall be remedied or waived pursuant to Section 10.02, then upon the written
consent of the Required Lenders and written notice to Borrower, the termination
of the Commitments or the acceleration and their consequences may be rescinded
and annulled; but such action shall not affect any subsequent Default or impair
any right or remedy consequent thereon. The provisions of the preceding sentence
are intended merely to bind the Lenders to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

SECTION 8.03 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, the proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, in full or in part, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:

(a) First, to the payment of all reasonable out-of-pocket costs and expenses,
fees, commissions and taxes of such sale, collection or other realization
including compensation to the Collateral Agent and its agents and counsel, and
all expenses, liabilities and advances made or incurred by the Collateral Agent
in connection therewith and all amounts for which the Collateral Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(b) Second, to the payment of all other reasonable out-of-pocket costs and
expenses of such sale, collection or other realization including compensation to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full, pro rata, of interest and other amounts
constituting Obligations and any fees, premiums and scheduled periodic payments
due under Swap Agreements or Treasury Services Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing;

(d) Fourth, to the payment in full, pro rata, of principal amount of the
Obligations and any premium thereon and any breakage, termination or other
payments under Swap Agreements and Treasury Services Agreements constituting
Secured Obligations and any interest accrued thereon; and

(e) Fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

 

-76-



--------------------------------------------------------------------------------

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders irrevocably appoints
JPMORGAN CHASE BANK, N.A., to act on each Lender’s behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
authorizes such Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders, and neither Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. Each Lender hereby acknowledges and agrees that (i) the
Administrative Agent, on behalf of itself and on behalf of the Lenders will
execute, deliver and perform the actions set forth under and in the
Intercreditor Agreement, (ii) it approves and consents to the Intercreditor
Agreement and the Administrative Agent’s execution, delivery and performance
thereunder.

SECTION 9.02 Rights as a Lender. Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its reasonable judgment or the reasonable judgment of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

 

-77-



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower or a
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-78-



--------------------------------------------------------------------------------

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders and Borrower, which resignation will be effective
immediately if in the Agent’s sole reasonable discretion it determines it has a
conflict of interest arising from its role as Agent hereunder (such a
resignation, a “Conflict Resignation”). Upon any such notice of resignation
other than a Conflict Resignation, the Required Lenders shall have the right,
with the consent (not to be unreasonably withheld, delayed or conditioned) of
Borrower except after and during the continuance of an Event of Default, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders appoint
a successor Agent meeting the qualifications set forth above with Borrower’s
consent (not be unreasonably withheld, delayed or conditioned) except after and
during the continuance of any Event of Default; provided that (i) if the Agent
has given notice of an immediate Conflict Resignation or (ii) if the Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment or Borrower has not consented, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through an Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders, with Borrower’s consent (not
be unreasonably withheld, delayed or conditioned) except after and during the
continuance of any Event of Default, shall appoint a successor Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Section 10.03 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender further represents and warrants that it has reviewed the Confidential
Information Memorandum and each other document made available to it on the
Platform (as defined below) in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 9.08 [Reserved].

 

-79-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

Attention: Laurence Winoker, Chief Financial Officer

Email: larry.winoker@lifetimebrands.com

(ii) if to the Administrative Agent or the Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

395 North Service Road, Floor 03

Melville, NY, 11747-3139

Attention: John Budzynski

Email: John.Budzynski@chase.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, Collateral Agent are Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

-80-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or for
notices and other communications hereunder by notice to the other parties
hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) provided to Borrower from time to time or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall
reasonably require. In addition, each Loan Party agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall reasonably require. Nothing
in this Section 10.01 shall prejudice the right of the Agents, any Lender or any
Loan Party to give any notice or other communication pursuant to this Agreement
or any other Loan Document in any other manner specified in this Agreement or
any other Loan Document or as any such Agent shall reasonably require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect,

 

-81-



--------------------------------------------------------------------------------

special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such Person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s gross negligence, bad faith or willful misconduct.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent or any Lender may have
had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder (under Section 2.05 or otherwise), or change the form or
currency of payment of any Obligation, without the written consent of each
Lender directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii));

(iii) (A) change the scheduled Final Maturity Date, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Loan
under Section 2.09, (B) postpone the date for payment of any interest or fees
payable hereunder, or (C) change the amount of, waive or excuse any such payment
(other than waiver of any increase in the interest rate pursuant to
Section 2.06(c));

 

-82-



--------------------------------------------------------------------------------

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release all or substantially all of the Subsidiary Guarantors from their
Loan Party Guarantee, or limit their liability in respect of such Loan Party
Guarantee, without the written consent of each Lender;

(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents, in each case without the
written consent of each Lender;

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby;

(x) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

(xi) contractually subordinate all or substantially all of the Obligations to
any other obligation; and

(xii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

provided, further, that any waiver, amendment or modification of the
Intercreditor Agreement (and any related definitions) may be effected by an
agreement or agreements in writing entered into among the Collateral Agent, the
Administrative Agent and the “First Lien Collateral Agent” (as defined in the
Intercreditor Agreement) (without the consent of any Loan Party, so long as such
amendment, waiver or modification does not impose any additional duties or
obligations on the Loan Parties or alter or impair any right of any Loan Party
under the Loan Documents, but with the consent of the Required Lenders).

(c) Collateral. Without the consent of any other Person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

 

-83-



--------------------------------------------------------------------------------

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more Persons pursuant to Section 2.16 so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination. Each Lender agrees that, if
Borrower elects to replace such Lender in accordance with this Section, it shall
promptly execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Assumption; provided that the
failure of any such non-consenting Lender to execute an Assignment and
Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all actual, reasonable and
invoiced out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and/or the
Collateral Agent, but excluding allocated costs of internal counsel; provided
that Borrower shall not be required to reimburse the legal fees and expenses of
more than one primary outside counsel and reasonably necessary local and
specialty counsel) in connection with the syndication of the credit facilities
provided for herein (including the obtaining and maintaining of CUSIP numbers
for the Loans, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof, including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and, (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent, the Collateral Agent or any Lender),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or (B) in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and (iii) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Subject to the provisions of Section 2.12 and
Section 2.15 (which shall provide the only source of indemnification for the
matters covered therein), Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), the Collateral Agent (and any sub-agent thereof) each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all actual, direct out of pocket losses, claims, damages, liabilities
and all actual, reasonable and invoiced related expenses (including the
reasonable fees, charges and disbursements of one counsel and reasonably
necessary local and specialty counsel for Indemnitees, unless the interests of
such Indemnitees are sufficiently divergent) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and

 

-84-



--------------------------------------------------------------------------------

restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental Liability related in any way to any Company, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, cost, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (y) arising out of any claim, litigation,
investigation or proceeding, that involves an action that does not involve any
act or omission by the Borrower and that is brought by one Indemnitee against
another Indemnitee or (z) result from a claim brought by Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if Borrower or such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the Collateral Agent (or any sub-agent thereof) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Loans at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor, together with invoices related
thereto.

 

-85-



--------------------------------------------------------------------------------

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 10.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. On or after the Effective Date, any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans or an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000 in
respect of Loans and/or Commitments, and unless in each case each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof from the Administrative Agent;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

-86-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the
Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent sell participations to any
Person (other than a natural Person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to the requirements and limitations of those Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

-87-



--------------------------------------------------------------------------------

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto (or
shall entitle any such pledgee to vote as a Lender). In the case of any Lender
that is a fund that invests in bank loans, such Lender may, without the consent
of Borrower or the Administrative Agent, collaterally assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such fund, as security for such
obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid. The provisions of Sections 2.12,
2.14, 2.15 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, replacement of the Lenders and the Commitments or the
termination of this Agreement or any provision hereof (other than Section 10.12
which shall solely survive and remain in full force and effect for a period of
two years after the latest of such dates).

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become

 

-88-



--------------------------------------------------------------------------------

effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or Adobe PDF file shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency), but excluding
payroll tax, withholding, trust and petty cash accounts, at any time owing by
such Lender or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

 

-89-



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

SECTION 10.10 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners); provided that to the
extent practicable and permitted by applicable law, the party requested to
disclose the Information will provide prompt written notice of such request to
Borrower, will allow Borrower a reasonable opportunity to seek appropriate
protective measures prior to disclosure, and will disclose the minimum amount of
Information required by law, (c) to the extent required by applicable
Requirements of Law or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any bona fide prospective assignee of or Participant in, any
of its rights or obligations under this Agreement, (ii) any actual or bona fide
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
prior consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a

 

-90-



--------------------------------------------------------------------------------

nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any of
its Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower or any of its Subsidiaries; provided that, in the case of
information received from Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information which shall in no event be less than
commercially reasonable care.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.15 Post Closing Requirements. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, the following may be
completed, delivered or otherwise resolved by the following dates. The following
may occur subsequent to the Effective Date. The following shall be completed by
the Loan Parties, at their sole cost and expense. The Administrative Agent, in
its sole discretion, may extend any such completion date for any such item.
Failure to complete, deliver or otherwise resolve any of the following by the
date required therefor (as may be extended, if at all, by the Administrative
Agent in its sole discretion) shall result in an Event of Default (without the
benefit of any grace or cure periods). The Administrative Agent shall determine,
in its sole discretion, whether the following have been completed, delivered or
otherwise resolved by the dates required therefor. In addition, the
Administrative Agent, in its sole discretion, may waive any of the following.

 

-91-



--------------------------------------------------------------------------------

Action Item

  

Completion Date therefor

Delivery of a file-stamped UCC-3 termination statement with respect to the
financing statement filed against the Borrower in the State of Delaware with the
initial filing number 2012 1859539.    Within twenty (20) days after the
Effective Date. Execution and delivery to the Administrative Agent of an
English-law Charge over Shares of 65% of the Equity Interests in Lifetime Brands
UK Limited held by Lifetime Delaware Holdings, LLC in favor of the Collateral
Agent (in form and substance reasonably acceptable to Administrative Agent),
together with any other certificates, documents or instruments the
Administrative Agent may request, including without limitation, an opinion
letter of counsel to the Loan Parties, addressed to the Administrative Agent,
the Collateral Agent and the holders of Secured Obligations (in form and
substance reasonably acceptable to Administrative Agent). It is the expectation
of the Borrower and the Administrative Agent that the documentation referenced
above in this paragraph will be substantially similar to that delivered in
connection with the English-law Charge over Shares provided to the First Lien
Administrative Agent in January 2012, with appropriate adjustments to reflect
the Lien being provided to the Collateral Agent and any other adjustments
mutually agreed to by the Administrative Agent and the Borrower.    Within
forty-five (45) days after the Effective Date. Execution and delivery to the
Administrative Agent of a Cayman Islands-law Share Charge of 65% of the Equity
Interests in Wallace Silversmiths De Puerto Rico Ltd. held by Lifetime Brands,
Inc. in favor of the Collateral Agent (in form and substance reasonably
acceptable to Administrative Agent), together with any other certificates,
documents or instruments the Administrative Agent may request, including without
limitation, an opinion letter of counsel to the Loan Parties, addressed to the
Administrative Agent, the Collateral Agent and the holders of Secured
Obligations (in form and substance reasonably acceptable to Administrative Agent
). It is the expectation of the Borrower and the Administrative Agent that the
documentation referenced above in this paragraph will be substantially similar
to that delivered in connection with the Cayman Islands-law Share Charge
provided to the First Lien Administrative Agent in October 2010 with appropriate
adjustments to reflect the Lien being provided to the Collateral Agent and any
other adjustments mutually agreed to by the Administrative Agent and the
Borrower.    Within forty-five (45) days after the Effective Date.

[Signature Pages Follow]

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LIFETIME BRANDS, INC.,

By:

      Name: Laurence Winoker   Title: Senior Vice President & CFO

 

SUBSIDIARY GUARANTORS: PFALTZGRAFF FACTORY STORES, INC.

By:

      Name: Laurence Winoker   Title: Senior Vice President

 

TMC ACQUISITION INC. By:       Name: Laurence Winoker   Title: Senior Vice
President

 

LIFETIME DELAWARE HOLDINGS, LLC By:       Name: Laurence Winoker   Title: Senior
Vice President

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender,

Administrative Agent and Collateral Agent

By:       Name:   Title:

 

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK, N.A., as a Lender By:     Name: Title:

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

EFFECTIVE DATE COMMITMENTS

 

LENDER    COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 29,400,000.00   

SOVEREIGN BANK, N.A.

   $ 5,600,000.00   

AGGREGATE COMMITMENT

   $ 35,000,000.00   

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

TMC Acquisition Inc., a Delaware corporation

Pfaltzgraff Factory Stores, Inc., a Delaware corporation

Lifetime Delaware Holdings, LLC, a Delaware limited liability company

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Schedule 3.05

Properties

 

Loan Party

  

Locations

  

Owned/

Leased

Lifetime Brands, Inc.   

1000 Stewart Avenue

Garden City, NY 11530

(Corporate headquarters/main showroom)

   Leased Lifetime Brands, Inc.   

10825 Production Avenue

Fontana, CA 92337

(Principal West Coast warehouse and distribution facility)

   Leased Lifetime Brands, Inc.   

22 Blake Street

Medford, MA 02155

(Offices, showroom, warehouse and distribution facility)

   Leased Lifetime Brands, Inc.   

362-363 River Street

Winchendon, MA 01475

(Warehouse and distribution facility, and spice packing line)

   Owned Lifetime Brands, Inc.   

12 Applegate Drive

Robbinsville, NJ 08691

(Principal East Coast warehouse and distribution facility)

   Leased Lifetime Brands, Inc.   

303 South Broadway, Suite #470

Tarrytown, New York 10591

(Office – Kamenstein division)

   Leased Lifetime Brands, Inc.   

802 SE Plaza Avenue, Suite 106

Bentonville, Arkansas

(Regional sales office)

   Leased Lifetime Brands, Inc.   

W134 N5526 Campell Drive, Suite 5510, Menomonee Falls,

Wisconsin

(Regional sales office)

   Leased Lifetime Brands, Inc.   

41 Madison Avenue

Portion of the 10th Floor

New York, New York

(Office / Showroom)

   Leased Lifetime Brands, Inc.   

Atlanta Gift Mart / Rms. 916A, B

Atlanta, Georgia

(Showroom)

   Leased Lifetime Brands, Inc.   

Atlanta Gift Mart

Rms. 1518, 1522, 1528, 1530

Atlanta, Georgia

(Showroom)

(Note: Lease expired on May 31, 2012 and as of the Effective Date is on a month
to month basis while new lease agreement is being negotiated)

   Leased

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Loan Party

  

Locations

  

Owned/

Leased

TMC Acquisition Inc.   

51 Madison Avenue

Portions of Ground and Mezzanine

New York, New York

(Showroom)

   Leased Pfaltzgraff Factory Stores, Inc.   

3501 Concord Road

York, PA 17402

(Office – Retail Direct division)

   Leased

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

 

1. Notice of Potential Liability and Request for Information regarding the San
German Ground Water Contamination Superfund Site, San German Puerto Rico

Wallace Silversmiths de Puerto Rico, Ltd. (“Wallace de Puerto Rico”), a
wholly-owned subsidiary of the Company, operates a manufacturing facility in San
Germán, Puerto Rico, that is leased from the Puerto Rico Industrial Development
Company (“PRIDCO”). In March 2008, the United States Environmental Protection
Agency (the “EPA”) announced that the San Germán Ground Water Contamination site
in Puerto Rico (the “Site”) had been added to the Superfund National Priorities
List due to contamination present in the local drinking water supply.

In May 2008, Wallace de Puerto Rico received from the EPA a Notice of Potential
Liability and Request for Information Pursuant to 42 U.S.C. Sections 9607(a) and
9604(e) of the Comprehensive Environmental Response, Compensation, Liability
Act. The Company responded to the EPA’s Request for Information on behalf of
Wallace. In July, 2011, Wallace de Puerto Rico received a letter from the EPA
requesting access to the property that it leases from PRIDCO and the Company
granted such access.

The Company is not aware of any determination by the EPA that any remedial
action is warranted for the Site; and, accordingly, is not able to estimate the
extent of any possible liability.

 

2. Notice of initiation of an anti-dumping proceeding concerning imports of
ceramic tableware and kitchenware originating in the People’s Republic of China

Creative Tops Limited, an indirect wholly-owned subsidiary of the Company in the
United Kingdom received from the European Commission a Notice of initiation of
an anti-dumping proceeding concerning imports of ceramic tableware and
kitchenware originating in the People’s Republic of China being dumped into the
United Kingdom. The Notice indicates that the pending investigation will
determine whether product is being dumped in the European Union and, if so,
whether the imposition of anti-dumping measures would not be against the
European Union’s interest.

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Schedule 3.14

Insurance

LIFETIME BRANDS, INC.- SCHEDULE OF INSURANCE

 

Line of Insurance

  

Limits /Deductible

   Policy Period   

Carrier (Specific)

  

Policy Number

Directors and Officers       3/31/12-
3/31/13    Illinois National Insurance Co - A    017086672 Excess Directors and
Officers       3/31/12-
3/31/13    Allied World Assurance Company (U.S.), Inc.    03054410 Excess
Directors and Officers       3/31/12-
3/31/13    Federal Insurance Company    68047967 Employee Benefit Plan Fiduciary
Liability Insurance (Fiduciary)       3/31/12-
3/31/13    Illinois National Insurance Company    017086767 Executive
Risk—Primary (Special Crime)       3/31/11-
3/31/14    U.S. Specialty Insurance Co    U71185268 Commercial Crime      
3/31/12-
3/31/13    National Union Fire Ins Co of Pittsburgh - A    017086674 Commercial
Property       11/19/2011-
11/19/2012    Affiliated FM Insurance Co.    KJ552 General Liability      
11/19/2011-
11/19/2012    Liberty Mutual Fire Insurance Company    TB2-621-094220-051
Commercial Automobile All States       11/19/2011-
11/19/2012    Liberty Mutual Fire Insurance Company.    AS2-621-094220-041
Workers Compensation       11/19/2011-
11/19/2012    Great American Alliance    WC17087660 & -WC17087670 Umbrella
Liability       11/19/2011-
11/19/2012    Liberty Insurance Corporation    TH7-621-094220-011 XS Umbrella
Liability       11/19/2011-
11/19/2012    Continental Casualty Company    L4031096322 Foreign Package      
11/19/2011-
11/19/2012    Liberty Insurance Corporation    LC7-F21-094220-021 Foreign
Voluntary Compensation and Employers Liability       11/19/2011-
11/19/2012    Liberty Insurance Corporation    WC7-F21-094220-031 Marine Stock
Throughput       12/30/2011-
12/30/2012    Lloyds of London    BO753PC1106957000 Equipment Breakdown (Puerto
Rico)       11/19/2011-
11/19/2012    CNA    BM4025743094

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Package (Puerto Rico)       11/19/2011-
11/19/2012    Real Legacy Assurance Co.    CPP20770086 Commercial Automobile
(Puerto Rico)       11/19/2011-
11/19/2012    Real Legacy Assurance Co.    CLP20771737 Flood       4/16/2012-
4/16/2013    Fidelity National Indemnity Insurance Company    20 1150814167 00
Flood       4/16/2012-
4/16/2013    Fidelity National Indemnity Insurance Company    20 1150820297 00
Bond       1/5/2012-
1/5/2013    Argonaut Insurance Co.    111221005 Bond       6/29/2012 –
6/29/2013    Travelers Casualty and Surety Co.    9911S4820 Commercial Property
( WOFE SH, GZ, TJ)       01/06/2012-
01/05/2013    PICC PROPERTY AND CASUALTY COMPANY LTD.    PQBB2012440100000037

LIFETIME BRANDS, INC.- SCHEDULE OF INSURANCE FOR ITS CREATIVE TOPS LIMITED
SUBSIDIARY

 

Line of Insurance

  

Limits /Deductible

   Policy Period   

Carrier (Specific)

  

Policy Number

Commercial Property

(Commercial Combined)

      10/31/2011 to
10/31/2012    Aviva Insurance    24831547 CCI General Liability       10/30/11
to
10/30/12    Aviva Insurance    24831547 CCI Commercial Automobile       08/12/11
to
08/12/2012    Zurich Insurance    KF645839 Employers Liability       10/30/11 to
10/30/12    Aviva Insurance    24831547 CCI

Marine Stock Throughput

(Part of the Lifetime Brands Policy which covers the company worldwide)

      6/30/2012-
12/30/2012    Lloyds of London    BO753PC1106957000

There is one remaining installment payment due on Lifetime Brands, Inc.’s
Workers Compensation insurance, due July 31, 2012 in the amount of $20,328.51.
All other insurance invoices for the year have been paid without any special
financing arrangements.

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

 

Lifetime Brands, Inc.

(Delaware corporation)

Authorized Shares:    100 shares of Series A Preferred Stock par value of $1.00,
2,000,000 shares Series B Preferred Stock par value of $1.00 and 25,000,000
shares of common stock par value $.01 per share    12,474,580 shares of common
stock issued and outstanding at May 31, 2012 (publicly held)

TMC Acquisition Inc.

(Delaware corporation)

   Authorized Shares:   

1,000 shares of common stock, par value $.01 per share

100 shares issued to and held by Lifetime Brands, Inc.

Pfaltzgraff Factory Stores, Inc.

(Delaware corporation)

   Authorized Shares:   

1,000 shares of common stock, par value $.01 per share

100 shares issued to and held by Lifetime Brands, Inc.

Lifetime Delaware Holdings, LLC

(Delaware Limited Liability Company)

Authorized Units:    1,000 units issued to and held by Lifetime Brands, Inc.

Wallace Silversmiths de Puerto Rico LTD

(Cayman Islands corporation)

Authorized Shares:   

5,000,000 shares of common stock, par value $.01 per share

1,000 shares issued to and held by Lifetime Brands, Inc.

LTB DE Mexico, S.A. DE C.V.

(United States of Mexico corporation)

   Authorized Shares:   

50,000 shares of common stock, par value 1.00 peso per share

49,999 shares issued to and held by Lifetime Brands, Inc. 1 share issued to and
held by James Gary Siegel

Lifetime Brands, Inc. (HK) Limited

(Hong Kong corporation)

Authorized Shares:   

10,000 ordinary shares

 

1 share issued to and held by Lifetime Brands, Inc.

1 share issued to and held by James Gary Siegel

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

New Goal Development Limited

(Hong Kong corporation)

Authorized Shares:   

10,000 ordinary shares

 

1 share issued to and held by Creative Tops Holdings Limited

Lifetime Brands Global Sourcing (Shanghai) Consultancy Limited

(Incorporated in Shanghai, the PRC)

Authorized Capital:   

US$150,000

 

All shares held by Lifetime Brands, Inc.

Grand Venture Enterprises Limited

(Hong Kong corporation)

   Authorized Shares:   

10,000 ordinary shares

 

1 share issued to and held by New Goal Development Limited.

Lifetime Brands UK Limited

(A company incorporated and registered in England and Wales)

Authorized Shares:   

100 ordinary shares £1 per share

 

100 shares issued to and held by Lifetime Delaware Holdings, LLC.

Lifetime Brands Holdings Limited

(A company incorporated and registered in England and Wales)

Authorized Shares:   

100 ordinary shares £1 per share

 

1 share issued to and held by Creative Tops Holdings Limited.

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

LVA Limited

(Hong Kong corporation)

Authorized Shares:   

10,000 ordinary shares

 

80 shares issued to and held by New Goal Development Limited.

 

10 shares issued to and held by Grupo Vasconia, S.A.B.

 

10 shares issued to and held by Accent-Fairchild Group Inc.

Creative Tops Holdings Limited

(A company incorporated and registered in England and Wales)

Authorized Shares:   

127,930 ordinary shares of £0.01 per share

 

All shares issued to and held by Lifetime Brands UK Limited.

Creative Tops Limited

(A company incorporated and registered in England and Wales)

Authorized Shares:   

102 ordinary shares of £1 per share

 

All shares issued to and held by Creative Tops Holdings Limited.

Creative Tops Far East Limited

(Hong Kong corporation)

   Authorized Shares:   

10,000 ordinary shares of HKD 1 per share

 

All shares issued to New Goal Development Limited.

Lifetime Brands Do Brasil Participacões Ltda.

(A Brazilian Limitada—limited liability company)

Authorized Quotas (shares):   

14,275,792,00 quotas (shares) with a par value of one Brazilian real (R$1.00)
each

 

14,275,791 Quotas issued to Lifetime Brands Holdings Limited.

 

1 Quota issued to Lifetime Brands UK Limited.

 

Signature Page to Senior Secured Credit Agreement



--------------------------------------------------------------------------------

Schedule 3.22

Environmental Matters

See Schedule 3.06.

 

Exhibit A



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Description

 

1. Capitalized equipment leases: NONE

 

2. Swap obligations: NONE

 

3. Insurance premium finance arrangements: There is one remaining installment
payment due on

Lifetime Brands, Inc.’s Workers Compensation insurance, due July 31, 2012 in the
amount of $20,328.51. All other insurance invoices for the year have been paid
without any special financing arrangements.

 

4. Guarantees :

 

  (a) Guarantee of Lifetime Brands, Inc. in the maximum amount of HK$4 million
(which, as of the Effective Date, converts to approx. US $515,641) in respect of
any liability that may arise in respect of LVA Limited’s liability for breach of
any of its obligations pursuant to the Housewares Corporation of Asia Limited
joint venture agreement. LVA Limited holds a 50% equity interest in Housewares
Corporation of Asia Limited. Lifetime Brands, Inc.’s indirect subsidiary, New
Goal Development Limited, owns an 80% equity interest in LVA Limited.

 

  (b) Guarantees by Lifetime Brands, Inc. of real property leases and other
similar obligations of the Borrower’s operating subsidiaries in an aggregate
amount not to exceed $20 million.

 

Exhibit A



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens and Security Interests

 

Debtor

  

Secured Party

  

Collateral

Lifetime Brands, Inc.    Marlin Leasing Corp.    Office equipment, two Xerox
Docucolor copiers, Xerox photocopiers. Lifetime Brands, Inc.    Marlin Business
Bank    Office equipment, Xerox Docucolor copiers. Lifetime Brands, Inc.   
Canon Financial Services    Specific equipment, such as graphics equipment.
Lifetime Brands, Inc.    Ricoh Americas Corp.    Office equipment, such as
photocopiers. Lifetime Brands, Inc.    Raymond Leasing Corp.    Office
equipment, such as photocopiers. Lifetime Brands, Inc.    CIT Technology Finance
Service    Specific equipment such as Plotter Printer. Lifetime Brands, Inc.   
De Lage Landen Financial Services    Office equipment, such as photocopiers.
Lifetime Brands, Inc.    Hilo Yale Industrial Trucks, Inc.    Scissor Lift.
Lifetime Brands, Inc.    Interstate Trailer Sales, Inc.    Warehouse equipment.
Lifetime Brands, Inc.    Lease Line, Inc.    Warehouse equipment. Lifetime
Brands, Inc.    Mail finance    Office equipment, such as photocopiers. Lifetime
Brands, Inc.    Pitney Bowes, Inc.    Office equipment, such as postage meter
machine. Lifetime Brands, Inc.    Premier Trailer Leasing, Inc.    Warehouse
equipment. Lifetime Brands, Inc.    Quality Copy Products    Office equipment,
such as photocopiers. Lifetime Brands, Inc.    Raymond Handling Solutions, Inc.
   Warehouse equipment. Lifetime Brands, Inc.    Reliable Office Systems &
Supplies    Office equipment, such as photocopiers. Lifetime Brands, Inc.   
Arbor Material Handling, Inc.    Warehouse equipment. Lifetime Brands, Inc.   
Xerox Corp.    Office equipment, such as photocopiers. Lifetime Brands, Inc.   
Belmont Springs Water Co., Inc.    Water Cooler Rental Lifetime Brands, Inc.   
GE Capital    Office equipment, such as photocopiers. Lifetime Brands, Inc.   
Poland Spring    Water Cooler Rental Lifetime Brands, Inc.    Stonybrook Water
Company    Water Cooler Rental Lifetime Brands, Inc.    Superior Forklift
Repair, Inc.    Forklift Rental Lifetime Brands, Inc.    Mercedes Benz Financial
Services    Auto Lease Lifetime Brands, Inc.    Lexus Financial Services    Auto
Lease Lifetime Brands, Inc.    BMW Financial Services    Auto Lease Lifetime
Brands, Inc.    Ford Motor Company    Auto Financing Lifetime Brands, Inc.   
Ikon Financial Services    Office equipment, such as photocopiers.

 

Exhibit A



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

1. In addition to Borrower’s investments in its own Subsidiaries, Borrower’s
subsidiary, LTB de MEXICO, S.A. de C.V., holds a 30% equity interest in Grupo
Vasconia, S.A.B.

 

2. In addition to Borrower’s investments in its own Subsidiaries, Borrower’s
indirect Subsidiary, New Goal Development Limited (a Hong Kong entity), holds an
80% equity interest in LVA Limited (a Hong Kong entity). LVA Limited holds a 50%
equity interest in Housewares Corporation of Asia Limited (a Hong Kong entity).
Borrower’s indirect subsidiary, New Goal Development Limited, also holds a 50%
equity interest in World Alliance Enterprises Limited (a Hong Kong entity),
however, World Alliance Enterprises Limited is in the process of being
deregistered and its business terminated.

 

3. In addition to Borrower’s investments in its own Subsidiaries, Borrower’s
indirect Subsidiary, Grand Venture Enterprises Limited (a Hong Kong entity)
holds a 50% equity interest in Grand Venture Holdings Limited (a Hong Kong
entity). In connection with this 50% equity interest, Borrower’s indirect
subsidiary, Grand Venture Enterprises Limited is to provide a shareholder loan
of USD 500,000 to the joint venture entity, Grand Venture Holdings Limited.

 

4 In addition to Borrower’s investments in its own Subsidiaries, Borrower’s
indirect Subsidiary, Lifetime Brands do Brasil Participações Ltda. (a Brazilian
Limitada or limited liability company) holds a 40% equity interest in GS
Internacional S.A. (a closely-held corporation or sociedade por ações de capital
fechado), registered before the Board of Trade of the State of Espírito
Santo—JUCEES under NIRE, Brazil).

 

5. Amounts payable to Borrower pursuant to Asset Purchase Agreement dated as of
December 15, 2008, among Lifetime Brands, Inc., as Seller, Use Bath Fixtures,
L.L.C., as Purchaser, and Michael J. Velsmid, Jr., outstanding balance of
$206,796.42 as of the Effective Date, with a payment of $34,466.07 due to
Borrower on July 21, 2012, however, as of the Effective Date, such payment has
not yet been made.

 

6. Promissory Note dated July 7, 2010 in the name of Muriel Bernstein as the
“Debtor” in consideration of an interest-free loan in the amount of $10,000.00
by Lifetime Brands, Inc., with such Promissory Note becoming due and immediately
payable upon the earlier to occur of: (i) the date July 6, 2015; (ii) the
closing date of the Debtor’s residence in New Rochelle, New York; or (iii) 30
days after appointment of the executor of Debtor’s estate after Debtor’s death.

 

Exhibit A



--------------------------------------------------------------------------------

Schedule 6.12

Existing Restrictive Agreements

Shareholders’ Agreement by and among New Goal Development Limited and Grupo
Vasconia, S.A.B. and Accent Fairchild Group Inc. as “Shareholders” of LVA
Limited provides that except upon prior approval of all of the other
Shareholders to or as specified in Clause 6.2, no Shareholder may sell,
transfer, assign, charge or create any security interest or encumbrance over, or
otherwise dispose of, the beneficial interest over all or any part of the Shares
beneficially owned by it; provided that the foregoing restrictions shall not
apply (i) to any sale, transfer or disposition of all or any part of the Shares
to an Affiliate or (ii) to any charge, security interest or encumbrance incurred
in connection with a bank credit or other financing arrangement entered into in
the ordinary course of business. Section 6.2 of such Shareholders’ Agreement
provides that in the event either of New Goal Development Limited, Grupo
Vasconia, S.A.B., or Accent Fairchild Group Inc. proposes to transfer all or
part of its Shares to one of its Affiliates, it can do so provided that (i) the
transferee agrees in writing to be bound by the terms and conditions of the
Shareholders’ Agreement and (ii) the transferor shall remain liable for any
breaches of the Shareholders’ Agreement by the transferee.

The Joint Venture and Shareholders’ Agreement by and between Corporate Power
Limited and LVA Limited as “Shareholders” of Housewares Corporation of Asia
Limited provides that neither party shall for a 3 year period from January 18,
2011, directly or indirectly transfer, mortgage, pledge, charge or otherwise
dispose of or encumber or grant a security interest lien, charge, privilege or
similar right in or on any of the Shares other than in connection with (i) the
death, insolvent liquidation or bankruptcy of one of the other Parties; or
(ii) unanimous written agreement by all Parties, other than to a subsidiary,
parent company, company commonly controlled by the same shareholders or
otherwise related to any Shareholder by way of a control of one half or more of
the membership of its board of directors or one half or more of its equity
capital.

Shareholders’ Agreement by and among Grand Venture Enterprises Limited (a Hong
Kong entity and an indirect subsidiary of Borrower) and Manweal Development
Limited (a Hong Kong entity) as “Shareholders” of Grand Venture Holdings Limited
(a Hong Kong entity) provides that except upon prior approval of all of the
other Shareholders, no Shareholder may sell, transfer, assign, charge or create
any security interest or encumbrance over, or otherwise dispose of, the
beneficial interest over all or any part of the Shares beneficially owned by it;
provided that the foregoing restrictions shall not apply (i) to any sale,
transfer or disposition of all or any part of the Shares to an Affiliate of such
Shareholder or (ii) to any charge, security interest or encumbrance incurred in
connection with a bank credit or other financing arrangement entered into in the
ordinary course of the business of such Shareholder. Clause 7.2(b) of such
Shareholders’ Agreement also states that Grand Venture Enterprises Limited
covenants and undertakes, and shall cause its shareholder Lifetime Brands, Inc.
to covenant and undertake, to Manweal Development Limited that it/they shall not
and shall not give effect to any sale, transfer, assignment or otherwise
disposal of, or creation of any encumbrance in respect of any or all of the
issued shares of Grand Venture Holdings Limited, or offer or allot or make any
new

 

Exhibit A



--------------------------------------------------------------------------------

issuance of shares or securities convertible into shares of Grand Venture
Enterprises Limited, whether now or any time in the future for as long as Grand
Venture Enterprises Limited owns any Shares in Grand Venture Holdings Limited
except with respect to transfers to its Affiliates and in all other cases with
prior written consent of Manweal Development Limited.

Shareholders’ Agreement by and among Lifetime Brands Do Brasil Participações
Ltda (a Brazilian limited liability company and an indirect subsidiary of
Borrower), as “Shareholder”, Paulo Sérgio Gomes Soares, as “Shareholder” and GS
Internacional S.A. (a closely-held corporation (sociedade por ações de capital
fechado), registered before the Board of Trade of the State of Espírito Santo –
JUCEES, Brazil), provides that no Shareholder may transfer any Equity Securities
without prior written consent of the other Shareholder, except that Borrower may
(i) transfer their Equity Securities at any time and from time to time, to one
or more of its Affiliates or to other companies which are part of Borrower’s
group; and (ii) exercise a “Tag-Along Right”. Clause 5.6 of such Shareholders’
Agreement also states that during the term of the Shareholders’ Agreement, no
Shareholder may create, attempt to create, permit the creation of or accept the
imposition of any Lien on any Equity Securities, unless such Lien is approved in
writing by the Board of Directors of GS Internacional S.A. and that any creation
or attempt to create any Lien in violation of this provision of the
Shareholders’ Agreement shall be null and void ab initio, shall not be
acknowledged by GS Internacional S.A. or any of the Shareholders, shall not be
binding on, shall not create any liability or obligation on the part of, the GS
Internacional S.A. or any of the Shareholders, and shall not be given effect by
GS Internacional S.A. in its corporate books.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Lifetime Brands, Inc. 4.    Administrative Agent:    JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement

 

1  Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

 



5.    Credit Agreement:    Credit Agreement dated as of [            ], 2012
among Lifetime Brands, Inc., the other Loan Parties party thereto, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

 

Exhibit A



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned    Aggregate Amount of
Loans for all Lenders      Amount of Loans
Assigned      Percentage Assigned of
Loans2  

Loans

   $         $           %   

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By       Title:

 

[Consented to:]4

 

LIFETIME BRANDS, INC.

By       Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

[                    ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is not a United States
Person, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

 

5  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York, but giving effect to federal laws applicable to national banks.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of [            ], 2012 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Lifetime Brands, Inc. (the
“Company”), the other Loan Parties from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 4.15 of the Security
Agreement;

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Fixed Charge Coverage Ratio for the most recently ended four
(4) fiscal quarters and the Company’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;

 

Exhibit B



--------------------------------------------------------------------------------

6. Schedule II hereto sets forth financial data and computations evidencing the
Capital Expenditures for the applicable period set forth in Section 6.10(b) of
the Credit Agreement and the Company’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and

7. Schedule III attached hereto sets forth financial data and computations
evidencing [(a)] EBITDA [and (b) the ratio of Indebtedness to EBITDA, in each
case]6 for the most recently ended four (4) fiscal quarters, and the Company’s
compliance with certain covenants of the Agreement, all of which data and
computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

  

 

6  To be included if EBITDA is less than $34,000,000.

 

Exhibit B



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I, Schedule II and Schedule III hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
     day of                 ,         .

 

LIFETIME BRANDS, INC. By:     Name:     Title:    

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of                     ,          with

Fixed Charge Coverage Ratio Provisions of

the Agreement

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE II

Compliance as of                     ,         with

Capital Expenditures Provisions of

the Agreement

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE III

Compliance as of                     ,         with

EBITDA [and Indebtedness to EBITDA] Provisions of

the Agreement

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

[                    ]7

Attention: [                    ]

                     , 20        

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Credit Agreement dated as of [            ], 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among LIFETIME BRANDS, INC., a Delaware corporation, the Loan
Parties from time to time party thereto, the Lenders from time to time party
thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders

Borrower hereby requests that on [                ]8 (the “Interest Election
Date”),

1. $[                ] of the presently outstanding principal amount of the
Loans originally made on [            ], 2012.

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

3. be [converted into] [continued as],

4. [Eurodollar Loans having an Interest Period of [one/two/three/six months]]
[ABR Loans].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);

(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].

 

 

7  JPM to provide contact information.

8  Shall be a Business Day that is no earlier than (a) the date hereof in the
case of a conversion into ABR Loans to the extent this Interest Election Request
is delivered to the Administrative Agent not later than 1:00 p.m., New York City
time on the date hereof, otherwise the Business Day following the date of
delivery hereof, and (b) three Business Days following the date hereof in the
case of a conversion into/continuation of Eurodollar Loans to the extent this
Interest Election Request is delivered to the Administrative Agent not later
than 1:00 p.m New York City time on the date hereof, otherwise the fourth
Business Day following the date of delivery hereof.

 

Exhibit C



--------------------------------------------------------------------------------

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Interest Election Request to
be executed by its authorized officer as of the date first set forth above.

 

LIFETIME BRANDS, INC. By:     Name:   Title:  

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
        , 20    , is entered into between [New Subsidiary], a [            ]
(the “New Subsidiary”) and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of [            ], 2012 among Lifetime Brands, Inc. (the
“Company”), the other Loan Parties from time to time party thereto, the Lenders
from time to time party thereto and the Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Subsidiary Guarantor” for all purposes
of the Credit Agreement and shall have all of the obligations of a Loan Party
and a Subsidiary Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guarantee obligations set forth in Article VII of
the Credit Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 7.08 of the Credit Agreement, hereby (i) guarantees, jointly and
severally with the other Subsidiary Guarantors, to the Administrative Agent and
the Lenders, as provided in Article VII of the Credit Agreement, the prompt
payment and performance of the Guaranteed Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and (ii) agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Subsidiary
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement or the other Loan Documents.

3. The address of the New Subsidiary for purposes of Section 10.01 of the Credit
Agreement is as follows:

 

                               

 

Exhibit D



--------------------------------------------------------------------------------

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guarantee by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS NOTE SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:    

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:     Name:     Title:    

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

List of Closing Documents

[Attached]

 

Exhibit E



--------------------------------------------------------------------------------

LIFETIME BRANDS, INC.

SENIOR SECURED CREDIT AGREEMENT

July 27, 2012

LIST OF CLOSING DOCUMENTS1

 

Agreement

  

Responsible Party

  

Signatories

A.     LOAN DOCUMENTS

     

1.      Senior Secured Credit Agreement (the “Credit Agreement”) by and among
Lifetime Brands, Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto (the “Guarantors” and, collectively
with the Borrower, the “Loan Parties”), the financial institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacities as Administrative Agent and Collateral Agent in each case for
itself and the other Lenders (in each such capacity respectively, the
“Administrative Agent” and the “Collateral Agent”).

   Sidley   

¨Borrower

¨TMC Acquisition Inc.

¨Pfaltzgraff Factory Stores, Inc.

¨Lifetime Delaware Holdings, LLC

¨ Lender

¨ Administrative Agent

Schedule 1.01(a) Effective Date Commitments

   Sidley    N/A

Schedule 1.01(b) Subsidiary Guarantors

   Borrower    N/A

Schedule 3.05 Properties

   Borrower    N/A

Schedule 3.06 Disclosed Matters

   Borrower    N/A

Schedule 3.14 Insurance

   Borrower    N/A

Schedule 3.15 Capitalization and Subsidiaries

   Borrower    N/A

Schedule 3.22 Environmental Matters

   Borrower    N/A

Schedule 6.01 Existing Indebtedness

   Borrower    N/A

Schedule 6.02 Existing Liens

   Borrower    N/A

Schedule 6.04 Existing Investments

   Borrower    N/A

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

Agreement

 

Responsible Party

  

Signatories

Schedule 6.12 Existing Restrictions

  Borrower    N/A

Exhibit A Form of Assignment and Assumption

  Sidley    N/A

Exhibit B Form of Compliance Certificate

  Sidley    N/A

Exhibit C Form of Interest Election Request

  Sidley    N/A

Exhibit D Form of Joinder Agreement

  Sidley    N/A

Exhibit E List of Closing Documents

  Sidley    N/A

Exhibit F Form of Note

  Sidley    N/A

Exhibit G Form of Security Agreement

  Sidley    N/A

Exhibit H Form of Opinion of Company Counsel

  Nixon Peabody    N/A

Exhibit I Form of Opinion of Mexico Local Counsel

  White & Case    N/A

Exhibit J Form of Intercompany Note

  Sidley    N/A

Exhibit K1-K2 Form of United States Tax Compliance Certificates

  Sidley    N/A

Exhibit L Form of Intercreditor Agreement

  Sidley    N/A

2.      Notes, if any, executed by the Borrower in favor of each of the Lenders,
if any, which has requested a note pursuant to Section 2.04 of the Credit
Agreement.

  Sidley    ¨ Borrower

3.      Pledge and Security Agreement, executed by the Loan Parties and
Collateral Agent, together with pledged instruments and allonges, stock
certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

  Sidley/ Borrower   

¨ Borrower

¨TMC Acquisition Inc.

¨ Pfaltzgraff Factory Stores, Inc.

¨ Lifetime Delaware Holdings, LLC

¨ Administrative Agent



--------------------------------------------------------------------------------

Agreement

  

Responsible Party

  

Signatories

Exhibit A         Type of Entity; Principal Place of Business or Chief Executive
Office; FEIN; State Organization Number; Jurisdiction of Incorporation;
Properties Leased by the Grantors; Properties Owned by the Grantors; Public
Warehouses or Other Locations

   Borrower    N/A

Exhibit B         Deposit Accounts; Deposit Accounts with Lock Boxes; Securities
Accounts

   Borrower    N/A

Exhibit C         Letter of Credit Rights; Chattel Paper

   Borrower    N/A

Exhibit D         Patents; Trademarks; Copyrights

   Borrower    N/A

Exhibit E         Title Documents

   Borrower    N/A

Exhibit F         Fixtures

   Borrower    N/A

Exhibit G         List of Pledged Collateral, Securities and other Investment
Property

   Borrower    N/A

Exhibit H         Offices in which Financing Statements have been Filed

   Borrower    N/A

Exhibit I         Form of Amendment

   Borrower    N/A

Exhibit J         Commercial Tort Claims

   Borrower    N/A

Exhibit K         Form of Joinder Agreement

   Sidley    N/A

4.      Intercreditor Agreement by and among the Administrative Agent, the
Collateral Agent, JPMorgan Chase Bank, N.A., in its capacity as administrative
agent under the First Lien Loan Documents, and certain of the Loan Parties.

   Sidley   

¨ Borrower

¨ TMC Acquisition Inc.

¨ Pfaltzgraff Factory Stores, Inc.

¨ Lifetime Delaware Holdings, LLC

¨ Administrative Agent

¨ First Lien Administrative Agent



--------------------------------------------------------------------------------

Agreement

  

Responsible Party

  

Signatories

5.      Certificates of Insurance listing the Collateral Agent as (x) lender
loss payee for the property, casualty and business interruption insurance
policies of the Loan Parties, together with long-form lender loss payable
endorsement, and (y) additional insured with respect to the liability insurance
of the Loan Parties, together with an additional insured endorsement

   Borrower    N/A

6.      Intellectual Property Confirmatory Grants of Security Agreements.

   Sidley    ¨ Borrower

7.      Releases of Intellectual Property Confirmatory Grants of Security
Agreements granted in connection with Existing Credit Agreement.

   Borrower    ¨ Citibank

8.      Mexican Pledge Agreement, together with pledged stock certificates and
endorsement of share certificate

 

Note: The original share certificate is in possession of Citibank. Citibank to
return certificate to Lifetime Brands, Inc. when executing the Termination
Agreement in order for Lifetime Brands, Inc. to cancel the existing endorsement
and issue the new one to be attached to the share certificate delivered to JP
Morgan Chase Bank, N.A. when the Mexican Pledge Agreement is executed.

   KSA   

¨ Borrower

¨ Administrative Agent

9.      Termination Agreement of the Mexican Pledge Agreement with Citibank

   Borrower   

¨ Borrower

¨ Citibank

10.    Termination Agreement of existing Intercreditor Agreement

   Sidley   

¨ Borrower

¨ TMC Acquisition Inc.

¨ Pfaltzgraff Factory Stores, Inc.

¨ Lifetime Delaware Holdings, LLC

¨ Citibank

¨ ABL Administrative Agent



--------------------------------------------------------------------------------

Agreement

  

Responsible Party

  

Signatories

B. UCC DOCUMENTS

     

11.    UCC, tax lien and name variation search reports for each Loan Party from
the appropriate offices in the relevant jurisdictions.

   Sidley    N/A

12.    UCC financing statements naming each Loan Party as debtor and the
Collateral Agent as secured party as filed with the appropriate offices.

   Sidley    N/A

13.    UCC-3 termination statements with respect to each Loan Party in
connection with UCC financing statements filed in connection with Existing
Credit Agreement, as filed with the appropriate offices.

   Borrower    N/A

C.     CORPORATE DOCUMENTS

     

14.    Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or the
equivalent thereof) of the jurisdiction of its organization, since the date of
the certification thereof by such Secretary of State (or the equivalent
thereof), (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names, titles and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party.

   Borrower   

¨ Borrower

¨ TMC Acquisition Inc.

¨ Pfaltzgraff Factory Stores, Inc.

¨Lifetime Delaware Holdings, LLC

15.    Secretary certificate of LTB de México

   Borrower    ¨ LTB de México

16.    Good Standing Certificate (or analogous documentation if applicable) for
each Loan Party from the Secretary of State (or the equivalent thereof) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

   Borrower    N/A

17.    Entry for the Stock Registry Book of LTB de México canceling the pledge
in favor of Citibank

   Sidley/KSA    ¨ LTB de México

18.    Entry for the Stock Registry Book of LTB de México registering the pledge
in favor of JP Morgan Chase Bank, N.A.

   Sidley/KSA    ¨ LTB de México



--------------------------------------------------------------------------------

Agreement

  

Responsible Party

  

Signatories

D.     OPINION

     

19.    Opinion of Nixon Peabody, U.S. counsel for the Loan Parties.

   Nixon Peabody    ¨ Nixon Peabody

20.    Opinion of White & Case, Mexican counsel for the Loan Parties.

   White & Case    ¨ White & Case

E.     CLOSING CERTIFICATE AND MISCELLANEOUS

     

21.    A certificate signed by the chief financial officer of the Company, dated
as of the Effective Date: (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III of the Credit Agreement are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

   Borrower    ¨ Borrower

22.    Payoff documentation providing evidence satisfactory to the
Administrative Agent that the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Loans) and any and
all liens thereunder shall have been terminated and released.

   Borrower   

¨ Borrower

¨ Citibank

23.    A fully executed copy of the First Lien Credit Agreement Amendment, in
form and substance acceptable to the Administrative Agent.

   Borrower    N/A

24.    A solvency certificate in form and substance satisfactory to the
Administrative Agent from a Financial Officer of the Borrower.

   Borrower    ¨ Borrower

25.    A Borrowing Base Certificate (as defined in the First Lien Credit
Agreement) which calculates the Borrowing Base as of the end of the calendar
month immediately preceding the calendar month in which the Effective Date
occurs, unless the Effective Date occurs before the 20th day of the month, in
which case Borrower shall deliver a Borrowing Base Certificate as of the end of
the next preceding calendar month.

   Borrower    N/A

26.    Borrowing Request with respect to the Loans to be made on the Effective
Date.

   Borrower    ¨ Borrower

27.    Fee Letter

   Sidley   

¨ Borrower

¨ Administrative Agent



--------------------------------------------------------------------------------

Agreement

  

Responsible Party

  

Signatories

F.     POST-CLOSING DOCUMENTS

     

28.    Post-filing UCC lien search report for the Loan Parties from the
appropriate offices in the relevant jurisdictions.

   Sidley    N/A

29.    Deposit Account Control Agreements

   Borrower   

[¨Borrower]

[¨Guarantors]

¨ Administrative Agent

¨First Lien Administrative Agent

30.    Collateral Access Agreements

   Borrower   

[¨ Borrower]

[¨ Guarantors]

¨ Administrative Agent

¨ First Lien Administrative Agent

31.    English-law Charge over Shares of 65% of the Equity Interests in Lifetime
Brands UK Limited held by Lifetime Delaware Holdings, LLC

   Borrower   

¨ Lifetime Delaware Holdings, LLC

¨ Administrative Agent

32.    Cayman Islands-law Share Charge of 65% of the Equity Interests in Wallace
Silversmiths De Puerto Rico Ltd. held by Lifetime Brands, Inc. in favor of the
Collateral Agent

   Borrower   

¨ Borrower

¨ Administrative Agent

33.    File-stamped UCC-3 termination statement with respect to the financing
statement filed against the Borrower in the State of Delaware with the initial
filing number 2012 1859539

   Borrower    N/A



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

[INSERT DATE]

FOR VALUE RECEIVED, LIFETIME BRANDS, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of [INSERT NAME OF LENDER] (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Credit Agreement identified and
defined below. Such payments shall be made in immediately available funds on the
dates and at the offices of JPMorgan Chase Bank, N.A., as Administrative Agent,
specified in the Credit Agreement, together with interest on the unpaid
principal amount hereof at the rates and on the dates determined in accordance
with the Credit Agreement. The Borrower shall pay the principal of and accrued
and unpaid interest on the Loans in full on the Final Maturity Date and as
otherwise set forth in the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the promissory notes issued pursuant to, and is entitled to
the benefits of, the Credit Agreement dated as of [            ], 2012 by and
among the Borrower, the Loan Parties from time to time party thereto, the
institutions from time to time party thereto as Lenders and JPMorgan Chase Bank,
N.A., as the “Administrative Agent” (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
to which reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Each capitalized term used
herein and not defined herein shall have the meaning ascribed thereto in the
Credit Agreement. The Credit Agreement, among other things, provides for the
making of “Loans” by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

THIS NOTE SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

[Signature Page Follows]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Note to be duly executed as
of the date first above written.

 

LIFETIME BRANDS, INC. By:    

Name:

Title:

 

Exhibit F



--------------------------------------------------------------------------------

Schedule of Loans and Payments of Principal

to

Note of Lifetime Brands, Inc.

 

Date    Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount Paid    Unpaid
Balance



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[Attached]

 

-2-



--------------------------------------------------------------------------------

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from time
to time, the “Security Agreement”) is entered into as of July 27, 2012 by and
among Lifetime Brands, Inc., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower listed on the signature pages hereto or that become
party hereto after the date hereof (together with the Borrower, the “Grantors”),
and JPMorgan Chase Bank, N.A., in its capacity as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
referred to below).

PRELIMINARY STATEMENT

The Collateral Agent, the Loan Parties, the Lenders (as defined therein) and
JPMorgan Chase Bank, N.A., as Administrative Agent are entering into a Senior
Secured Credit Agreement dated as of the date hereof (as it may be amended or
modified from time to time, the “Credit Agreement”). Each Grantor is entering
into this Security Agreement in order to induce the Lenders to enter into and
extend credit to the Borrower under the Credit Agreement and to secure the
Secured Obligations that it has agreed to guarantee pursuant to Article VII of
the Credit Agreement.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Account Debtor” means any Person obligated on an Account.

“Activation Notice” means, with respect to any Deposit Account Control
Agreement, a notice delivered by the Collateral Agent to the related depositary
bank pursuant to such Deposit Account Control Agreement, whereby such depositary
bank agrees to exclusively follow instructions from the Collateral Agent with
respect to funds on deposit in the related Deposit Account(s) upon such
depositary bank’s receipt of such notice.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

-3-



--------------------------------------------------------------------------------

“Closing Date” means the Effective Date as defined in the Credit Agreement.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Collateral Agent, among the Collateral
Agent and any third party (including any bailee, consignee, customs broker, or
other similar Person) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

“Collateral Report” means any certificate, report or other document delivered by
any Grantor to the Collateral Agent or any Lender with respect to the Collateral
pursuant to any Loan Document.

“Collection Account” shall have the meaning set forth in Section 7.1(b).

“Commercial Tort Claims” means the commercial tort claims of each Grantor,
including each commercial tort claim specifically described in Exhibit J hereto.

“Confirmatory Grant of Security Interest” means, with respect to any Grantor and
its Patents, Trademarks, or Copyrights, an agreement with a list of such
Patents, Trademarks or Copyrights attached as an exhibit thereto, in form and
substance satisfactory to the Collateral Agent, duly executed by such Grantor,
to be filed in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, evidencing the Collateral Agent’s Lien
on such Patents, Trademarks or Copyrights, as applicable.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Collateral Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Collateral Agent with
respect to collection and Control of all deposits and balances held in a deposit
account maintained by any Loan Party with such banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

-4-



--------------------------------------------------------------------------------

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 5.1.

“Excluded Payments” shall have the meaning set forth in Section 4.6(d)(iii).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Collateral Agent, the Administrative Agent,
JPMorgan Chase Bank, N.A., in its capacity as administrative agent under the
First Lien Loan Documents, and each of the Loan Parties party thereto, as
amended, modified or supplemented from time to time.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Material Deposit Account” means a Deposit Account (other than a zero balance
account or a payroll account) with an average monthly balance equal to or
greater than $50,000.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement.

 

-5-



--------------------------------------------------------------------------------

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Securities Account” has the meaning set forth in Article 8 of the UCC.

“Security” has the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any other
Secured Party’s Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.4 Second Priority to the Senior Obligations. Notwithstanding anything to the
contrary herein or in any other Loan Document, each party hereto agrees and
acknowledges that any reference herein or in any other Loan Document to the
“second priority security interest” (or any similar language) of the Secured
Parties in the Collateral shall solely be with respect to the Senior Obligations
(as defined in the Intercreditor Agreement) and only to the extent (x) such
Senior Obligations remain outstanding, and (y) the holders of such Senior
Obligations and all Liens granted under or in connection thereto remain subject
to the Intercreditor Agreement. For the avoidance of doubt, the security
interest of the Secured Parties in the Collateral (other than the Specified
Assets) shall have a first priority Lien to Liens of all other Persons other
than with respect to the Senior Obligations as set forth above (subject to Liens
expressly permitted by Section 6.02 of the Credit Agreement) and the Secured
Parties shall have a first priority Lien (subject to Liens expressly permitted
by Section 6.02 of the Credit Agreement) with respect to the Specified Assets to
Liens of all other Persons. For the avoidance of doubt, other than with respect
to the Senior Obligations, nothing herein shall be construed as an
acknowledgement or agreement by the parties hereto of a second priority or
subordinate security interest of the Secured Parties in the Collateral.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF SECURITY INTEREST

2.1 Grant of Security Interest. (a) Each Grantor hereby pledges, assigns and
grants to the Collateral Agent, on behalf of and for the ratable benefit of the
Secured Parties, a security interest in all of its right, title and interest in,
to and under all personal property and other assets, whether now owned by or
owing to, or hereafter acquired by or arising in favor of such Grantor
(including under any trade name or derivations thereof), and whether owned or
consigned by or to, or leased from or to, such Grantor, and regardless of where
located (all of which will be collectively referred to as the “Collateral”),
including:

all Accounts;

all Chattel Paper;

all Copyrights, Patents and Trademarks;

all Documents;

all Equipment;

all Fixtures;

all General Intangibles;

all Goods;

all Instruments;

all Inventory;

all Investment Property;

all cash or cash equivalents;

all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

all Deposit Accounts and Securities Accounts;

all Commercial Tort Claims; and

all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

 

-7-



--------------------------------------------------------------------------------

(b) The Collateral Agent acknowledges and agrees that the Liens granted to the
Collateral Agent hereunder and the exercise of its rights and remedies pursuant
to Article V shall be subject to the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control as
among the Collateral Agent and the ABL Representative (as defined in the
Intercreditor Agreement). Notwithstanding any other provision hereof, for so
long as any Senior Obligations (as defined in the Intercreditor Agreement)
remain outstanding and such Senior Obligations, the holders of such Senior
Obligations, and all Liens granted to secure the Senior Obligations remain
subject to the Intercreditor Agreement, any obligation hereunder to deliver to
the Collateral Agent any Collateral may be satisfied by causing such Collateral
to be delivered to the Senior Representative (as defined in the Intercreditor
Agreement) to be held in accordance with the Intercreditor Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral and title to the Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit H,
the Collateral Agent will have a fully perfected second priority security
interest in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A; such Grantor has
no other places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of such Grantor’s locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

3.5. Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit B.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

 

-8-



--------------------------------------------------------------------------------

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists (i) all Chattel
Paper of such Grantor and (ii) all Letter-of-Credit Rights of such Grantor, to
the extent such Letter-of-Credit Rights individually or in the aggregate have a
value in excess of $2,000,000. All action by such Grantor necessary or desirable
to protect and perfect the Collateral Agent’s Lien on each item listed on
Exhibit C (including the delivery of all originals and the placement of a legend
on all Chattel Paper as required hereunder) has been duly taken. The Collateral
Agent will have a fully perfected second priority security interest in the
Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

3.8. Accounts and Chattel Paper. The names of the obligors, amounts owing, due
dates and other information with respect to its Accounts and Chattel Paper are
and will be correctly stated in all records of such Grantor relating thereto and
in all invoices and Collateral Reports with respect thereto furnished to the
Collateral Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

3.9. [Reserved].

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and Confirmatory Grants of Security Interest with respect to such Grantor’s
Patents, Trademarks and Copyrights in the United States Copyright Office or the
United States Patent and Trademark Office, as applicable, fully perfected second
priority security interests in favor of the Collateral Agent on such Grantor’s
Patents, Trademarks and Copyrights. Such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Grantor, and all action necessary or desirable, other than the filing of
financing statements and Confirmatory Grants of Security Interest, to protect
and perfect the Collateral Agent’s Lien on such Grantor’s Patents, Trademarks
and Copyrights has been duly taken.

3.11. Filing Requirements. None of its Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E. None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Collateral Agent on behalf of the Secured Parties as the
secured party and (b) as permitted by Section 4.1(e).

 

-9-



--------------------------------------------------------------------------------

3.13. Pledged Collateral.

 

  (a) Exhibit G sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Secured Parties hereunder
and except for the liens granted pursuant to the First Lien Credit Agreement.
Such Grantor further represents and warrants that (i) all Pledged Collateral
owned by it constituting an Equity Interest has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized
and validly issued, and is fully paid and non-assessable, (ii) with respect to
any certificates delivered to the Collateral Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Collateral Agent so that
the Collateral Agent may take steps to perfect its security interest therein as
a General Intangible, (iii) all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Collateral Agent pursuant to which the
Collateral Agent has Control and (iv) all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

 

  (b) In addition, (i) none of the Pledged Collateral owned by it has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to such Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Collateral Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

  (c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral owned by it and
none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.

3.14. Commercial Tort Claims. All of such Grantor’s Commercial Tort Claims are
listed on Exhibit J, as supplemented from time to time.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

 

  (a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Collateral Agent, with sufficient copies for each of the Secured Parties, such
reports relating to such Collateral as the Collateral Agent shall from time to
time request.

 

  (b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be requested by the Collateral Agent in
order to maintain a second priority perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor. Any financing
statement filed by the Collateral Agent may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (B) in the case of a financing statement filed as a fixture filing or
indicating such Grantor’s Collateral as as-extracted collateral or timber to be
cut, a sufficient description of real property to which the Collateral relates.
Such Grantor also agrees to furnish any such information to the Collateral Agent
promptly upon request. Such Grantor also ratifies its authorization for the
Collateral Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

  (c) Further Assurances. Such Grantor will, if so requested by the Collateral
Agent, furnish to the Collateral Agent, as often as the Collateral Agent
requests, statements and schedules further identifying and describing the
Collateral owned by it and such other reports and information in connection with
its Collateral as the Collateral Agent may reasonably request, all in such
detail as the Collateral Agent may specify. Such Grantor also agrees to take any
and all actions necessary to defend title to the Collateral against all persons
and to defend the security interest of the Collateral Agent in its Collateral
and the priority thereof against any Lien not expressly permitted hereunder.

 

  (d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions specifically
permitted pursuant to Section 6.03 or 6.05 of the Credit Agreement.

 

-11-



--------------------------------------------------------------------------------

  (e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) Liens permitted pursuant to Section 6.02 of the
Credit Agreement.

 

  (f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement naming
the Collateral Agent as a secured party or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Collateral Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the UCC.

 

  (g) Locations. Such Grantor will not (i) maintain any Collateral owned by it
at any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without concurrently therewith obtaining a
Collateral Access Agreement for each such location to the extent required by the
Credit Agreement, or (iii) change its principal place of business or chief
executive office from the location identified on Exhibit A, other than as
permitted by the Credit Agreement.

 

  (h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

4.2. Receivables.

 

  (a) Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.

 

  (b) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.

 

  (c) Delivery of Invoices. Such Grantor will deliver to the Collateral Agent,
immediately upon its request after the occurrence and during the continuation of
an Event of Default, duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Collateral Agent shall specify.

 

  (d) [Reserved.]

 

  (e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

-12-



--------------------------------------------------------------------------------

4.3. Inventory and Equipment.

 

  (a) Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.

 

  (b) Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. Such Grantor shall immediately report
to the Collateral Agent any return involving an amount in excess of $2,000,000.
Each such report shall indicate the reasons for the returns and the locations
and condition of the returned Inventory. In the event any Account Debtor returns
Inventory to such Grantor when an Event of Default exists, such Grantor, upon
the request of the Collateral Agent, shall: (i) hold the returned Inventory in
trust for the Collateral Agent; (ii) segregate all returned Inventory from all
of its other property; (iii) dispose of the returned Inventory solely according
to the Collateral Agent’s written instructions; and (iv) not issue any credits
or allowances with respect thereto without the Collateral Agent’s prior written
consent. All returned Inventory shall be subject to the Collateral Agent’s Liens
thereon.

 

  (c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory at least once per fiscal year of such Grantor,
and after and during the continuation of an Event of Default, at such other
times as the Collateral Agent requests. Such Grantor, at its own expense, shall
deliver to the Collateral Agent the results of each physical verification, which
such Grantor has made, or has caused any other Person to make on its behalf, of
all or any portion of its Inventory. Such Grantor will maintain a perpetual
inventory reporting system at all times.

 

  (d) Equipment. Such Grantor shall promptly inform the Collateral Agent of any
additions to or deletions from its Equipment which individually exceed
$3,000,000. Such Grantor shall not permit any Equipment to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Collateral
Agent does not have a Lien. Such Grantor will not, without the Collateral
Agent’s prior written consent, alter or remove any identifying symbol or number
on any of such Grantor’s Equipment constituting Collateral.

 

  (e) Titled Vehicles. Such Grantor will give the Collateral Agent notice of its
acquisition of any vehicle covered by a certificate of title and deliver to the
Collateral Agent, upon request, the original of any vehicle title certificate
and provide and/or file all other documents or instruments necessary to have the
Lien of the Collateral Agent noted on any such certificate or with the
appropriate state office.

 

-13-



--------------------------------------------------------------------------------

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Collateral Agent immediately upon ABL
Obligations Payment Date (as defined in the Intercreditor Agreement) the
originals of all Chattel Paper, Securities and Instruments constituting
Collateral owned by it (if any then exist), (b) hold in trust for the Collateral
Agent upon receipt and immediately thereafter deliver to the Collateral Agent
any such Chattel Paper, Securities and Instruments constituting Collateral,
(c) upon the Collateral Agent’s request, deliver to the Collateral Agent (and
thereafter hold in trust for the Collateral Agent upon receipt and immediately
deliver to the Collateral Agent) any Document evidencing or constituting
Collateral and (d) upon the Collateral Agent’s request, deliver to the
Collateral Agent a duly executed amendment to this Security Agreement, in the
form of Exhibit I hereto (the “Amendment”), pursuant to which such Grantor will
pledge such additional Collateral. Such Grantor hereby authorizes the Collateral
Agent to attach each Amendment to this Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.

4.5. Uncertificated Pledged Collateral. Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Collateral Agent granted pursuant to this Security
Agreement. Within sixty (60) days (or such later date as may be agreed to by the
Collateral Agent in its sole discretion) of the Closing Date, with respect to
any Pledged Collateral owned by it, such Grantor will take any actions necessary
to cause (a) the issuers of uncertificated securities which are Pledged
Collateral and (b) any securities intermediary which is the holder of any such
Pledged Collateral, to cause the Collateral Agent to have and retain Control
over such Pledged Collateral. Without limiting the foregoing, such Grantor will,
with respect to any such Pledged Collateral held with a securities intermediary
(including in connection with a Securities Account), on or within sixty
(60) days (or such later date as may be agreed to by the Collateral Agent in its
sole discretion) of the Closing Date, cause such securities intermediary to
enter into a control agreement with the Collateral Agent, in form and substance
satisfactory to the Collateral Agent, giving the Collateral Agent Control.

4.6. Pledged Collateral.

 

  (a) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit
or suffer any issuer of an Equity Interest constituting Pledged Collateral owned
by it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Liens permitted
pursuant to Section 6.02 of the Credit Agreement and sales of assets permitted
pursuant to Section 4.1(d)) or merge or consolidate with any other entity;
provided that this Section 4.6(a) shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 of the Credit Agreement,
or (ii) vote any such Pledged Collateral in favor of any of the foregoing.

 

  (b) Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor or any other Grantor.

 

-14-



--------------------------------------------------------------------------------

  (c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral owned by it to be registered in the name of the
Collateral Agent or its nominee at any time at the option of the Collateral
Agent or Required Lenders.

 

  (d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause below, such
Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral and other Equity Interests owned by it for
all purposes not inconsistent with this Security Agreement, the Credit Agreement
or any other Loan Document; provided however, that no vote or other right shall
be exercised or action taken which would have the effect of impairing the rights
of the Collateral Agent in respect of such Pledged Collateral and other Equity
Interests.

(ii) Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence and during the continuance of an Event of Default, without
notice, to exercise all voting rights or other rights relating to the Pledged
Collateral and other Equity Interests owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Pledged Collateral and other Equity Interests as if it were the absolute owner
thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral and other
Equity Interests owned by it to the extent not in violation of the Credit
Agreement other than any of the following distributions and payments
(collectively referred to as the “Excluded Payments”): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral and other
Equity Interests; (B) dividends and other distributions paid or payable in cash
in respect of such Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral and other Equity Interests; provided however, that
until actually paid, all rights to such distributions shall remain subject to
the Lien created by this Security Agreement; and

 

-15-



--------------------------------------------------------------------------------

(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral and other Equity Interests owned by such Grantor, whenever
paid or made, shall be delivered to the Collateral Agent to hold as Collateral
and shall, if received by such Grantor, be received in trust for the benefit of
the Collateral Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Collateral Agent as Collateral in the
same form as so received (with any necessary endorsement).

4.7. Intellectual Property.

 

  (a) Such Grantor will use its reasonable commercial efforts to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the Collateral Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.

 

  (b) Such Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

 

  (c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Collateral Agent prior written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall execute and deliver any and
all security agreements as the Collateral Agent may request to evidence a second
priority security interest of the Collateral Agent on such Patent, Trademark or
Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby.

 

  (d) Except as permitted by Section 6.05(a)(iii) of the Credit Agreement, such
Grantor shall take all actions necessary or requested by the Collateral Agent to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of its Patents, Trademarks and Copyrights (now
or hereafter existing) but excluding works protectable by copyright for which
application for registration has not been made, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings.

 

  (e)

Such Grantor shall, if it shall reasonably determine that such Patent, Trademark
or Copyright is material to the conduct of its business or operations, promptly
sue for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and shall take such
other actions as the Collateral Agent shall deem appropriate under the
circumstances to

 

-16-



--------------------------------------------------------------------------------

  protect such Patent, Trademark or Copyright. In the event that such Grantor
institutes suit because any of its Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, such Grantor shall comply with Section 4.8.

4.8. Commercial Tort Claims. Such Grantor shall promptly, and in any event
within five Business Days after the same is acquired by it, notify the
Collateral Agent of any Commercial Tort Claim (as defined in the UCC) acquired
by it in an amount in excess of $250,000 and, unless the Collateral Agent
otherwise consents, such Grantor shall enter into an amendment to this Security
Agreement, in the form of Exhibit I hereto, granting to Collateral Agent a
second priority security interest in such Commercial Tort Claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, during the occurrence and continuance of an Event of Default,
it shall promptly, and in any event within two Business Days after the later of
(x) becoming a beneficiary and (y) the occurrence of such Event of Default,
notify the Collateral Agent of such Letter of Credit and use its commercially
reasonable efforts to cause the issuer and/or confirmation bank to (i) consent
to the assignment of any Letter-of-Credit Rights to the Collateral Agent and
(ii) agree following the ABL Obligations Payment Date (as defined in the
Intercreditor Agreement) to direct all payments thereunder to a Deposit Account
at the Collateral Agent or subject to a Deposit Account Control Agreement, all
in form and substance reasonably satisfactory to the Collateral Agent.

4.10. Federal, State or Municipal Claims. Such Grantor will promptly notify the
Collateral Agent of any Collateral which constitutes a claim in an amount in
excess of $250,000 against the United States government or any state or local
government or any instrumentality or agency thereof, the assignment of which
claim is restricted by federal, state or municipal law.

4.11. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Collateral Agent
of any one or more of such rights, powers or remedies.

4.12. Insurance.

 

  (a) In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area,” such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

 

  (b)

All insurance policies required hereunder and under Section 5.04 of the Credit
Agreement shall name the Collateral Agent (for the benefit of the Collateral
Agent and the other Secured Parties) as an additional insured or as loss payee,
as applicable, and shall contain loss payable clauses or mortgagee clauses,
through endorsements in form and substance satisfactory to the Collateral Agent,
which provide that: (i) all proceeds thereunder with respect to any Collateral
shall be

 

-17-



--------------------------------------------------------------------------------

  payable to the Collateral Agent; (ii) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and loss payable clauses or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty days prior written
notice given to the Collateral Agent.

 

  (c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Collateral Agent. If such Grantor
fails to obtain any insurance as required by this Section, the Collateral Agent
may obtain such insurance at the Borrower’s expense. By purchasing such
insurance, the Collateral Agent shall not be deemed to have waived any Default
arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

4.13. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Collateral Agent. After the Closing Date, no real property or
warehouse space shall be leased by such Grantor and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date, unless such Grantor uses commercially reasonable efforts to obtain
a satisfactory Collateral Access Agreement with respect to such location. Such
Grantor shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.

4.14. Deposit Account Control Agreements. (a) Within sixty (60) days (or such
later date as may be agreed to by the Collateral Agent in its sole discretion)
of the Closing Date, such Grantor will provide to the Collateral Agent a Deposit
Account Control Agreement with respect to each Material Deposit Account of such
Grantor duly executed on behalf of the applicable financial institution at which
such Material Deposit Account is maintained.

(b) Grantors will not permit the aggregate amount of the average monthly
balances at any time in Deposit Accounts other than (i) Material Deposit
Accounts, (ii) Collateral Deposit Accounts, (iii) Deposit Accounts at a
depositary bank that is a Lender (but only for so long as such depositary bank
is a Lender), or (iv) Deposit Accounts subject to a duly executed and effective
Deposit Account Control Agreement in favor of the Collateral Agent, to exceed
$500,000.

4.15. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Collateral
Agent shall have received at least thirty days prior written notice of such
change and such Grantor certifies that either (1) such change will not adversely
affect the validity, perfection or priority of the Collateral

 

-18-



--------------------------------------------------------------------------------

Agent’s security interest in the Collateral, or (2) any reasonable action
requested by the Collateral Agent in connection therewith has been completed or
taken (including any action to continue the perfection of any Liens in favor of
the Collateral Agent, on behalf of Secured Parties, in any Collateral) as
acknowledged by the Collateral Agent in writing, provided that any new location
shall be in the continental U.S. Such Grantor shall not change its fiscal year
which currently ends on December 31.

4.16. [Reserved].

4.17. Updating of Exhibits to the Security Agreement. The Borrower will provide
to the Collateral Agent, concurrently with the delivery of the Compliance
Certificate as required by Section 5.01(d) of the Credit Agreement, updated
versions of the Exhibits to this Security Agreement (provided that if there have
been no changes to any such Exhibits since the previous updating thereof
required hereby, the Borrower shall indicate that there has been “no change” to
the applicable Exhibit(s)).

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.

(b) The breach by any Grantor of any of the terms or provisions of Article IV or
Article VII.

(c) The breach by any Grantor (other than a breach which constitutes an Event of
Default under any other Section of this Article V) of any of the terms or
provisions of this Security Agreement which is not remedied within ten days
after such breach.

(d) The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

(e) Any Equity Interest which is included within the Collateral shall at any
time constitute a Security or the issuer of any such Equity Interest shall take
any action to have such interests treated as a Security unless (i) all
certificates or other documents constituting such Security have been delivered
to the Collateral Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) upon the later of (A) the
sixtieth (60th) day (or such later date as may be agreed to by the Collateral
Agent in its sole discretion) after the Closing Date or (B) the date on which
such Equity Interest constituted a Security or any action was taken to have such
Equity Interest treated as a Security, the Collateral Agent shall have entered
into a control agreement, in form and substance satisfactory to the Collateral
Agent, with the issuer of such Security or with a securities intermediary
relating to such Security and such Security is defined as such under Article 8
of the UCC of the applicable jurisdiction, whether as a result of actions by the
issuer thereof or otherwise.

 

-19-



--------------------------------------------------------------------------------

5.2. Remedies.

 

  (a) Upon the occurrence of an Event of Default, the Collateral Agent may, and
at the request of the Required Lenders shall, exercise any or all of the
following rights and remedies:

 

  (i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Collateral
Agent and the other Secured Parties prior to an Event of Default;

 

  (ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

  (iii) without in any way limiting the provisions set forth in Article VII,
give notice of sole control or any other instruction under any Deposit Account
Control Agreement or other control agreement with any securities intermediary
and take any action therein with respect to such Collateral;

 

  (iv) without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Collateral Agent may deem commercially reasonable; and

 

  (v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

 

  (b) The Collateral Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

-20-



--------------------------------------------------------------------------------

  (c) The Collateral Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Collateral Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

  (d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and other Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.

 

  (e) [Reserved]

 

  (f) Notwithstanding the foregoing, neither the Collateral Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

  (g) Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Pledged Collateral and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent after the occurrence of an Event of Default, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at a Grantor’s premises or elsewhere;

 

-21-



--------------------------------------------------------------------------------

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy; and

(c) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Collateral Agent and each
other Secured Party, at any time, and from time to time, promptly upon the
Collateral Agent’s request, the following reports with respect to the applicable
Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all Accounts;
(iii) trial balances; and (iv) a test verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V, each
Grantor hereby (a) grants to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense any intellectual property rights now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) irrevocably agrees
that the Collateral Agent may sell any of such Grantor’s Inventory directly to
any person, including without limitation persons who have previously purchased
the Grantor’s Inventory from such Grantor and in connection with any such sale
or other enforcement of the Collateral Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Collateral Agent may finish any work in process
and affix any Trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein. Notwithstanding the foregoing, the Collateral
Agent agrees not to exercise any rights or remedies granted pursuant to this
Section 5.4 unless an Event of Default has occurred and is continuing.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. The Collateral Agent may, not more frequently than
once during any 12-month period (or, during the occurrence and continuance of an
Event of Default, at any time), in the Collateral Agent’s own name, in the name
of a nominee of the Collateral Agent, or in the name of any Grantor communicate
(by mail, telephone, facsimile or otherwise) with the Account Debtors of any
such Grantor, parties to contracts with any such Grantor and obligors in respect
of Instruments of any such Grantor to verify with such Persons, to the
Collateral Agent’s satisfaction, the existence, amount, terms of, and any other
matter relating to, Accounts, Instruments, Chattel Paper, payment intangibles
and/or other Receivables.

6.2. Authorization for Secured Party to Take Certain Action.

 

  (a)

Each Grantor irrevocably authorizes the Collateral Agent at any time and from
time to time in the sole discretion of the Collateral Agent and appoints the
Collateral Agent as its attorney-in-fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Collateral

 

-22-



--------------------------------------------------------------------------------

  Agent’s sole discretion to perfect and to maintain the perfection and priority
of the Collateral Agent’s security interest in the Collateral, (ii) to endorse
and collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Collateral Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Collateral Agent to
the Secured Obligations, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens as are specifically
permitted hereunder), (vii) to contact Account Debtors for any reason, (viii) to
demand payment or enforce payment of the Receivables in the name of the
Collateral Agent or such Grantor and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables, (ix) to
sign such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Collateral Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Collateral Agent on demand for any payment
made or any expense incurred by the Collateral Agent in connection with any of
the foregoing; provided that this authorization shall not relieve such Grantor
of any of its obligations under this Security Agreement or under the Credit
Agreement.

 

  (b) All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and other Secured Parties, under this Section 6.2 are solely to protect
the Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent agrees that, except for the powers granted in
Section 6.2(a)(i)-(vi) and Section 6.2(a)(xvi), it shall not exercise any power
or authority granted to it unless an Event of Default has occurred and is
continuing.

 

-23-



--------------------------------------------------------------------------------

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2
ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY OTHER SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF

COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1. Collection of Receivables.

 

  (a) Within sixty (60) days (or such later date as may be agreed to by the
Collateral Agent in its sole discretion) of the Closing Date, each Grantor shall
execute and deliver to the Collateral Agent Deposit Account Control Agreements
for each Deposit Account maintained by such Grantor into which all cash, checks
or other similar payments relating to or constituting payments made in respect
of Receivables will be deposited (a “Collateral Deposit Account”), which
Collateral Deposit Accounts are identified as such on Exhibit B. After the
Closing Date, each Grantor will comply with the terms of Section 7.2.

 

  (b)

Subject to the terms of the Intercreditor Agreement, on and after the occurrence
of an Event of Default, the Collateral Agent may, and at the request of the
Required Lenders shall, deliver an Activation Notice to any or all depositary

 

-24-



--------------------------------------------------------------------------------

  banks at which any Deposit Account (including, without limitation, any
Collateral Deposit Account) subject to a Deposit Account Control Agreement is
maintained, requesting that all funds in such Deposit Account(s) be swept on a
daily basis into a collection account maintained by the Borrower with the
Collateral Agent (the “Collection Account”).

7.2. Covenant Regarding New Deposit Accounts. Before opening or replacing any
Collateral Deposit Account or a Material Deposit Account, each Grantor shall
cause each bank or financial institution in which it seeks to open a Deposit
Account, to enter into a Deposit Account Control Agreement with the Collateral
Agent in order to give the Collateral Agent Control of such Deposit Account. In
the case of Material Deposit Accounts maintained with Secured Parties, the terms
of such letter shall be subject to the provisions of the Credit Agreement
regarding setoffs.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. The Collateral Agent shall give each Grantor reasonable notice of
the time and place of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral may be made. Such
notice and any other notice from the Collateral Agent made pursuant hereto shall
be deemed reasonable if sent to the Grantors, addressed as set forth in Article
IX, at least ten days prior to (i) the date of any such public sale or (ii) the
time after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Collateral Agent or any other Secured Party
arising out of the repossession, retention or sale of the Collateral, except
such as arise solely out of the gross negligence or willful misconduct of the
Collateral Agent or such other Secured Party as finally determined by a court of
competent jurisdiction. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Collateral Agent or any other Secured
Party, any valuation, stay, appraisal, extension, moratorium, redemption or
similar laws and any and all rights or defenses it may have as a surety now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

8.2. Limitation on Collateral Agent’s and Other Secured Parties’ Duty with
Respect to the Collateral. The Collateral Agent shall have no obligation to
clean up or otherwise prepare the Collateral for sale. The Collateral Agent and
each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Collateral Agent
nor any other Secured Party shall have any other duty as to any Collateral in
its possession or control or in the possession or control of any agent or
nominee of the Collateral Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Collateral Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Collateral Agent (i) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of,

 

-25-



--------------------------------------------------------------------------------

or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. The Grantors’ obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

 

-26-



--------------------------------------------------------------------------------

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 8.6
or in Article VII will cause irreparable injury to the Collateral Agent and the
other Secured Parties, that the Collateral Agent and the other Secured Parties
have no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Collateral Agent or the other Secured Parties
to seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 8.5 shall be specifically
enforceable against the Grantors.

8.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Collateral Agent or the other Secured Parties unless
such authorization is in writing signed by the Collateral Agent with the consent
or at the direction of the Required Lenders.

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Collateral Agent and each Grantor and then only to the extent in such
writing specifically set forth. All rights and remedies contained in this
Security Agreement or by law afforded shall be cumulative and all shall be
available to the Collateral Agent and the other Secured Parties until the
Secured Obligations have been paid in full.

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations,

 

-27-



--------------------------------------------------------------------------------

whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the other Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.12. Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Collateral Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

8.13. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been paid and
performed in full and no commitments of the Collateral Agent or the other
Secured Parties which would give rise to any Secured Obligations are
outstanding.

8.15. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

 

-28-



--------------------------------------------------------------------------------

8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ANY AFFILIATE OF THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

8.19. Indemnity. Each Grantor hereby agrees to indemnify the Collateral Agent
and the other Secured Parties, and their respective successors, assigns, agents
and employees, from and against any and all liabilities, damages, penalties,
suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Collateral Agent or any other Secured Party is a party thereto) imposed on,
incurred by or asserted against the Collateral Agent or any other Secured Party,
or their respective successors, assigns, agents and employees, in any way
relating to or arising out of this Security Agreement, or the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including, without limitation, latent and other defects, whether or not
discoverable by the Collateral Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement).

8.20. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart.

 

-29-



--------------------------------------------------------------------------------

8.21. Joinder of Additional Guarantors. The Borrower and Grantors shall cause
each Subsidiary of the Borrower which, from time to time, after the date hereof
shall be required to pledge any assets to the Collateral Agent for the benefit
of the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Collateral Agent a Joinder Agreement substantially in
the form of Exhibit K, and upon such execution and delivery, such Subsidiary
shall constitute a “Grantor” for all purposes hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
such Joinder Agreement shall not require the consent of any Grantor hereunder.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, personal delivery or
nationally established overnight courier service, and shall be deemed received,
when received, if sent by hand or overnight courier service, or mailed by
certified or registered mail and, in each case, addressed to the Grantors at the
notice address set forth on Exhibit A, and to the Collateral Agent and the other
Secured Parties at the addresses set forth in accordance with Section 10.01 of
the Credit Agreement.

9.2. Change in Address for Notices. Each of the Grantors, the Collateral Agent
and the other Secured Parties may change the address for service of notice upon
it by a notice in writing to the other parties.

ARTICLE X

THE COLLATERAL AGENT

JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the Secured
Parties hereunder pursuant to Article IX of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Collateral Agent pursuant to the Credit Agreement, and that the Collateral Agent
has agreed to act (and any successor Collateral Agent shall act) as such
hereunder only on the express conditions contained in such Article IX. Any
successor Collateral Agent appointed pursuant to Article IX of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

 

LIFETIME BRANDS, INC.

By:       Name:   Title:

 

TMC ACQUISITION INC. By:       Name:   Title:

 

PFALTZGRAFF FACTORY STORES, INC. By:       Name:   Title:

 

LIFETIME DELAWARE HOLDINGS, LLC By:       Name:   Title:

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:       Name:   Title:

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A1

(See Sections 3.2, 3.3, 3.4 and 9.1 of Security Agreement)

NOTICE ADDRESS FOR ALL GRANTORS

 

 

c/o                                                                   
                                         
                                                            

  Attention:                                    
                                         
                                                                            
Facsimile:                                    
                                         
                                                                            

INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

 

I. Name of Grantor:                                          
                                                                

 

II. State of Incorporation or Organization:
                                         
                                       

 

III. Type of Entity:                                          
                                                            

 

IV. Organizational Number assigned by State of Incorporation or Organization:
                                             

 

V. Federal Identification Number:                                          
                                   

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:             

 

 

 

 

 

 

Attention:                                         

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

 

1  Grantors to provide information.

 

Exhibit A-1



--------------------------------------------------------------------------------

(b) Properties Leased by the Grantor (Include Landlord’s Name):

 

(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

Exhibit A-2



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF {Insert name of applicable Grantor}

 

  I. Name of Grantor:                                                  

 

  II. State of Incorporation or Organization:
                                                                 

 

  III. Type of Entity:                                                          

 

  IV. Organizational Number assigned by State of Incorporation or Organization:
                                                         

 

  V. Federal Identification Number:                                          
                   

 

  VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

 

 

 

 

 

 

Attention:                                         

 

  VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.5 of Security Agreement)

DEPOSIT ACCOUNTS

 




Name of Grantor

   Name of Institution    Account Number    Check here if Deposit
Account is a Collateral
Deposit Account    Description of
Deposit Account
if not a Collateral
Deposit Account

DEPOSIT ACCOUNTS WITH LOCK BOXES

 


Name of Grantor

  
Name of Institution   
Lock Box Number

SECURITIES ACCOUNTS

 

Name of Grantor

   Name of Institution    Account Number    Check here if Deposit
Account is a Collateral
Deposit Account    Description of
Deposit Account
if not a Collateral
Deposit Account

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER-OF-CREDIT-RIGHTS

CHATTEL PAPER

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

(See Sections 3.10 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS

 

Name of Grantor

 

Patent Description

 

Patent Number

 

Issue Date

PATENT APPLICATIONS

 

Name of Grantor

 

Patent Application

 

Application Filing Date

 

Application Serial Number

TRADEMARKS

 

Name of Grantor

 

Trademark

 

Registration Date

 

Registration Number

TRADEMARK APPLICATIONS

 

Name of Grantor

 

Trademark Application

 

Application Filing Date

 

Application Serial Number

 

 

 

Exhibit D-1



--------------------------------------------------------------------------------

COPYRIGHTS

 

Name of Grantor

 

Copyright

 

Registration Date

 

Registration Number

COPYRIGHT APPLICATIONS

 

Name of Grantor

 

Copyright Application

 

Application Filing Date

 

Application Serial Number

INTELLECTUAL PROPERTY LICENSES

 

Name of Grantor

 

Name of Agreement

 

Date of Agreement

 

Parties to Agreement

 

 

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.11 of Security Agreement)

TITLE DOCUMENTS

 

I. Vehicles subject to certificates of title:

 

Name of Grantor

 

Description

 

Title Number

 

State Where Issued

 

II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:

 

Name of Grantor

 

Description

 

Registration Number

 

 

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.11 of Security Agreement)

FIXTURES

 

I. Legal description, county and street address of property on which Fixtures
are located (by Grantor):

 

II. Name and Address of Record Owner:

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

STOCKS

 

Name of Grantor

 

Issuer

 

Certificate Number(s)

 

Number of Shares

 

Class of Stock

 

Percentage of Outstanding Shares

BONDS

 

Name of Grantor

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

GOVERNMENT SECURITIES

 

Name of Grantor

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

 

 

Exhibit G-1



--------------------------------------------------------------------------------

Name of Grantor

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

 

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

 

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

(See Section 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                     ,         , is delivered pursuant to
Sections 4.4 and/or 4.8 of the Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
                         ,         , between the undersigned, as the Grantors,
and JPMorgan Chase Bank, N.A., as the Collateral Agent (the “Security
Agreement”), and that the Collateral listed on Schedule I to this Amendment
shall be and become a part of the Collateral referred to in said Security
Agreement and shall secure all Secured Obligations referred to in said Security
Agreement.

 

By:      

Name:      Title:    

 

 

 

Exhibit I-1



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

 

Issuer

 

Certificate Number(s)

 

Number of Shares

 

Class of Stock

 

Percentage of Outstanding Shares

BONDS

 

Name of Grantor

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

GOVERNMENT SECURITIES

 

Name of Grantor

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

 

 

Schedule I-1



--------------------------------------------------------------------------------

Name of Grantor

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

 

 

Schedule I-2



--------------------------------------------------------------------------------

COMMERCIAL TORT CLAIMS

 

Name of Grantor

 

Description of Claim

 

Parties

 

Case Number; Name of Court
where Case was Filed

 

Schedule I-3



--------------------------------------------------------------------------------

EXHIBIT J

(See “Commercial Tort Claims” Definition)

COMMERCIAL TORT CLAIMS

 

 

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

JOINDER AGREEMENT

[Name of New Grantor]

[Address of New Grantor]

[Date]

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

Reference is made to the Pledge and Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
July 27, 2012, made by LIFETIME BRANDS, INC., a Delaware corporation (the
“Borrower”), the Guarantors party thereto and JPMORGAN CHASE BANK, N.A., as
collateral agent (in such capacity and together with any successors in such
capacity, the “Collateral Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                    ] (the “New Grantor”), pursuant to
Section 8.21 of the Security Agreement. The New Grantor hereby agrees to be
bound as a Grantor to the Security Agreement by all of the terms, covenants and
conditions set forth in the Security Agreement to the same extent that it would
have been bound if it had been a signatory to the Security Agreement on the date
of the Security Agreement. Without limiting the generality of the foregoing, the
New Grantor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Grantor thereunder. The New Grantor hereby makes each of
the representations and warranties and agrees to each of the covenants
applicable to the Grantors contained in the Security Agreement.

 

 

Exhibit K-1



--------------------------------------------------------------------------------

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Grantor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF OPINION OF COMPANY COUNSEL

[Attached]



--------------------------------------------------------------------------------

 

LOGO [g608281p390.jpg]

437 Madison Avenue

New York, New York 10022-7001

(212) 940-3000

July 27, 2012

To the Lenders, the Administrative

  Agent and the Collateral Agent referred to below

c/o JPMorgan Chase Bank, N.A.,

  as Administrative Agent

270 Park Avenue

New York, New York 10017

Ladies and Gentlemen:

We have acted as special U.S. counsel to Lifetime Brands, Inc., a Delaware
corporation (the “Company”), Pfaltzgraff Factory Stores, Inc., a Delaware
corporation (“Pfaltzgraff”), TMC Acquisition Inc., a Delaware corporation
(“TMC”) and Lifetime Delaware Holdings, LLC, a Delaware limited liability
company (“Holdings”) (the Company, Pfaltzgraff, TMC and Holdings are hereinafter
sometimes referred to collectively as the “U.S. Loan Parties” and each singly as
a “U.S. Loan Party”), in connection with the execution and delivery by the U.S.
Loan Parties to JPMorgan Chase Bank, N.A., as Administrative Agent (when acting
in such capacity, the “Administrative Agent”) and as Collateral Agent (when
acting in such capacity, the “Collateral Agent”) of that certain Senior Secured
Credit Agreement, dated of even date herewith (the “Credit Agreement”), by and
among the Company, the Subsidiary Guarantors party thereto, the banks and other
financial institutions identified therein as Lenders, the Administrative Agent
and the Collateral Agent. This opinion is furnished to you pursuant to the
provisions of Section 4.01(a) of the Credit Agreement. All capitalized terms not
defined herein but defined in the Credit Agreement shall have the meanings given
to such terms in the Credit Agreement, and if not defined therein, then the
meanings given to such terms in the U.S. Security Agreement (as defined below).

In connection with this opinion letter, we have examined, among other documents,
copies of the following documents in the forms executed and delivered on the
date hereof (collectively, the “Loan Documents”):

1. The Credit Agreement;

2. The Note, dated of even date herewith, from the Company made payable to the
order of JPMorgan Chase Bank, N.A. in the original principal amount of
$29,400,000;

3. The Note, dated of even date herewith, from the Company made payable to the
order of Sovereign Bank in the original principal amount of $5,600,000; and

4. A certain Pledge and Security Agreement, dated of even date herewith (the
“U.S. Security Agreement”), by and between the Company, the Subsidiaries of the
Company listed on the signature pages thereto (together with the Company, the
“U.S. Grantors”) and the Collateral Agent.

WWW.NIXONPEABODY.COM



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 2

 

In connection with this opinion letter, we have also examined the following
(collectively, the “UCC-1 Financing Statements”):

(a) an unfiled copy of that certain UCC-1 Financing Statement (the “UCC-1
Financing Statement—Company”) naming the Company as debtor and the Collateral
Agent as secured party, in the form attached hereto as Exhibit A, which we
understand is to be filed with the Delaware Secretary of State (the “Delaware
Secretary of State”).

(b) an unfiled copy of that certain UCC-1 Financing Statement (the “UCC-1
Financing Statement—Pfaltzgraff”) naming Pfaltzgraff as debtor and the
Collateral Agent as secured party, in the form attached hereto as Exhibit B,
which we understand is to be filed with the Delaware Secretary of State;

(c) an unfiled copy of that certain UCC-1 Financing Statement (the “UCC-1
Financing Statement—TMC”) naming TMC as debtor and the Collateral Agent as
secured party, in the form attached hereto as Exhibit C, which we understand is
to be filed with the Delaware Secretary of State; and

(d) an unfiled copy of that certain UCC-1 Financing Statement (the “UCC-1
Financing Statement—Holdings”) naming Holdings as debtor and the Collateral
Agent as secured party, in the form attached hereto as Exhibit D, which we
understand is to be filed with the Delaware Secretary of State.

In addition, we have examined originals or copies, certified or otherwise
identified to our satisfaction, of the following:

For the Company:

(i) the Certificate of Incorporation of the Company, as certified by the Company
to be in effect on the date hereof;

(ii) the By-Laws of the Company, as certified by the Company to be in effect on
the date hereof;

(iii) a Certificate, dated as of July 23, 2012, from the Delaware Department of
State relating to the legal existence of the Company in the State of Delaware;

(iv) a Certificate of Secretary of the Company, dated of even date herewith,
certifying to, among other things, the adoption by the Board of Directors of the
Company of resolutions authorizing the execution, delivery and performance by
the Company of the Loan Documents to which the Company is a party and the
transactions contemplated thereby and the continuing validity, force and effect
of those resolutions;

For Pfaltzgraff:

(v) the Certificate of Incorporation of Pfaltzgraff, as certified by Pfaltzgraff
to be in effect on the date hereof;

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 3

 

(vi) the By-Laws of Pfaltzgraff, as certified by Pfaltzgraff to be in effect on
the date hereof;

(vii) a Certificate, dated as of July 23, 2012, from the Delaware Department of
State relating to the legal existence of Pfaltzgraff in the State of Delaware;

(viii) a Certificate of Secretary of Pfaltzgraff, dated of even date herewith,
certifying to, among other things, the adoption by the Board of Directors of
Pfaltzgraff of resolutions authorizing the execution, delivery and performance
by Pfaltzgraff of the Loan Documents to which Pfaltzgraff is a party and the
transactions contemplated thereby and the continuing validity, force and effect
of those resolutions;

For TMC:

(ix) the Certificate of Incorporation of TMC, as certified by TMC to be in
effect on the date hereof;

(x) the By-Laws of TMC, as certified by TMC to be in effect on the date hereof;

(xi) a Certificate, dated as of July 23, 2012, from the Delaware Department of
State relating to the legal existence of TMC in the State of Delaware;

(xii) a Certificate of Secretary of TMC, dated of even date herewith, certifying
to, among other things, the adoption by the Board of Directors of TMC of
resolutions authorizing the execution, delivery and performance by TMC of the
Loan Documents to which TMC is a party and the transactions contemplated thereby
and the continuing validity, force and effect of those resolutions;

For Holdings:

(xiii) the Certificate of Formation for Holdings, as certified by Holdings to be
in effect on the date hereof;

(xiv) the Limited Liability Company Agreement for Holdings, as certified by
Holdings to be in effect on the date hereof;

(xv) a Certificate, dated as of July 23, 2012, from the Delaware Department of
State relating to the legal existence of Holdings in the State of Delaware;

(xvi) a Certificate of Secretary of Holdings, dated of even date herewith,
certifying to, among other things, the adoption by the Managers of Holdings of
resolutions authorizing the execution, delivery and performance by Holdings of
the Loan Documents to which Holdings is a party and the transactions
contemplated thereby and the continuing validity, force and effect of those
resolutions;

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 4

 

Miscellaneous:

(xvii) Amended and Restated Credit Agreement, dated as of October 28, 2011, as
amended by Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
March 23, 2012, and Amendment No. 2 to Amended and Restated Credit Agreement,
dated as of July 27, 2012, by and among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the other Loan Parties from time to
time party thereto, the financial institutions identified therein as Lenders,
the Administrative Agent and others named therein in the form provided to us by
the Company (the “ABL Credit Agreement”); and

(xviii) a Certificate of Officers of the U.S. Loan Parties, dated of even date
herewith, from each of the U.S. Loan Parties, a copy of which is attached hereto
as Annex 1 and incorporated herein by reference (the “Certificate of Officers”).

The certificates described in clauses (iii), (vii), (xi) and (xv) above are
hereinafter sometimes referred to collectively as the “Certificates of Legal
Existence/Good Standing.”

For purposes of this opinion letter, we have assumed the genuineness of all
signatures (other than those signatures on behalf of the U.S. Loan Parties), the
conformity to originals of all documents submitted to us as copies, and the
authenticity of the originals of such copies and the legal competence and
capacity (in the case of all natural persons) to execute the documents as to
which we opine or on which we rely. We have also assumed the factual accuracy of
all certificates submitted to us and of any representations or warranties made
by the U.S. Loan Parties and all of the other parties to the Loan Documents. We
have further assumed the legal existence of all of the parties (other than the
U.S. Loan Parties) to the Loan Documents, and the due authorization, execution
and delivery of the Loan Documents by all of the parties thereto (other than the
U.S. Loan Parties). We have assumed that each of the Loan Documents is a legal,
valid and binding obligation of all of the parties thereto (other than the U.S.
Loan Parties), enforceable against all such parties (other than the U.S. Loan
Parties), in accordance with its respective terms. We wish to point out to you
that our firm does not represent the U.S. Loan Parties on all matters and, as a
result, there may be matters of a legal nature with respect to which we have not
been consulted by the U.S. Loan Parties or as to which we have not been
informed.

The members of our firm involved in the preparation of this opinion are licensed
to practice law in the State of New York, and in rendering the opinions set
forth herein, we do not purport to be experts on, or to express an opinion
herein concerning any law other than (a) the laws of the State of New York
(including Article 9 of the Uniform Commercial Code as in effect on the date
hereof in the State of New York (the “New York UCC”), (b) Article 9 of the
Uniform Commercial Code as in effect on the date hereof in the State of Delaware
(the “Delaware UCC”), (c) the General Corporation Law of the State of Delaware
as in effect on the date hereof, Del. Code Ann. tit. 8, sec. 101 et seq.
(2012)(the “Delaware Corporation Statute”), (d) the Limited Liability Company
Act of the State of Delaware as in effect on the date hereof, Del. Code Ann.
tit. 6, sec. 18-101 et seq. (2012)((the “Delaware Limited Liability Company
Act”), and (e) the federal laws of the United States of America, in each case as
in effect as of the date hereof, irrespective of any choice of law provisions
which may be contained in any of the Loan Documents. As used herein, the term
“Applicable UCC” means the New York UCC and the Delaware UCC, collectively or
singly, as the context may require.

With respect to any matters concerning the Delaware UCC, the Delaware
Corporation Statute or the Delaware Limited Liability Act, we draw your
attention to the fact that we are not admitted to practice in the State of
Delaware. With your permission, (a) our opinions expressed herein concerning the
Delaware UCC are limited to Article 9 of the Delaware UCC and are based solely
upon our review of the statutory language of said Article 9, as reported in the
CCH Secured Transactions Guide, as supplemented as of a recent date and not on
any legislative history or judicial decisions or any rules, regulations,
guidelines, releases or interpretations concerning the Delaware UCC; (b) our
opinions

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 5

 

expressed herein concerning the Delaware Corporation Statute are based solely
upon our review of the statutory language of said Statute, as in effect on the
date hereof, and not on any legislative history or judicial decisions or any
rules, regulations, guidelines, releases or interpretations concerning the
Delaware Corporation Statute; and (c) our opinions expressed herein concerning
the Delaware Limited Liability Act are based solely upon our review of the
statutory language of said Act, as in effect on the date hereof, and not on any
legislative history or judicial decisions or any rules, regulations, guidelines,
releases or interpretations concerning the Delaware Limited Liability Act.

A. Based upon and subject to the foregoing, and subject to the qualifications
and limitations set forth in Part B below, we are of the opinion that:

1. The Company (a) is a corporation incorporated and validly existing under the
laws of the State of Delaware and (b) has the corporate power and authority to
enter into and perform its obligations under each of the Loan Documents to which
it is a party.

2. Pfaltzgraff (a) is a corporation incorporated and validly existing under the
laws of the State of Delaware and (b) has the corporate power and authority to
enter into and perform its obligations under each of the Loan Documents to which
it is a party.

3. TMC (a) is a corporation incorporated and validly existing under the laws of
the State of Delaware and (b) has the corporate power and authority to enter
into and perform its obligations under each of the Loan Documents to which it is
a party.

4. Holdings (a) is a limited liability company organized and validly existing
under the laws of the State of Delaware and (b) has the limited liability
company power and authority to enter into and perform its obligations under each
of the Loan Documents to which it is a party.

5. Each of the U.S. Loan Parties has taken all necessary corporate and limited
liability company, as applicable, action to authorize the execution, delivery
and performance by it of each of the Loan Documents to which it is a party.

6. A duly authorized officer of each U.S. Loan Party has executed and delivered,
for and on behalf of such U.S. Loan Party, each of the Loan Documents to which
such U.S. Loan Party is a party.

7. Each of the Loan Documents to which each U.S. Loan Party is a party
constitutes a legal, valid and binding obligation of such U.S. Loan Party,
enforceable against such U.S. Loan Party, in accordance with its terms.

8. The execution and delivery by each U.S. Loan Party of the Loan Documents to
which it is a party, and the performance of its obligations thereunder, do not:
(a) violate any present law, statute or regulation of the State of New York, the
Delaware Corporation Statute, the Delaware Limited Liability Company Act or the
federal laws of the United States of America as in effect on the date hereof
which in our experience is normally applicable to transactions of the type
contemplated by the Loan Documents or (b) violate any provision of (i) the
Certificate of Incorporation or By-Laws of the Company, Pfaltzgraff or TMC, in
each case as amended and in effect on the date hereof, (ii) the Certificate of
Formation or Limited Liability Company Agreement of Holdings, in each case, as
amended and in effect on the date hereof, or (iii) the ABL Credit Agreement.

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 6

 

9. No consents or authorizations of, or filings with or notice to, any
Governmental Authority of the United States of America, the State of New York or
pursuant to the Delaware Corporation Statute or the Delaware Limited Liability
Company Act, which are applicable to transactions of the type contemplated by
the Loan Documents are required for the execution, delivery and performance by
each U.S. Loan Party of the Loan Documents to which it is a party except for
(a) such consents, authorizations and filings which on or prior to the date
hereof, have been obtained or otherwise made; and (b) the filings of the UCC-1
Financing Statements with the Delaware Secretary of State.

10. The U.S. Security Agreement is effective to create in favor of the
Collateral Agent a valid security interest, to the extent that Article 9 of the
New York UCC is applicable thereto, in any Collateral (as defined in the U.S.
Security Agreement) in which each Grantor has rights, as security for the
payment of the Secured Obligations (as defined in the U.S. Security Agreement).

11. Upon the filing of the UCC-1 Financing Statements with the Delaware
Secretary of State, such filings will be sufficient to perfect the security
interests granted to the Collateral Agent for the benefit of the Secured Parties
under the U.S. Security Agreement in all of the rights, title and interests of
each of the Company, Pfaltzgraff, TMC and Holdings in that portion of the
Collateral (as defined in the U.S. Security Agreement) in which a security
interest may be perfected solely by the filing of one or more financing
statements under the Delaware UCC.

12. None of the U.S. Loan Parties is an “investment company” as defined in the
Investment Company Act of 1940, as amended.

13. The making of any Loan on the date hereof pursuant to the Credit Agreement
and the application of proceeds thereof as provided in the Credit Agreement will
not violate Regulation U (12 CFR Part 221), as promulgated by the Board of
Governors of the Federal Reserve System and in effect on the date hereof.

B. The opinions set forth in Part A above are given subject to the
qualifications stated therein, and subject to the following qualifications,
limitations and assumptions:

1. Our opinion is limited to the specific opinions expressed in Part A above,
and no other opinions are intended nor should they be inferred.

2. The opinions expressed in Sections 1(a), 2(a), 3(a) and 4(a) of Part A above
as to the valid existence and the good standing of each of the U.S. Loan Parties
in the State of Delaware is as of the date of the applicable Certificate of
Legal Existence/Good Standing, and is based solely on such certificate. We
express no opinion as to the tax good standing status of any U.S. Loan Party
under any governmental taxing authority.

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 7

 

3. As to any facts material to this opinion, we have relied, to the extent that
we deemed such reliance proper, upon certificates of public officials and
officers and representatives of the U.S. Loan Parties, and upon representations
and warranties of the parties set forth in the Loan Documents. We have not made
or undertaken any independent investigation to establish or verify the accuracy
or completeness of such factual matters, or as to any representation, warranty,
data or other information, whether written or oral, that may have been provided
by or on behalf of the U.S. Loan Parties or any other person, and we assume, in
rendering this opinion, that none of such information contains any untrue
statement of a material fact or omits to state a material fact necessary to
render the statements made, in light of the circumstances in which they were
made, not misleading.

4. The opinions expressed herein are subject to the following further
qualifications;

(a) our opinions in Part A above are qualified to the extent that enforceability
of the Loan Documents may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws of
general applicability affecting the enforcement of creditors’ rights, (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and public
policy, including without limitation (A) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (B) concepts of
materiality, reasonableness, good faith and fair dealing and (iii) certain
mandatory restrictions and limitations contained in the Applicable UCC
(including, without limitation, Section 9-602 thereof);

(b) the obligations of each of the U.S. Loan Parties under the Loan Documents
and the rights of the Administrative Agent, the Collateral Agent and/or the
Lenders may be subject to possible limitations upon the exercise of remedial or
procedural provisions contained in the Loan Documents; provided, however, such
limitations do not, in our opinion, make the remedies which will be afforded to
the Administrative Agent, the Collateral Agent and/or the Lenders inadequate for
the practical realization of the substantive benefits purported to be provided
to them by the Loan Documents; and

(c) any provisions of the Loan Documents which permit a party thereto to take
action or make determinations, or to benefit from indemnities and similar
undertakings of the U.S. Loan Parties, may be subject to a requirement that such
action be taken or such determinations be made, and that any action or inaction
by any such party which may give rise to a request for payment under any such
indemnities or undertakings be taken or not taken, on a reasonable basis and in
good faith.

5. No opinion is rendered herein as to (a) the enforceability of any provision
in the Loan Documents purporting to waive the effect of applicable laws, rights
to notice and hearings prior to the granting of any relief, or the right to
trial by jury; (b) the enforceability of any choice of law provision contained
in any of the Loan Documents; (c) the enforceability of any provision of any
agreement relating to confessions of judgment, waivers of defenses, the
imposition of “penalty-rate” interest or the imposition of interest on interest;
(d) the effectiveness of any power of attorney granted pursuant to any of the
Loan Documents; (e) any provisions of the Loan Documents which provide for
indemnification, contribution, waiver or release to the extent such provisions
may be limited or rendered unenforceable, in whole or in part, by applicable
Federal or state securities laws, criminal statutes, or the policies underlying
such laws and by the effect of general rules of contract law that limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification for liability for action or inaction, to the extent
the action or inaction involves gross

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 8

 

negligence, recklessness, willful misconduct or unlawful conduct, or which
provide for waivers which are rendered ineffective or unenforceable by the
provisions of the Applicable UCC, or waivers of contingent claims or rights;
(f) any provision purporting to grant relief or remedies in advance, including,
without limitation, any consent to the appointment of a receiver or the granting
of relief from the automatic stay in bankruptcy under Title I of the Bankruptcy
Reform Act of 1978, as amended and codified at Title 11 of the United States
Code; (g) the availability of the remedy of specific performance or of any other
equitable remedy or relief, to enforce any right or obligation under any of the
Loan Documents; (h) any provision of any Loan Document to the extent that it
provides that the Administrative Agent, the Collateral Agent or any Lender may
set off and apply any deposits at any time held, or any other indebtedness at
any time owing, by the Administrative Agent, the Collateral Agent or any Lender
to or for the account of any U.S. Loan Party; (i) the payment of any liquidated
damages or other amount which may be held by a court to be a penalty or
forfeiture; (j) Federal or state blue sky laws, rules or regulations or
antitrust law, or ERISA or tax laws, rules, regulations or ordinances, or
(k) the waiver of inconvenient forum or any claim that venue is improper or
provisions relating to subject matter jurisdiction of the courts set forth in
any of the Loan Documents.

6. We express no opinion as to any rights, title or interests of any U.S. Loan
Party in or to any property (including any of the Collateral (as defined in the
U.S. Security Agreement)).

7. Except as otherwise provided in Sections 10 and 11 of Part A above, we
express no opinion as to the validity, legality, creation, perfection or
enforceability of any security interest, lien or encumbrance in any property
granted or purported to be granted by any U.S. Loan Party.

8. We express no opinion as to the priority of any security interest, lien or
encumbrance in any property granted or purported to be granted by any U.S. Loan
Party.

9. We have assumed that each U.S. Grantor has received “value” (as defined in
Section 1-201(44) of the Applicable UCC) in exchange for granting a security
interest in the Collateral (as defined in the U.S. Security Agreement);

10. We note that in the case of proceeds, the continuation of the perfection of
a security interest therein is limited to the extent set forth by the applicable
provisions of Section 9-315 of the Applicable UCC and to property of a type
subject to the Applicable UCC.

11. We have assumed that none of the Collateral (as defined in the U.S. Security
Agreement) consists of “consumer goods” (as defined in Section 9-102(a)(23) of
the Applicable UCC) or “farm products” (as defined in Section 9-102(a)(34) of
the Applicable UCC) or accounts resulting from the sale thereof or beneficial
interests in a trust or a decedent’s estate, deposit accounts, letters of credit
and policies of insurance.

12. We express no opinion with regard to the perfection of security interests
under the U.S. Security Agreement in the case of any Collateral (as defined in
the U.S. Security Agreement) which is or may become fixtures or which is
installed in or affixed to, or becomes a part of a product or mass with goods
which are not items of Collateral (as defined in the U.S. Security Agreement).

13. We note that the validity, legality, creation, perfection and enforceability
of any security interest granted under the U.S. Security Agreement in that
portion of the Collateral (as defined in the U.S. Security Agreement) which
constitutes limited liability company interests in one or more limited liability
companies organized under the State of Delaware, may be limited by the
provisions of Sections 18-702 and 18-704 of the Delaware Limited Liability
Company Act.

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 9

 

14. We express no opinion as to the adequacy or accuracy of the description of
the Collateral (as defined in the U.S. Security Agreement) insofar as such
description includes terms which are not defined under Article 9 of the
Applicable UCC.

15. We express no opinion with respect to accounts that are due from the United
States or any State of the United States, or any agency or department of the
United States or any state and are subject to the Assignment of Claims Act of
1940 or any similar state statutes.

16. We express no opinion as to the creation, perfection or enforceability of
any security interest in any commercial tort claim which is not described with
particularity in the U.S. Security Agreement, as required by Section 9-108(e)(1)
of the Applicable UCC.

17. Although this opinion is given only as of the date hereof, we call your
attention to the following: (a) the effectiveness of each UCC-1 Financing
Statement will lapse five (5) years from the date of filing unless a
continuation statement is properly filed within six (6) months prior to such
termination in accordance with Section 9-515 of the Delaware UCC; (b) Sections
9-507 and 9-508 of the Delaware UCC provide that if a debtor so changes its name
or identity that a filed financing statement becomes seriously misleading, the
filing is not effective to perfect a security interest in collateral acquired by
that debtor more than four (4) months after such change unless (i) in the case
of a change of the debtor’s name, an appropriate amendment is filed in
accordance with Section 9-507(c) of the Delaware UCC prior to the expiration of
such period, or (ii) in the case of a change in the debtor’s identity, an
appropriate initial financing statement is filed before the expiration of that
period in accordance with Section 9-508(b) of the Delaware UCC; (c) if a debtor
changes its location (as defined in Section 9-307 of the Delaware UCC) to
another jurisdiction, perfection of the security interests of the secured party
ceases at the expiration of four (4) months from the date of the change of that
debtor’s location, or when perfection would have ceased under the law of the
original jurisdiction, whichever period first expires, unless perfection against
such collateral occurs in the new jurisdiction before the end of such period;
and (d) if a transfer of collateral occurs to a Person that thereby becomes a
debtor and is located in another jurisdiction, appropriate action must be taken
within one (1) year in order to perfect in accordance with the laws of such
jurisdiction, as provided in Section 9-316 of the Delaware UCC.

18. We have assumed that there are no agreements or understandings among the
parties, written or oral, and there is no usage of trade or course of prior
dealing among the parties that would, in either case, define, supplement, or
qualify the terms of any of the Loan Documents.

19. We express no opinion as to the applicability to the obligations of any of
the U.S. Loan Parties as guarantors or co-obligors (or the enforceability of
such obligations) of Section 548 of the Bankruptcy Code, or any other provision
of law relating to fraudulent conveyances, transfers or obligations.

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

The Lenders, the Administrative Agent and the Collateral Agent

July 27, 2012

Page 10

 

All opinions set forth herein are given as of the date hereof under the factual
circumstances as we understand them (as qualified herein) and applicable law
existing as of this date.

The opinions set forth herein are expressed solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders and for the benefit
of any assignee of the Loans in connection with the transactions provided for in
the Credit Agreement, and without our prior written consent, may not be relied
upon for any other purpose or by any other person for any purpose. This opinion
is not to be referred to, furnished to, or quoted in, any document, report, or
financial statement, or filed with, or delivered to, or disclosed to, any
governmental authority (with the exception of government regulators to which the
Administrative Agent, the Collateral Agent or any Lender is obligated under law
to disclose such documentation) or other person, without our prior written
consent or as otherwise required by law.

 

Very truly yours, LOGO [g608281p399.jpg]

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

CERTIFICATE OF OFFICERS

FOR

U.S. LOAN PARTIES

Annex 1

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

FORM OF

UCC-1 FINANCING STATEMENT – COMPANY

Exhibit A

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

LOGO [g608281p402.jpg]
UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS (front and back) CAREFULLY A. NAME &
PHONE OF CONTACT AT FILER [optional] B. SEND ACKNOWLEDGMENT TO: (Name and
Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S EXACT FULL
LEGAL NAME – insert only one debtor name (1 a or 1 b) – do not abbreviate or
combine names OR 1c. MAILING ADDRESS 1000 Stewart Avenue 1d. SEE INSTRUCTIONS
1a. ORGANIZATION’S NAME LIFETIME BRANDS, INC. 1b. INDIVIDUAL’S LAST NAME ADD’L
INFO RE ORGANIZATION DEBTOR 1e. TYPE OF ORGANIZATION Corporation FIRST NAME CITY
Garden City 1f. JURISDICTION OF ORGANIZATION Delaware MIDDLE NAME STATE NY 1g.
ORGANIZATIONAL I.D. #, if any NONE POSTAL CODE 11530 SUFFIX COUNTRY SA 2.
ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME—insert only one debtor name (2a or
2b)—do not abbreviate or combine names OR 2c. MAILING ADDRESS 2d. SEE
INSTRUCTIONS 2a. ORGANIZATION’S NAME 2b. INDIVIDUAL’S LAST NAME ADD’L INFO RE
ORGANIZATION DEBTOR 2e. TYPE OF ORGANIZATION FIRST NAME CITY 2f. JURISDICTION OF
ORGANIZATION MIDDLE NAME STATE 2g. ORGANIZATIONAL ID. #, if any NONE POSTAL CODE
SUFFIX COUNTRY 3 SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR
S/P)- insert only one secured party name (3a or 3b) OR 3c. MAILING ADDRESS 395
North Service Road, Floor 03 3a. ORGANIZATION’S NAME JPMorgan Chase Bank, N.A.,
as Collateral Agent 3b, INDIVIDUAL’S LAST NAME FIRST NAME CITY Melville MIDDLE
NAME STATE NY POSTAL CODE 11747-3139 SUFFIX COUNTRY USA 4. This FINANCING
STATEMENT covers the following collateral: All assets of the Debtor whether now
owned or hereafter acquired or arising and wheresoever located, including all
accessions thereto and products and proceeds thereof. ?This FINANCING STATEMENT
is to be filed [for record ] (or recorded) in the REAL 7. Check to REQUEST
SEARCH REPORT(S) on Debtor(s) All Dehtors ESTATE RECORDS Attach Addendum [if
aDDlicablel [ADDITIONAL FEE1 [optional] All Debtors Debtor 1 Debtor 2
ALTERNATIVE DESIGNATION (if applicable):D LESSEE/LESSOR CONSIGNEE/CONSIGNOR
BAILEE/BAILOR SELLER/BUYER D AG LIEN NON-UCC FILING 8. OPTIONAL FILER REFERENCE
DATA To be filed in the office of the Delaware Secretary of State. CHI
(3977381v.l



--------------------------------------------------------------------------------

FORM OF

UCC-1 FINANCING STATEMENT—PFALTZGRAFF

Exhibit B

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

LOGO [g608281p404.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS (front and back) CAREFULLY A. NAME &
PHONE OF CONTACT AT FILER [optional] B SEND ACKNOWLEDGMENT TO (Name and Address)
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S EXACT FULL LEGAL
NAME—insert only one debtor name (1a or 1b)—do not abbreviate or combine names
OR 1a ORGANIZATION’S NAME PFALTZGRAFF FACTORY STORES, INC. 1b. INDIVIDUAL’S LAST
NAME FIRST NAME MIDDLE NAME SUFFIX 1c. MAILING ADDRESS 1000 Stewart Avenue CITY
Garden City STATE NY POSTAL CODE 11530 COUNTRY USA 1d SEE INSTRUCTIONS ADD’L
INFO RE ORGANIZATION DEBTOR 1e, TYPE OF ORGANIZATION Corporation 1f.
JURISDICTION OF ORGANIZATION Delaware 1g, ORGANIZATIONAL I.D. #, if any | I NONE
2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME—insert only one debtor name (2a or
2b)—do not abbreviate or combine names OR 2a. ORGANIZATION’S NAME 2b.
INDIVIDUAL’S LAST NAME FIRST NAME MIDDLE NAME SUFFIX 2c MAILING ADDRESS CITY
STATE POSTAL CODE COUNTRY 2d SEE INSTRUCTIONS ADD’L INFO RE ORGANIZATION DEBTOR
2e. TYPE OF ORGANIZATION 2f. JURISDICTION OF ORGANIZATION 2g ORGANIZATIONAL I.D.
#, if any NONE 3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR
S/P)- insert only one secured party name (3a or 3b) 3a. ORGANIZATION’S NAME OR
JPMorgan Chase Bank, N.A., as Collateral Agent 3b. INDIVIDUAL’S LAST NAME FIRST
NAME MIDDLE NAME SUFFIX 3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 395
North Service Road, Floor 03 Melville NY 11747-3139 USA 4. This FINANCING
STATEMENT covers the following collateral: All assets of the Debtor whether now
owned or hereafter acquired or arising and wheresoever located, including all
accessions thereto and products and proceeds thereof. ? This FINANCING STATEMENT
is to be filed [for record ] (or recorded) in the REAL 7. Check to REQUEST
SEARCH REPORT(S) on Debtor(s) I I I I I I ESTATE RECORDS. Attach Addendum [if
applicable] [ADDITIONAL FEE1 [optional]AH Debtors LJPebtor 1 Debtor 5
ALTERNATIVE DESIGNATION (if applicable)Q LESSEE/LESSOR CONSIGNEE/CONSIGNOR
BAILEE/BAILOR SELLER BUYER AGLIEN NON-UCC FILING 8 OPTIONAL FILER REFERENCE DATA
To be filed in the office of the Delaware Secretary of State. CHI 6977413v. 1



--------------------------------------------------------------------------------

FORM OF

UCC-1 FINANCING STATEMENT—TMC

Exhibit C

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

LOGO [g608281p406.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS (front and back) CAREFULLY A NAME &
PHONE OF CONTACT AT FILER [optional] B, SEND ACKNOWLEDGMENT TO: (Name and
Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S EXACT FULL
LEGAL NAME—insert only one debtor name (1a or 1b)—do not abbreviate or combine
names OR 1a. ORGANIZATION’S NAME TMC Acquisition Inc. 1b. INDIVIDUAL’S LAST NAME
FIRST NAME MIDDLE NAME SUFFIX 1c. MAILING ADDRESS 1000 Stewart Avenue CITY
Garden City STATE NY POSTAL CODE 11530 COUNTRY USA 1d SEE INSTRUCTIONS ADD’L
INFO RE ORGANIZATION DEBTOR 1e. TYPE OF ORGANIZATION Corporation 1f.
JURISDICTION OF ORGANIZATION Delaware 1g. ORGANIZATIONAL I.D. #, if any NONE 2
ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME—insert only one debtor name (2a or
2b)—do not abbreviate or combine names OR 2a. ORGANIZATION’S NAME 2b,
INDIVIDUAL’S LAST NAME FIRST NAME MIDDLE NAME SUFFIX 2c MAILING ADDRESS CITY
STATE POSTAL CODE COUNTRY 2d. SEE INSTRUCTIONS ADD’L INFO RE ORGANIZATION DEBTOR
2e. TYPE OF ORGANIZATION 2f, JURISDICTION OF ORGANIZATION 2g. ORGANIZATIONAL ID,
#, if any NONE 3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR
S/P)- insert only one secured party name (3a or 3b) 3a ORGANIZATION’S NAME OR
JPMorgan Chase Bank, N.A., as Collateral Agent 3b. INDIVIDUAL’S LAST NAME FIRST
NAME MIDDLE NAME SUFFIX 3c MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY 395
North Service Road, Floor 03 Melville NY 11747-3139 USA 4 This FINANCING
STATEMENT covers the following collateral: All assets of the Debtor whether now
owned or hereafter acquired or arising and wheresoever located, including all
accessions thereto and products and proceeds thereof. 5. ALTERNATVE DESIGNATION
(if applicable) LESSEE/LESSOR CONSIGNEE/CONSIGNOR BAILEE/BAILOR SELLER/BUYER
AGLIEN NON-UCC FILING This FINANCING STATEMENT is to be filed [for record ] (or
recorded) in the REAL 7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) All
Debtors dedtor 1 6 L_l ESTATE RECORDS. Attach Addendum [if applicable]
[ADDITIONAL FEE] [optional] |_|AII Debtors Debtor 1 |_JDebtor 2 8. OPTIONAL
FILER REFERENCE DATA To be filed in the office of the Delaware Secretary of
State. CHI 6977400v.1



--------------------------------------------------------------------------------

FORM OF

UCC-1 FINANCING STATEMENT—HOLDINGS

Exhibit D

 

NIXON PEABODY LLP



--------------------------------------------------------------------------------

LOGO [g608281p408.jpg]

UCC FINANCING STATEMENT FOLLOW INSTRUCTIONS (front and back) CAREFULLY A. NAME &
PHONE OF CONTACT AT FILER [optional] B. SEND ACKNOWLEDGMENT TO: (Name and
Address) THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY 1. DEBTOR’S EXACT FULL
LEGAL NAME—insert only one debtor name (1a or 1b)—do not abbreviate or combine
names OR 1a. ORGANIZATION’S NAME LIFETIME DELAWARE HOLDINGS, LLC 1b.
INDIVIDUAL’S LAST NAME FIRST NAME MIDDLE NAME SUFFIX 1c. MAILING ADDRESS 1000
Stewart Avenue CITY Garden City STATE NY POSTAL CODE 11530 COUNTRY USA 1d. SEE
INSTRUCTIONS ADD’L INFO RE ORGANIZATION DEBTOR 1a. TYPE OF ORGANIZATION Limited
Liability Company 1f. JURISDICTION OF ORGANIZATION Delaware 1g. ORGANIZATIONAL
I.D. #, if any NONE 2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME—insert only one
debtor name (2a or 2b)—do not abbreviate or combine names OR 2a ORGANIZATION’S
NAME 2b. INDIVIDUAL’S LAST NAME FIRST NAME MIDDLE NAME SUFFIX 2c. MAILING
ADDRESS CITY STATE POSTAL CODE COUNTRY 2d SEE INSTRUCTIONS ADD’L INFO RE
ORGANIZATION DEBTOR 2e. TYPE OF ORGANIZATION 2f. JURISDICTION OF ORGANIZATION
2g. ORGANIZATIONAL I.D. #, if any I I NONE 3. SECURED PARTY’S NAME (or NAME of
TOTAL ASSIGNEE of ASSIGNOR S/P)- insert only one secured party name (3a or 3b)
3a. ORGANIZATION’S NAME JPMorqan Chase Bank, N.A., as Collateral Agent OR 3b.
INDIVIDUAL’S LAST NAME FIRST NAME MIDDLE NAME SUFFIX 3c. MAILING ADDRESS 395
North Service Road, Floor 03 CITY Melville STATE NY POSTAL CODE 11747-3139
COUNTRY USA 4. This FINANCING STATEMENT covers the following collateral: All
assets of the Debtor whether now owned or hereafter acquired or arising and
wheresoever located, including all accessions thereto and products and proceeds
thereof. 5, ALTERNATIVE DESIGNATION (if applicable)Q LESSEE/LESSOR
CONSIGNEE/CONSIGNOR BAILEE/BAILOR I SELLER/BUYER AG LIEN NQN-UCC FILING ? This
FINANCING STATEMENT is to be filed [for record ] (or recorded) in the REAL 7.
Check to REQUEST SEARCH REPORT(S) on Debtor(s) All dedtors 8. OPTIONAL FILER
REFERENCE DATA To be filed in the office of the Delaware Secretary of State.
ESTATE RECORDS. Attach Addendum [if applicable] I [ADDITIONAL FEE] [optional]
JAII Debtors |_JDebtor 1 |_|Debtor 2 CHI 6977417v.l



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF OPINION OF MEXICO LOCAL COUNSEL

[Attached]



--------------------------------------------------------------------------------

 

LOGO [g608281p410.jpg]

White & Case, S.C.

Torre del Bosque -PH

Blvd. Manuel Avila Camacho #24

Col. Lomas de Chapultepec

11000 Mexico, D.F.

Mexico

  

Tel (5255) 5540 9600

Fax (5255) 5540 9699

whitecase.com

  

July 27, 2012

JPMorgan Chase Bank, N.A.

as agent for the Secured Parties (as defined below)

Re: Pledge of Shares issued by LTB de México, S.A, de C.V.

Ladies and Gentlemen:

We have acted as special Mexican counsel of Lifetime Brands, Inc. (“Pledgor”) in
connection with a certain Stock Pledge Agreement (the “Mexican Pledge”) dated
July 27, 2012, by and between Pledgor and JPMorgan Chase Bank, N.A., in its
capacity as agent on behalf and for the benefit of the Secured Parties (as
defined in the Mexican Pledge) (the “Pledgee”).

Capitalized terms used but not otherwise defined herein, shall bear the meaning
set forth in the Mexican Pledge.

I. Assumptions

In expressing this opinion we have assumed, without any independent
investigation or verification of any kind:

 

1. That each of the parties to the Mexican Pledge (i) is duly organized and
validly existing; and (ii) has the requisite power and authority to enter into
and to perform under the Mexican Pledge.

 

2. The absence of any judgment, injunction, relief or other order from any
judicial, administrative or other authority conditioning, restricting or
otherwise limiting the ability of each party to enter into and perform under the
Mexican Pledge.

 

3. The Mexican Pledge has been duly authorized, executed and delivered by each
party thereto.

 

4. The valid appointment of JPMorgan Chase Bank, N.A. to act on behalf of each
of the Secured Parties.

 

5. That Mr. Ronald Shiftan is the secretary of the board of directors of LTB de
Mexico, S.A. de C.V. (the “Company”), and his appointment has not been revoked
or limited.

 

6. Since May 26, 2010, the Company has not merged into another entity,
dissolved, liquidated or ceased to exist.

ABU DHABI ALMATY ANKARA BEIJING BERLIN BRATISLAVA BRUSSELS BUCHAREST
BUDAPEST’DOHA DŨSSELDORF FRANKFURT GENEVA HAMBURG HELSINKI HONG KONG ISTANBUL
JOHANNESBURG LONDON LOS ANGELES MEXICO CITY MIAMI MILAN MONTERREY MOSCOW MUNICH
NEW YORK PARIS PRAGUE RIYADH SÃO PAULO SHANGHAI SILICON VALLEY SINGAPORE
STOCKHOLM TOKYO WARSAW WASHINGTON, DC



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

July 27, 2012

  LOGO [g608281p410.jpg]

 

6. Since May 26, 2010, the Company has not merged into another entity,
dissolved, liquidated or ceased to exist.

 

7. That the Mexican Pledge constitutes the legal, valid and binding obligation
of each party thereto enforceable against each such party in accordance with its
terms, under any laws other than the laws of the United Mexican States
(“Mexico”).

 

8. The legality, validity, enforceability and binding effect of each Secured
Obligation.

 

9. The genuineness of all signatures and the authenticity of the documents and
papers we have examined.

II. Scope

We express no opinion: (i) as to any laws other than the laws of the Mexico;
particularly, this opinion does not address any questions arising under or
relating to, among others, the laws of the United States of America or any
political subdivision thereof or therein and we have assumed that there is
nothing in any other law that affects our opinion, which is solely delivered
based upon Mexican law applicable as of the date hereof; and (ii) as to any
obligations, agreement or any documents referenced to in, effected by, or
affecting, the Mexican Pledge.

III. Opinion

Based on the above assumptions and scope, and subject to the qualifications set
forth below, we are of the opinion that:

 

1. The Company is a sociedad anónima de capital variable, duly organised and
validly existing under the laws of Mexico.

 

2. The obligations of Pledgor under the Mexican Pledge constitute legal, valid
and binding obligations of Pledgor, enforceable against Pledgor in accordance
with their terms.

 

3. The Pledged Shares represent 65% of the outstanding capital stock of the
Company.

 

4. The Mexican Pledge, together with (i) the endorsement in guaranty (endoso en
garantia) of the certificates evidencing the Pledged Shares; (ii) physical
delivery to Pledgee of the endorsed certificates evidencing the Pledged Shares;
and (iii) the proper annotation with the Company’s stock ledger (libro de
registro de acciones) is effective to create a valid and enforceable in rem
pledge right in first place (derecho real de prenda en primer lugar) over the
Pledged Shares in favour of the Secured Parties.

 

5. The Company’s stock ledger (registro de acciones) does not reflect the
recording of any lien of encumbrance on the Pledged Shares, other than: (i) a
lien created under a Stock Pledge Agreement in favor of Citibank, N.A., which
was terminated and released on the date hereof simultaneously with the execution
of the Mexican Pledge; and (ii) the lien created pursuant to the Mexican Pledge.

 

2



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

July 27, 2012

  LOGO [g608281p410.jpg]

 

6. No corporate action on behalf of the Company, except as those already taken,
is necessary for the execution and performance by Pledgor of the Mexican Pledge.

 

7. The execution and performance by Pledgor of the Mexican Pledge do not
contravene any laws, rules or regulations in force in Mexico or the estatutos
sociales of the Company.

 

8. No authorization or approval by, and no notice to or filing with, any Mexican
governmental or judicial authority is required for the execution or performance
by the Pledgor of the Mexican Pledge, or for the validity or enforceability
thereof.

 

9. There is no tax, deduction or withholding, or stamp duties or similar taxes,
imposed by Mexico, on or by virtue of the execution or performance of the
Pledgor of its obligations under the Mexican Pledge; provided however, that
(i) foreclosure or liquidation of the Pledges Shares or (ii) payment of interest
with proceeds therefrom, may be subject to taxation in Mexico.

 

10. The Pledgee will, under current law, not be deemed to be a resident of
Mexico for tax purposes, solely by reason of the execution, performance or
enforcement of the Mexican Pledge.

 

11. It is not necessary under the laws of Mexico (i) to enable the Pledgee or
any Secured Party to enforce its rights under the Mexican Pledge, or (ii) by
reason of the Pledgee’s (or any Secured Party’s) execution or performance of the
Mexican Pledge, that it should be licensed, qualified or entitled to carry out
business in Mexico; provided, however, that in the first document or pleading in
a judicial proceeding plaintiff must designate an address within the location
where the proceedings are held where it can receive notice.

 

12. Under the laws of Mexico, neither the Pledgor, the Company, nor any of their
properties has any immunity from jurisdiction of any court or from set-off or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution or otherwise).

IV. Qualifications

This opinion is subject to the following qualifications:

 

1. This opinion is subject to (i) general principles of equity, including
concepts of materiality, reasonableness, good faith and fair dealing and the
possible unavailability of specific performance and injunctive relief,
regardless of whether considered in a proceeding in equity or at law; and
(ii) bankruptcy, concurso, concurso mercantil, insolvency, receivership,
reorganization, liquidation, voidable preference, fraudulent conveyance and
transfer, moratorium and other similar laws affecting the rights of creditors or
secured parties generally.

 

2. In the event proceedings are brought in Mexico seeking performance of the
Secured Obligations, obligor may discharge its obligations denominated in any
foreign currency with Pesos at the rate of exchange fixed by Banco de México for
the date when payment is made. We express no opinion on the obligation of an
obligor to indemnify in the event of a payment made in a judgment currency.

 

3. Provisions granting discretionary authority to any party thereto cannot be
exercised in a manner inconsistent with the relevant facts nor obviate any
requirement to produce satisfactory evidence as to the basis of any
determination so made. In addition, the defendant shall have the right to
contest in court any notice or certificate purporting to be conclusive and
binding.

 

3



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

July 27, 2012

  LOGO [g608281p410.jpg]

 

4. Covenants and other agreements to perform an action other than payment of
money and covenants and other agreements not to perform an action may not be
specifically enforceable in Mexico, although breach thereof could give rise to
an action for money damages.

 

5. We express no opinion on Clause Third or any other provision of the Mexican
Pledge that limits Pledgee’s responsibility to exercise all rights under the
Pledged Shares.

 

6. The taking of possession, entry, removal, sale, transfer or other disposition
of property or similar action including “self-help” remedies in Mexico may not
be made in Mexico without judicial intervention.

 

7. We express no opinion on the possibility or the effects of assigning the
rights under the Mexican Pledge, where such assignment is not a result of an
assignment of the underlying Secured Obligation. The case of a change in the
identity of the agent acting on behalf of the Secured Parties would not be
limited by this qualification.

 

8. We express no opinion with respect to Paragraph (e) of Clause Seventh of the
Mexican Pledge.

 

9. In the event that any legal proceedings are brought in the courts of Mexico,
a Spanish translation (prepared by a court-approved translator) of documents in
a language different than Spanish must be filed in such proceedings and would
have to be approved by the court after the defendant had been given an
opportunity to be heard with respect to the accuracy of the translation, and
proceedings would thereafter be based upon the translated documents.

 

10. The legality, validity, enforceability and binding effect of the Mexican
Pledge is dependant upon the legality, validity, enforceability and binding
effect of the Secured Obligations.

 

11. Claims may become barred under Mexican statutes of limitation (regardless of
other applicable statutes of limitation) or may be or become subject to defences
or set-off of counterclaim.

 

12. We express no opinion with respect to the effects of any provision of the
Intercreditor Agreement or the Senior Secured Credit Agreement that would
prevail from the provisions of the Stock Pledge Agreement.

 

13. We note that the express submission to jurisdiction of a court will only be
valid under Mexican law if the requirements of Article 1093 of the Commercial
Code (Código de Comercio) are met, which include submission to the competent
courts of (i) the domicile of any of the relevant parties, (ii) the place of
performance of any of the agreed obligations, or (iii) the place where the
object of the agreement is located. Failure to comply with these requirements
would hinder the enforceability of any submission to jurisdiction;

This opinion is given for your sole benefit and for the sole benefit of the
Secured Parties, and may not be relied upon by any other person without our
prior written consent, nor may this opinion or any matter contained herein be
quoted or referred to in any public document or filed with any governmental
agency, without our prior written consent.

 

4



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

July 27, 2012

  LOGO [g608281p410.jpg]

 

The opinions set forth above are effective as of the date hereof and are subject
to change and qualifications by reason of change of law and circumstances, lapse
of time and other similar matters. We express no opinion as to the rights,
obligations or other matters arising subsequent to the date hereof, and we
assume no responsibility to advise you, your counsel or any other person of any
changes to our opinion subsequent to the date hereof.

Sincerely,

LOGO [g608281p414.jpg] .

 

5



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF INTERCOMPANY NOTE

New York, New York

[INSERT DATE]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any Loan Party listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is an Intercompany Note referred to in the Credit Agreement
dated as of [            ], 2012 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among LIFETIME
BRANDS, INC., a Delaware corporation, the Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders, and is subject to the terms thereof, and shall be pledged by each
Payee pursuant to the Security Agreement, to the extent required pursuant to the
terms thereof. Each capitalized term used herein and not defined herein shall
have the meaning ascribed thereto in the Credit Agreement. Each Payee hereby
acknowledges and agrees that the Administrative Agent may exercise all rights
provided in the Credit Agreement and the Security Agreement with respect to this
Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is the Borrower or a Subsidiary
Guarantor to any Payee other than the Borrower shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Obligations of such Payor under the Credit Agreement, including, without
limitation, where applicable, under such Payor’s guarantee of the Obligations
under the Credit Agreement (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as this Note, to the payment
of all Senior Indebtedness then outstanding (such securities being hereinafter
referred to as “Restructured Debt Securities”)) shall be made to the holders of
Senior Indebtedness;

 

Exhibit J



--------------------------------------------------------------------------------

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Payor or any other Person on its behalf with respect to this Note except as
consented to by the Administrative Agent; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the other Secured
Parties and the Administrative Agent and the other Secured Parties are obligees
under this Note to the same extent as if their names were written herein as such
and the Administrative Agent may, on behalf of the itself and the other Secured
Parties, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor shall not be subordinated to and shall rank pari passu in right
of payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

Exhibit J



--------------------------------------------------------------------------------

THIS INTERCOMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[LIST APPLICABLE PAYOR(S) AND

PAYEE(S)]

By:     Name:   Title:  

 

Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of [            ],
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Lifetime Brands, Inc., the other Loan Parties from
time to time party thereto, each Lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten
percent shareholder” of the Borrower within the meaning of Section Section
881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (v) no payments in connection
with the Loan Documents are effectively connected with such Lender’s conduct of
a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform [the Borrower Representative
and the Administrative Agent][such Lender] and (2) the undersigned shall have at
all times furnished [the Borrower Representative and the Administrative
Agent][such Lender] with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:       Name:   Title:

Date:                 , 20[ ]

 

 

1  This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

Exhibit K1



--------------------------------------------------------------------------------

EXHIBIT K2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of [            ],
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Lifetime Brands, Inc., the other Loan Parties from
time to time party thereto from time to time, each Lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such [Loan(s) (as well as any Note(s) evidencing
such Loan(s))][participation], (iii) with respect to [the extension of credit
pursuant to this Credit Agreement][participation], neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower Representative and the Administrative
Agent][such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower Representative and the Administrative Agent][such Lender] with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT] By:       Name:   Title:

Date:                 , 20[ ]

 

 

1  This form can be used for Lenders and Participants. Select the appropriate
bracketed phrases.

 

Exhibit K2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF INTERCREDITOR AGREEMENT

[Attached]

 

Exhibit L



--------------------------------------------------------------------------------

EXECUTION COPY

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of July 27, 2012, among
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, with its successors and
assigns, and as more specifically defined below, the “Term Loan Representative”)
for the Term Loan Secured Parties (as defined below), and each of the Loan
Parties (as defined below) party hereto.

WHEREAS, Lifetime Brands, Inc., a Delaware corporation (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the ABL
Representative and certain financial institutions and other entities are parties
to the Amended and Restated Credit Agreement, dated as of October 28, 2011 (as
amended by Amendment No. 1 thereto dated as of March 23, 2012 and Amendment
No. 2 thereto dated as of July 27, 2012, the “Existing ABL Agreement”), pursuant
to which such financial institutions and other entities have agreed to make
loans and extend other financial accommodations to the Loan Parties;

WHEREAS, the Company, the Term Loan Representative and certain financial
institutions and other entities are parties to the Senior Secured Credit
Agreement, dated as of the date hereof (the “Existing Term Loan Agreement”),
pursuant to which such financial institutions and other entities have agreed to
make term loans to the Company, and such term loans are guaranteed by all of the
Domestic Loan Parties;

WHEREAS, the Loan Parties have granted to the ABL Representative security
interests in the ABL Collateral as security for payment and performance of the
ABL Obligations; and

WHEREAS, the Domestic Loan Parties have granted to the Term Loan Representative
security interests in the Term Loan Collateral as security for payment and
performance of the Term Loan Obligations.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions; Rules of Construction.

1.1 Uniform Commercial Code Definitions. The following terms which are defined
in the Uniform Commercial Code are used herein as so defined: Accounts, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records and Supporting Obligations.

1.2. Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing ABL



--------------------------------------------------------------------------------

Agreement (regardless of whether such replacement, refunding or refinancing is a
“working capital” facility, asset-based facility or otherwise), any Additional
ABL Agreement or any other agreement or instrument referred to in this clause
(c) unless such agreement or instrument expressly provides that it is not
intended to be and is not an ABL Agreement hereunder (a “Replacement ABL
Agreement”). Any reference to the ABL Agreement hereunder shall, unless
otherwise specified, be deemed a reference to any ABL Agreement then extant.

“ABL Collateral” means all assets, whether now owned or hereafter acquired by
any Loan Party, in which a Lien is granted or purported to be granted at any
time to any ABL Secured Party as security for any ABL Obligation (including, but
not limited to, Accounts, Chattel Paper, Intellectual Property, Documents,
General Intangibles, Instruments, Inventory, Investment Property, Letters of
Credit and Letter-of-Credit Rights, Supporting Obligations, Deposit Accounts,
cash or cash equivalents, the Term Loan Priority Collateral, Commercial Tort
Claims, Equipment, Goods, and accessions to, substitutions for, and
replacements, Proceeds and products of the foregoing, together with all books
and records, customer lists, credit files, computer files, programs, printouts,
and other computer materials and records related thereto and any General
Intangibles at any time evidencing or relating to any of the foregoing, and all
other assets of each Loan Party now owned or hereafter acquired, as set forth in
the ABL Security Documents).

“ABL Creditors” means the “Secured Parties,” as defined in the ABL Agreement.

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

“ABL Documents” means the ABL Agreement, each ABL Security Documents, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement.

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lien” means any Lien created by the ABL Security Documents.

“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Creditors,
(b) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Interest) with respect to any letter of
credit or similar instruments issued pursuant to the ABL Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations, and (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the ABL Documents, in each case, whether or not allowed or
allowable in an Insolvency Proceeding; provided, however, that (i) to the extent
that the sum of (x) the aggregate amount of Swap Obligations plus (y) the
aggregate amount of Banking Services Obligations, exceeds $10,000,000, such
excess shall not constitute “ABL Obligations” hereunder, (ii) to the extent the
aggregate amount of obligations described in clauses (a), (b), (c) and (d) above
exceeds $185,000,000, such excess shall not constitute “ABL Obligations”
hereunder, and (iii) no loan or other credit extension under the ABL Agreement
that results in a breach or violation of Section 6.11(d) of the Term Loan
Agreement (as in effect on the date hereof), shall constitute an “ABL
Obligation” for purposes of this Agreement. To the extent any payment with
respect to any ABL Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Term Loan Secured Party,
receiver or similar Person, then the obligation or part thereof originally
intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the ABL Secured Parties and the Term Loan Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

 

2



--------------------------------------------------------------------------------

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been paid in cash in full (or cash collateralized or defeased in accordance
with the terms of the ABL Documents), (b) all commitments to extend credit under
the ABL Documents have been terminated, and (c) there are no outstanding letters
of credit or similar instruments issued under the ABL Documents (other than such
as have been cash collateralized or defeased in accordance with the terms of the
ABL Documents).

“ABL Priority Collateral” means all ABL Collateral other than Term Loan Priority
Collateral.

“ABL Representative” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.

“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.

“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

“Additional ABL Agreement” means any agreement approved for designation as such
by the ABL Representative and the Term Loan Representative.

“Additional Term Loan Agreement” means any agreement approved for designation as
such by the ABL Representative and the Term Loan Representative.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Banking Services Obligations” has the meaning set forth in the ABL Agreement as
in effect on the date hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Collateral” means, collectively, all ABL Collateral and all Term Loan
Collateral.

“Common Collateral” means all Collateral that constitutes both ABL Collateral
and Term Loan Collateral; provided that, “Common Collateral” shall not include
the Excluded Collateral.

“Company” has the meaning set forth in the first WHEREAS clause above.

 

3



--------------------------------------------------------------------------------

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the same
Loan Party, as applicable.

“Copyright Licenses” means any and all agreements granting any right in, to or
under Copyrights (whether a Loan Party is licensee or licensor thereunder).

“Copyrights” means all United States, state and foreign copyrights, including
but not limited to copyrights in software and databases, and all “Mask Works”
(as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered
or unregistered, now or hereafter in force, and with respect to any and all of
the foregoing: (i) all registrations and applications therefor, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, (v) all licenses, claims, damages and proceeds of suit
arising therefrom, and (vi) all payments and royalties and rights to payments
and royalties arising out of the sale, lease, license, assignment, or other
disposition thereof.

“Domestic Loan Party” means each Loan Party that is organized under the laws of
a jurisdiction located in the United States of America.

“Enforcement Action” means, with respect to the ABL Obligations or the Term Loan
Obligations, the exercise of any rights and remedies with respect to any Common
Collateral securing such obligations, including enforcement of any of the rights
and remedies under, as applicable, the ABL Documents or the Term Loan Documents,
or applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code with respect to the Common Collateral.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Excluded Collateral” means any assets of the “Foreign Loan Parties” (as defined
in the Existing ABL Agreement) in which a Lien is granted or purported to be
granted at any time to any ABL Secured Party as security for any ABL Obligation.

“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.

“Existing Term Loan Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means, collectively, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and
Trade Secret Licenses.

 

4



--------------------------------------------------------------------------------

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the Term Loan Obligations and (b) with respect to any Term Loan
Priority Collateral, all Liens securing the ABL Obligations.

“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
Term Loan Obligations and (b) with respect to any Term Loan Priority Collateral,
all ABL Obligations.

“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the Term Loan Representative and (b) with respect to any
Term Loan Obligations or any Term Loan Priority Collateral, the ABL
Representative.

“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all Term Loan Secured Parties and (b) with respect to the Term Loan Priority
Collateral, all ABL Secured Parties.

“Junior Security Documents” means, with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Lien Priority” means with respect to any Lien of the ABL Representative or Term
Loan Representative in the Common Collateral, the order of priority of such Lien
specified in Section 2.1.

“Loan Documents” means, collectively, the ABL Documents and the Term Loan
Documents.

“Loan Party” means Company and each direct or indirect subsidiary, affiliate or
shareholder (or equivalent) of Company or any of its affiliates that is now or
hereafter becomes a party to any ABL Document. All references in this Agreement
to any Loan Party shall include such Loan Party as a debtor-in-possession and
any receiver or trustee for such Loan Party in any Insolvency Proceeding.

“Mexican Pledge” means the prenda created on the Term Loan Priority Collateral
pursuant to the Mexican Stock Pledge Agreement.

“Mexican Stock Pledge Agreement” means the Stock Pledge Agreement, dated as of
July 27, 2012, between the Company, as pledgor, and the Term Loan
Representative, on behalf of and for the benefit of the Secured Parties, as
pledgee.

 

5



--------------------------------------------------------------------------------

“Patent License” means all agreements granting any right in, to, or under
Patents (whether any Loan Party is licensee or licensor thereunder).

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, now or hereafter in force, and
with respect to any and all of the foregoing, (i) all applications therefore,
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all inventions and improvements described therein,
(v) all rights to sue for past, present and future infringements thereof,
(vi) all licenses, claims, damages, and proceeds of suit arising therefrom, and
(vii) all payments and royalties and rights to payments and royalties arising
out of the sale, lease, license, assignment, or other disposition thereof.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Priority Collateral” means the ABL Priority Collateral or the Term Loan
Priority Collateral.

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or recovered when any Common Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

“Recovery” has the meaning set forth in Section 5.7.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement.”

“Secured Obligations” means the ABL Obligations and the Term Loan Obligations.

“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.

“Security Documents” means, collectively, the ABL Security Documents and the
Term Loan Security Documents.

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

 

6



--------------------------------------------------------------------------------

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.

“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Term Loan Priority
Collateral, all Liens securing the Term Loan Obligations.

“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any Term Loan Priority Collateral, all
Term Loan Obligations.

“Senior Obligations Payment Date” means (a) with respect to ABL Obligations, the
ABL Obligations Payment Date and (b) with respect to any Term Loan Obligations,
the Term Loan Obligations Payment Date.

“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Representative and (b) with respect to any Term Loan Priority
Collateral, the Term Loan Representative.

“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all ABL Secured Parties and (b) with respect to the Term Loan Priority
Collateral, all Term Loan Secured Parties.

“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

“Standstill Period” has the meaning set forth in Section 3.2.

“Swap Obligations” has the meaning set forth in the ABL Agreement as in effect
on the date hereof.

“Term Loan Agreement” means the collective reference to (a) the Existing Term
Loan Agreement, (b) any Additional Term Loan Agreement and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Existing Term Loan Agreement, any Additional Term Loan
Agreement or any other agreement or instrument referred to in this clause
(c) unless such agreement or instrument expressly provides that it is not
intended to be and is not a Term Loan Agreement hereunder (a “Replacement Term
Loan Agreement”). Any reference to the Term Loan Agreement hereunder shall,
unless otherwise specified, be deemed a reference to any Term Loan Agreement
then extant.

“Term Loan Collateral” means all assets, whether now owned or hereafter acquired
by any Loan Party, in which a Lien is granted or purported to be granted to any
Term Loan Secured Party as security for any Term Loan Obligation.

“Term Loan Creditors” means the “Secured Parties,” as defined in the Term Loan
Agreement.

“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b).

 

7



--------------------------------------------------------------------------------

“Term Loan Documents” means each Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Loan Document” as defined in
the Term Loan Agreement.

“Term Loan Guarantee” means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.

“Term Loan Lien” means any Lien created by the Term Loan Security Documents.

“Term Loan Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all
indebtedness under the Term Loan Agreement or any Term Loan DIP Financing by the
Term Loan Creditors, (b) all “Swap Obligations” (as defined as of the date
hereof in the Existing Term Loan Agreement) entered into by the Company in
respect of the indebtedness under the Term Loan Agreement, and (c) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the Term Loan Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding; provided, however, that to the extent the
aggregate principal amount of obligations described in clause (a) above shall
exceed $37,000,000, such excess shall not constitute “Term Loan Obligations”
hereunder. To the extent any payment with respect to any Term Loan Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any ABL Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been paid in cash in full, and (b) all commitments to extend
credit under the Term Loan Documents have been terminated.

“Term Loan Priority Collateral” means the Equity Interests in LTB de Mexico,
S.A. de C.V. and all Proceeds thereof.

“Term Loan Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Term Loan Agreement, the Term
Loan Representative shall be the Person identified as such in such Agreement.

“Term Loan Secured Parties” means the Term Loan Representative, the Term Loan
Creditors and any other holders of the Term Loan Obligations.

“Term Loan Security Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement and any documents that are designated under the Term
Loan Agreement as “Term Loan Security Documents” for purposes of this Agreement.

“Trade Secret Licenses” means any and all agreements granting any right in or to
Trade Secrets (whether a Loan Party is licensee or licensor thereunder).

 

8



--------------------------------------------------------------------------------

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, now or hereafter in force, owned or used in, or
contemplated at any time for use in, the business of any Loan Party, including
with respect to any and all of the foregoing: (i) all documents and things
embodying, incorporating, or referring in any way thereto, (ii) all rights to
sue for past, present and future infringement thereof, (iii) all licenses,
claims, damages, and proceeds of suit arising therefrom, and (iv) all payments
and royalties and rights to payments and royalties arising out of the sale,
lease, license, assignment, or other dispositions thereof.

“Trademark Licenses” means any and all agreements granting any right in or to
Trademarks (whether a Loan Party is licensee or licensor thereunder).

“Trademarks” means all United States, state and foreign trademarks, service
marks, certification marks, collective marks, trade names, corporate names,
d/b/as, business names, fictitious business names, Internet domain names, trade
styles, logos, other source or business identifiers, designs and general
intangibles of a like nature, rights of publicity and privacy pertaining to the
names, likeness, signature and biographical data of natural persons, now or
hereafter in force, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor, (ii) the goodwill of the business
symbolized thereby, (iii) all rights corresponding thereto throughout the world,
(iv) all rights to sue for past, present and future infringement or dilution
thereof or for any injury to goodwill, (v) all licenses, claims, damages, and
proceeds of suit arising therefrom, and (vi) all payments and royalties and
rights to payments and royalties arising out of the sale, lease, license
assignment or other disposition thereof.

“Unasserted Contingent Obligations” means, at any time, ABL Obligations or Term
Loan Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Loan Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Term Loan Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

1.3 Rules of Construction. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

9



--------------------------------------------------------------------------------

SECTION 2. Lien Priority.

2.1 Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the Uniform Commercial Code, any applicable law, any Security Document, any
alleged or actual defect or deficiency in any of the foregoing or any other
circumstance whatsoever, the Junior Representative, on behalf of each Junior
Secured Party, in respect of such Collateral hereby agrees that:

(a) any Senior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and

(b) any Junior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to any Senior Lien in respect of such
Collateral.

2.2 Prohibition on Contesting Liens. In respect of any Collateral, the Junior
Representative, on behalf of each Junior Secured Party, and the Senior
Representative, on behalf of each Senior Secured Party, in respect of such
Collateral agrees that it shall not, and hereby waives any right to:

(a) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien or Junior Lien on such Collateral; or

(b) demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens or Junior Liens on such Collateral,
except to the extent that such rights are expressly granted in this Agreement.

2.3 Nature of Obligations. The Term Loan Representative on behalf of itself and
the other Term Loan Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan Secured
Parties and without affecting the provisions hereof. The ABL Representative on
behalf of itself and the other ABL Secured Parties acknowledges that Term Loan
Obligations may be replaced or refinanced without notice to or consent by the
ABL Secured Parties and without affecting the provisions hereof. The Lien
Priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations, or any portion thereof.

2.4 No New Liens. (a) Until the ABL Obligations Payment Date, no Loan Party
shall grant to any Term Loan Secured Party any Lien on any assets of any Loan
Party securing any Term Loan Obligation which assets are not also subject to the
Lien of the ABL Representative under the ABL Documents, subject to the Lien
Priority set forth herein. If any Term Loan Secured Party shall

 

10



--------------------------------------------------------------------------------

(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Loan Party securing any Term Loan Obligation which assets are not also subject
to the Lien of the ABL Representative under the ABL Documents, subject to the
Lien Priority set forth herein, then the Term Loan Representative (or the
relevant Term Loan Secured Party) shall, without the need for any further
consent of any other Term Loan Secured Party and notwithstanding anything to the
contrary in any other Term Loan Document be deemed to also hold and have held
such Lien for the benefit of the ABL Representative as security for the ABL
Obligations (subject to the Lien Priority and other terms hereof) and the
Company shall promptly notify the ABL Representative in writing of the existence
of such Lien.

(b) Until the Term Loan Obligations Payment Date, no Domestic Loan Party shall
grant to any ABL Secured Party any Lien on any assets of any Domestic Loan Party
securing any ABL Obligation which assets are not also subject to the Lien of the
Term Loan Representative under the Term Loan Documents, subject to the Lien
Priority set forth herein. If any ABL Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Domestic Loan Party
securing any ABL Obligation which assets are not also subject to the Lien of the
Term Loan Representative under the Term Loan Documents, subject to the Lien
Priority set forth herein, then the ABL Representative (or the relevant ABL
Secured Party) shall, without the need for any further consent of any other ABL
Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such Lien for the benefit of the
Term Loan Representative as security for the Term Loan Obligations (subject to
the Lien Priority and other terms hereof) and the Company shall promptly notify
the Term Loan Representative in writing of the existence of such Lien.

2.5 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the Term Loan Security Documents constitute two separate
and distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Common Collateral, the Term Loan Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Term Loan Secured Parties in respect of the Common Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Term Loan Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and Term Loan Obligation
claims against the Loan Parties (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or Term Loan Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Term Loan Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from each
pool of Priority Collateral for the Senior Secured Parties, before any
distribution is made in respect of the claims held by the Junior Secured
Parties, with the Junior Secured Parties hereby acknowledging and agreeing to
turn over to the respective Senior Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

2.6 Agreements Regarding Actions to Perfect Liens. (a) The Term Loan
Representative agrees on behalf of itself and the other Term Loan Secured
Parties that all mortgages, deeds of trust, deeds and similar instruments that
may from time to time be filed against Real Property in favor of or for the
benefit of the Term Loan Representative shall contain the following notation:
“The lien created by this mortgage on the property described herein is junior
and subordinate to the lien on such property created by any mortgage, deed of
trust or similar instrument now or hereafter granted to JPMorgan Chase Bank,
N.A., as ABL Representative, in accordance with the provisions of the
Intercreditor Agreement, dated as of July 27, 2012, as amended from time to
time.”

 

11



--------------------------------------------------------------------------------

(b) Each of the ABL Representative and the Term Loan Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Common Collateral pursuant to the ABL Security Documents
or the Term Loan Security Documents, as applicable, such possession or control
is also for the benefit of the Term Loan Representative and the other Term Loan
Secured Parties or the ABL Representative and the other ABL Secured Parties, as
applicable, and the Senior Representative agrees to act as agent for the benefit
of the Junior Secured Parties under each control agreement entered into with
respect to any such Common Collateral, in each case, solely to the extent
required to perfect their security interest in such Common Collateral. Nothing
in the preceding sentence shall be construed to impose any duty (including,
without limitation, any fiduciary duty or other implied duty) on the ABL
Representative or the Term Loan Representative (or any third party acting on
either such Person’s behalf) with respect to such Common Collateral or provide
the Term Loan Representative, any other Term Loan Secured Party, the ABL
Representative or any other ABL Secured Party, as applicable, with any rights
with respect to such Common Collateral beyond those specified in this Agreement,
the ABL Security Documents and the Term Loan Security Documents, as applicable,
provided that, subsequent to the occurrence of the ABL Obligations Payment Date
(so long as the Term Loan Obligations Payment Date shall not have occurred), the
ABL Representative shall (i) deliver to the Term Loan Representative, at the
Domestic Loan Parties’ sole cost and expense, the Common Collateral in its
possession or control together with any necessary endorsements to the extent
required by the Term Loan Documents or (ii) direct and deliver such Common
Collateral as a court of competent jurisdiction otherwise directs; provided,
further, that subsequent to the occurrence of the Term Loan Obligations Payment
Date (so long as the ABL Obligations Payment Date shall not have occurred), the
Term Loan Representative shall (i) deliver to the ABL Loan Representative, at
the Domestic Loan Parties’ sole cost and expense, the Common Collateral in its
possession or control together with any necessary endorsements to the extent
required by the ABL Documents or (ii) direct and deliver such Common Collateral
as a court of competent jurisdiction otherwise directs. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the ABL Secured Parties and the Term Loan Secured Parties and shall not
impose on the ABL Secured Parties or the Term Loan Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party. Nothing in the
first sentence of this paragraph shall be construed to create any liability of
the ABL Secured Parties to any of the Term Loan Secured Parties by reason of
actions taken with respect to the creation, perfection or continuation of the
security interest on any ABL Priority Collateral, actions with respect to the
occurrence of an “Event of Default” under the Loan Documents, actions with
respect to the foreclosure upon, sale, release, or depreciation of, or failure
to realize upon, any of the ABL Priority Collateral or action with respect to
the use or protection of the ABL Priority Collateral.

2.7. Agreement Regarding the Mexican Pledge. (a) The Term Loan Representative
shall act as pledgee under the Mexican Pledge on behalf and for the benefit of
the Secured Parties, for which purpose the ABL Representative on behalf of each
ABL Secured Party hereby grants in favor of the Term Loan Representative a
mercantile agency (comisión mercantil) pursuant to Article 273 et.seq. of the
Mexican Code of Commerce (Código de Comercio), solely to the extent required to
create and perfect the ABL Secured Parties’ security interest in the Term Loan
Priority Collateral. The Term Loan Representative hereby (i) accepts its
appointment as agent (comisionista), (ii) acknowledges that such appointment is
made pursuant to this Agreement and the Mexican Stock Pledge Agreement,
(iii) undertakes to perform its duties pursuant to the provisions as set forth
herein and the Mexican Stock Pledge Agreement, and (iv) agrees that no
compensation will be paid for its appointment and performance of its obligations
as agent.

 

12



--------------------------------------------------------------------------------

(b) The Term Loan Representative hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of the Term
Loan Priority Collateral, such possession is also for the benefit of the ABL
Representative and the other Secured Parties, but solely to the extent required
to perfect their security interest in such Term Loan Priority Collateral.
Nothing in this Section 2.7 shall be constructed to impose any duty (including,
without limitation, any fiduciary duty or other implied duty) on the Term Loan
Representative (or any third party acting on its behalf) with respect to such
Term Loan Priority Collateral or provide the ABL Representative or any ABL
Secured Party with any rights with respect to such Term Loan Priority Collateral
beyond those specified in this Agreement; provided that, subsequent to the
occurrence of the Term Loan Obligations Payment Date, the Term Loan
Representative shall deliver to the ABL Representative (and each Secured Party
hereby directs the Term Loan Representative to so deliver), any stock
certificates evidencing or constituting the Term Loan Priority Collateral in its
possession, together with any necessary endorsements, and shall release any
security interest of the Term Loan Representative therein.

(c) The obligations of the Term Loan Representative to the ABL Secured Parties
under the Mexican Pledge shall be limited solely to (i) holding the Term Loan
Priority Collateral for the benefit of the ABL Secured Parties in accordance
with the Mexican Pledge and (ii) distributing any proceeds received by the Term
Loan Representative from the sale, collection or realization of the Term Loan
Priority Collateral to the Secured Parties in accordance with the terms of this
Agreement. Subject to the rights of the Junior Secured Parties provided in this
Agreement, prior to the occurrence of the Term Loan Obligations Payment Date,
neither the ABL Secured Parties nor any ABL Representative shall be entitled to
exercise (or direct the Term Loan Representative to exercise) any rights or
remedies under the Mexican Pledge, including without limitation the right to
enforce the security interest in the Term Loan Priority Collateral, request any
action, institute proceedings, give any instructions, make any election, give
any notice to account debtors, make collections, sell or otherwise foreclose on
any portion of the Term Loan Priority Collateral or execute any amendment,
supplement, or acknowledgment thereof. The Mexican Pledge shall not create any
liability of the Term Loan Representative or the Term Loan Secured Parties to
any of the ABL Secured Parties by reason of actions taken with respect to the
creation, perfection or continuation of the security interest on the Term Loan
Priority Collateral, actions with respect to the occurrence of an “Event of
Default” under the Loan Documents, actions with respect to the foreclosure upon,
sale, release, or depreciation of, or failure to realize upon, any of the Term
Loan Priority Collateral or action with respect to the use or protection of the
Term Loan Priority Collateral.

(d) Promptly after the Term Loan Obligations Payment Date, the Term Loan
Representative shall assign all of its rights and duties under the Mexican
Pledge to the ABL Representative and the ABL Representative shall accept such
appointment at such time.

(e) The Term Loan Representative shall have a right to resign as pledgee and
mercantile agent under the Mexican Pledge at any time with thirty (30) days
prior written notice to the ABL Representative; provided that the Term Loan
Representative at the time of its resignation assigns all of its rights and
obligations under the Mexican Pledge to a successor pledgee and mercantile agent
acting for the benefit of all Secured Parties in a manner which is effective
under applicable law and; provided, further, that such successor pledgee and
mercantile agent shall be reasonably acceptable to the ABL Representative. If no
such successor shall have been so appointed within 30 days after the Term Loan
Representative gives notice of its resignation, then the Term Loan
Representative may petition a court to

 

13



--------------------------------------------------------------------------------

appoint a successor pledgee and mercantile agent and the Term Loan
Representative shall be discharged from its duties and obligations under the
Mexican Pledge (except that in the case of any collateral security held by the
Term Loan Representative on behalf of the Secured Parties under the Mexican
Pledge, the Term Loan Representative shall continue to hold such collateral
security as nominee until such time as a successor pledgee and mercantile agent
is appointed). After the resignation of the Term Loan Representative or
assignment pursuant to clause (d) or (e) of this Section 2.7, the provisions of
the Mexican Pledge and the Loan Documents with respect to the indemnity, fees,
costs and expenses of the Term Loan Representative shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as pledgee and mercantile agent.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the provisos set
forth in Sections 3.2 and 5.1; provided that, the Liens securing the Junior
Obligations shall, subject to the subordination provisions set forth herein,
remain on the Proceeds of such Senior Collateral released or disposed of
pursuant to any Enforcement Action. Upon the occurrence and during the
continuance of a default or an event of default under the Senior Documents, the
Senior Representative and the other Senior Secured Parties may take and continue
any Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their reasonable
discretion in accordance with the terms and conditions of the Senior Documents.
To the extent reasonably practicable in the Senior Representative’s commercially
reasonable determination, the Senior Representative agrees to provide at least
five (5) days’ prior written notice to the Junior Representative of its
intention to foreclose upon or dispose of any Collateral or take any Enforcement
Action. In the event that during such five (5) day period, any Junior Secured
Party shall send to the Senior Representative notice of such Junior Secured
Party’s intention to exercise the purchase option under Section 7 hereof,
neither the Senior Representative nor any other Senior Secured Party shall
exercise or enforce any of its rights or remedies with respect to the
Collateral; provided that such purchase of the Senior Obligations shall have
closed within twenty (20) days thereafter at the price set forth in Section 7.

3.2 Standstill and Waivers. Each Junior Representative, on behalf of itself and
the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:

(i) they will not knowingly take or cause to be taken any action, the purpose or
effect of which is to make any Lien on any Senior Collateral that secures any
Junior Obligation pari passu with or senior to, or to give any Junior Secured
Party any preference or priority relative to, the Liens on the Senior Collateral
securing the Senior Obligations;

(ii) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;

 

14



--------------------------------------------------------------------------------

(iii) they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

(iv) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;

(v) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and

(vi) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral;

provided that, notwithstanding the foregoing or any other provision to the
contrary (i) subject to clauses (ii) through (vii) of this proviso, any Junior
Secured Party may exercise its rights and remedies in respect of the Senior
Collateral under the Junior Security Documents or applicable law after the
passage of a period of ninety (90) days (the “Standstill Period”) from the date
of delivery of a notice in writing to the Senior Representative of its intention
to exercise such rights and remedies, which notice may only be delivered
following the occurrence of and during the continuation of an “Event of Default”
under and as defined in the Junior Documents, (ii) subject to clauses
(iii) through (vi) of this proviso, in no event shall any Junior Secured Party
exercise or continue to exercise any such rights or remedies if, notwithstanding
the expiration of the Standstill Period, (x) any Senior Secured Party shall have
commenced and be diligently pursuing in good faith the exercise of any of its
rights and remedies in a commercially reasonable manner with respect to all or a
material portion of the Senior Collateral (prompt written notice of such
exercise to be given to the Junior Representative) or (y) an Insolvency
Proceeding in respect of any Loan Party shall have been commenced, (iii) in any
Insolvency Proceeding commenced by or against any Loan Party, the Junior
Representative and the Junior Secured Parties may take any action with respect
to the Common Collateral solely as expressly permitted by Section 5, (iv) the
Junior Representative may take any such action (not adverse to the Senior Liens
on the Common Collateral, or the rights of the Senior Representative to exercise
remedies in respect thereto, including any Enforcement Action) to create, prove,
perfect, defend, preserve or protect (but not enforce, including, without
limitation, by the exercise of control over any judicial foreclosure proceeding
or other judicial lien enforcement proceeding with respect to any part of the
Common Collateral) its claims against the Loan Parties and rights in, and
perfection and priority of its Lien on, the Common Collateral (it being
understood that neither the Junior Representative nor any Junior Secured Party
shall be entitled to receive any Proceeds thereof unless otherwise expressly
permitted herein), (v) no more than two (2) Standstill Periods may be effective
within

 

15



--------------------------------------------------------------------------------

any 360 day period, (vi) any such exercise of remedies by the Senior
Representative is conducted in a commercially reasonable manner, and (vii) so
long as no Insolvency Proceeding has occurred and is continuing, no Junior
Secured Party shall be required to withhold the exercise of any of its rights
and remedies in respect of the Senior Collateral for greater than 365 days.

3.3 Judgment Creditors. In the event that any Term Loan Secured Party becomes a
judgment lien creditor in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Liens and the ABL Obligations) to the same extent as all other Liens
securing the Term Loan Obligations are subject to the terms of this Agreement.
In the event that any ABL Secured Party becomes a judgment lien creditor in
respect of Common Collateral as a result of its enforcement of its rights as an
unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the Term Loan Liens and the
Term Loan Obligations) to the same extent as all other Liens securing the ABL
Obligations are subject to the terms of this Agreement.

3.4 Cooperation; Sharing of Information and Access. (a) The Term Loan
Representative, on behalf of itself and the other Term Loan Secured Parties,
agrees that each of them shall take such actions as the ABL Representative shall
request in connection with the exercise by the ABL Secured Parties of their
rights set forth herein in respect of the ABL Priority Collateral. The ABL
Representative, on behalf of itself and the other ABL Secured Parties, agrees
that each of them shall take such actions as the Term Loan Representative shall
request in connection with the exercise by the Term Loan Secured Parties of
their rights set forth herein in respect of the Term Loan Priority Collateral.

(b) In the event that the ABL Representative shall, in the exercise of its
rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Term Loan Priority Collateral, the ABL
Representative shall promptly notify the Term Loan Representative of such fact
and, upon request from the Term Loan Representative and as promptly as
practicable thereafter, either make available to the Term Loan Representative
such books and Records for inspection and duplication or provide to the Term
Loan Representative copies thereof. In the event that the Term Loan
Representative shall, in the exercise of its rights under the Term Loan Security
Documents or otherwise, receive possession or control of any books and records
of any Loan Party which contain information identifying or pertaining to any of
the ABL Priority Collateral, the Term Loan Representative shall promptly notify
the ABL Representative Agent of such fact and, upon request from the ABL
Representative and as promptly as practicable thereafter, either make available
to the ABL Representative such books and records for inspection and duplication
or provide the ABL Representative copies thereof. The ABL Representative hereby
irrevocably grants the Term Loan Representative a non-exclusive worldwide
license or right to use, to the maximum extent permitted by applicable law and
to the extent of the ABL Representative’s interest therein, exercisable without
payment of royalty or other compensation, to use any of the Intellectual
Property now or hereafter owned by, licensed to, or otherwise used by the Loan
Parties in order for Term Loan Representative and Term Loan Secured Parties to
purchase, use, market, repossess, possess, store, assemble, manufacture,
process, sell, transfer, distribute or otherwise dispose of any asset included
in the Term Loan Priority Collateral in connection with the liquidation,
disposition or realization upon the Term Loan Priority Collateral in accordance
with the terms and conditions of the Term Loan Security Documents and the other
Term Loan Documents. The ABL Representative agrees that any sale, transfer or
other disposition of any of the Loan Parties’ Intellectual Property (whether by
foreclosure or otherwise) will be subject to the Term Loan Representative’s
rights as set forth in this Section 3.4.

 

16



--------------------------------------------------------------------------------

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6 hereof, if any ABL Secured Party or Term Loan Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, no
Loan Party shall be entitled to use such violation as a defense to any action by
any ABL Secured Party or Term Loan Secured Party, nor to assert such violation
as a counterclaim or basis for set off or recoupment against any ABL Secured
Party or Term Loan Secured Party.

3.6 Actions Upon Breach. (a) If any ABL Secured Party or Term Loan Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the ABL Representative or the Term Loan
Representative, as applicable, may interpose as a defense or dilatory plea the
making of this Agreement, and any ABL Secured Party or Term Loan Secured Party,
as applicable, may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.

(b) Should any ABL Secured Party or Term Loan Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any ABL Secured Party or Term Loan
Secured Party (in its own name or in the name of the relevant Loan Party), as
applicable, may obtain relief against such ABL Secured Party or Term Loan
Secured Party, as applicable, by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each of the ABL
Representative on behalf of each ABL Secured Party and the Term Loan
Representative on behalf of each Term Loan Secured Party that (i) the ABL
Secured Parties’ or Term Loan Secured Parties’, as applicable, damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Term Loan Secured Party or ABL Secured Party, as applicable, waives
any defense that the Loan Parties and/or the Term Loan Secured Parties and/or
ABL Secured Parties, as applicable, cannot demonstrate damage and/or be made
whole by the awarding of damages.

3.7 Rights as Unsecured Creditors. The Junior Representative and the other
Junior Secured Parties may, in accordance with the terms of the Junior Documents
and applicable law, enforce rights and exercise remedies against any Loan Party
as unsecured creditors; provided that no such action is otherwise inconsistent
with the terms of this Agreement. Nothing in this Agreement shall prohibit the
receipt by the Junior Representative or any other Junior Secured Party of the
required payments of principal, premium, interest, fees and other amounts due
and payable under the Junior Documents, so long as such receipt is not the
direct or indirect result of (i) the receipt by the Junior Representative or any
other Junior Secured Party of Common Collateral or Proceeds thereof, other than
in accordance with and subject to the terms of this Agreement, (ii) enforcement
or exercise by the Junior Representative or any other Junior Secured Party of
rights or remedies as a secured creditor (including any right of setoff) or
(iii) enforcement in contravention of this Agreement.

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

4.1 Application of Proceeds.

(a) Application of Proceeds of Senior Collateral. The Senior Representative and
Junior Representative hereby agree that all Senior Collateral, and all Proceeds
thereof, received by either of them in connection with the collection, sale or
disposition of Senior Collateral by such Senior Representative, Junior
Representative or any Secured Party after an “Event of Default” under any Loan
Documents shall be applied,

 

17



--------------------------------------------------------------------------------

first, to the payment of costs and expenses (including reasonable attorneys’
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action,

second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,

third, to the payment of the Junior Obligations in accordance with the terms
thereof, and

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).

4.2 Releases of Liens. Upon any release, sale or disposition of Senior
Collateral permitted pursuant to the terms of the Senior Documents (excluding
any sale or other disposition that is not conducted in a commercially reasonable
manner (as if it were being conducted by a secured creditor in accordance with
the Uniform Commercial Code of the applicable jurisdiction) or is expressly
prohibited by the Junior Documents as in effect on the date hereof (unless such
sale or disposition is consummated in connection with an Enforcement Action or
consummated after the institution of any Insolvency Proceeding)) that results in
the release of the Senior Lien on any Senior Collateral, the Junior Lien on such
Senior Collateral (excluding any portion of the Proceeds of such Senior
Collateral remaining after the Senior Obligations Payment Date occurs) shall be
automatically and unconditionally released (other than any release on the
Proceeds thereof (which Proceeds shall be subject to the priorities set forth in
Section 2.1 and shall be applied in accordance with Section 4.1)) with no
further consent or action of any Person; provided that, other than with respect
to an aggregate amount not in excess of $5,000,000 for all Enforcement Actions
taken so long as this Agreement is in effect, no such release shall occur
without the consent of the Junior Representative in the case of any Enforcement
Action as to Collateral the net cash Proceeds of the sale or disposition of
which has not been applied to repay (and, in the case of revolving loans
(including swingline loans), to permanently reduce commitments with respect to)
the Senior Obligations. The Junior Representative shall promptly execute and
deliver such release documents and instruments and shall take such further
actions as the Senior Representative shall request to evidence any release of
the Junior Lien described in this Section 4.2. The Junior Representative hereby
appoints the Senior Representative and any officer or duly authorized person of
the Senior Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the

 

18



--------------------------------------------------------------------------------

place and stead of the Junior Representative and in the name of the Junior
Representative or in the Senior Representative’s own name, from time to time, in
the Senior Representative’s sole discretion, for the purposes of carrying out
the terms of this Section 4.2, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

In any sale or other disposition of any of the Collateral by the Senior
Representative, the Senior Representative shall conduct such sale or other
disposition in a commercially reasonable manner. The Senior Representative
acknowledges and agrees that it is the Senior Representative’s intention that,
during the time it is conducting any sale, disposition or Enforcement Action,
the Senior Representative will use reasonable efforts to regularly advise the
Junior Representative of the status of any sale, disposition or Enforcement
Action, and to consult with the Junior Representative from time to time with
respect to the various options available to the Senior Representative with
respect to any such sale, disposition or Enforcement Action of the Collateral
and any and all offers which may be made from time to time by prospective
purchasers of the Collateral. Failure of the Senior Representative to so advise
or consult the Junior Representative shall not, by itself, deem any action taken
by the Senior Representative to be unreasonable.

To the extent that the Senior Secured Parties (i) have released any Lien on the
Collateral and any such Lien is later reinstated or (ii) obtain any new first
priority Liens, then the Junior Secured Parties shall be at the time of such
reinstatement granted a second priority Lien on any such Collateral consistent
with the arrangements in effect on the date hereof and subject to the terms and
conditions hereof.

4.3 Certain Real Property Notices; Insurance. (a) The Loan Parties shall give
each of the Term Loan Representative and the ABL Representative at least ninety
(90) days prior written notice of any disposition of any Real Property owned by
any Loan Party at which ABL Priority Collateral is stored or otherwise located.

(b) Proceeds of Common Collateral include insurance proceeds and therefore the
Lien Priority shall govern the ultimate disposition of casualty insurance
proceeds. The ABL Representative shall, so long as the ABL Obligations Payment
Date has not occurred, be named as additional insured or lender loss payee, as
applicable, with respect to all insurance policies relating to the Collateral
and the Term Loan Representative shall, so long as the Term Loan Obligations
Payment Date has not occurred, be named as additional insured or lender loss
payee, as applicable, with respect to all insurance policies relating to the
Collateral. The ABL Representative shall have the sole and exclusive right, as
against the Term Loan Representative, to adjust settlement of insurance claims
in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Loan Representative shall have the sole and exclusive
right, as against the ABL Representative, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Term Loan
Priority Collateral. All proceeds of such insurance shall be remitted to the ABL
Representative or the Term Loan Representative, as the case may be, and each of
the Term Loan Representative and ABL Representative shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.

4.4 Permitted Mandatory Prepayments of Term Loan Obligations. Notwithstanding
anything to the contrary in this Agreement, mandatory prepayments required under
Section 2.10 of the Term Loan Agreement shall be made and applied to the Term
Loan Obligations (i) if (A) the payment thereof is permitted by the ABL
Agreement (including, without limitation, Section 6.08(b) thereof) or (B) the
corresponding mandatory prepayment of the ABL Obligations is waived in
accordance with the terms of the ABL Agreement, or (ii) at all times following
the ABL Obligations Payment Date.

 

19



--------------------------------------------------------------------------------

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Except as otherwise set forth in this Agreement, until
the Senior Obligations Payment Date has occurred, the Junior Representative
agrees on behalf of itself and the other Junior Secured Parties that no Junior
Secured Party shall, in or in connection with any Insolvency Proceeding, file
any pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case in respect of any
of the Senior Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the Senior Representative
(including the validity and enforceability thereof) or any other Senior Secured
Party in respect of any Senior Collateral or the value of any claims of such
parties under Section 506(a) of the Bankruptcy Code or otherwise without the
prior written consent of the Senior Representative; provided that, the Junior
Representative or any other Junior Secured Party may (i) file a proof of claim
in an Insolvency Proceeding, (ii) file any necessary responsive or defensive
pleadings in opposition of any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any Person objecting to or
otherwise seeking the disallowance of the claims of the Junior Secured Parties
on the Senior Collateral, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Junior
Representative imposed hereby, (iii) file any reasonably necessary pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Loan Parties arising under either the Bankruptcy Code
or applicable non-bankruptcy law, in each case, if not otherwise in
contravention of the terms of this Agreement, (iv) make any reasonably necessary
arguments and motions in order to preserve or protect their Liens on the
Collateral that are, in each case, not otherwise in contravention of the terms
of this Agreement, with respect to the Junior Obligations and the Collateral,
(v) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period, to the extent permitted by this
Agreement, (vi) vote on any plan of reorganization in any Insolvency Proceeding,
to the extent not prohibited by the provisions hereof and (vii) present a cash
bid at any hearing, or with respect to any disposition of Collateral, under
Section 363 of the Bankruptcy Code.

5.2 Financing Matters. (a) Until the ABL Obligations Payment Date has occurred,
if any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the ABL Obligations Payment Date, and if the ABL
Representative or the other ABL Secured Parties desire to consent (or not
object) to the use of cash collateral under the Bankruptcy Code or to provide
financing to any Loan Party under the Bankruptcy Code or to consent (or not
object) to the provision of such financing to any Loan Party by any third party
(any such financing, “ABL DIP Financing”), then the Term Loan Representative
agrees, on behalf of itself and the other Term Loan Secured Parties, that so
long as (A) the interest rate, fees, advance rates, lending sublimits and other
limits and terms are commercially reasonable under the circumstances, (B) the
Term Loan Secured Parties retain a Lien on the Common Collateral (including on
the Proceeds thereof arising after the commencement of such Insolvency
Proceeding) with the same priority as existed prior to the commencement of the
Insolvency Proceeding, (C) the Term Loan Secured Parties receive a replacement
Lien on post-petition assets of the Domestic Loan Parties to the same extent
granted to the lenders providing the ABL DIP Financing, with the same priority
as existed prior to the commencement of the Insolvency Proceeding, (D) such
financing or use of cash collateral is subject to the terms of this Agreement
and (E) the sum at any given time of (1) the maximum aggregate amount of
indebtedness that may be outstanding under such ABL DIP Financing (including any
such portion thereof that constitutes rollover of any ABL Obligations) plus,
without duplication, (2) the aggregate amount of ABL Obligations then
outstanding (other than ABL Obligations

 

20



--------------------------------------------------------------------------------

described in clause (e) of the definition thereof), does not exceed
$190,000,000, each Term Loan Secured Party (a) will be deemed to have consented
to, will raise no objection to, nor support any other Person objecting to, the
use of such cash collateral or to such ABL DIP Financing on the grounds of a
failure to provide “adequate protection” for the Term Loan Representative’s Lien
on the Term Loan Collateral to secure the Term Loan Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
ABL DIP Financing) and (b) will subordinate (and will be deemed hereunder to
have subordinated) the Term Loan Liens on any ABL Priority Collateral (i) to
such ABL DIP Financing on the same terms as the ABL Liens are subordinated
thereto (and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the ABL Secured Parties
and (iii) to any “carve-out” agreed to by the ABL Representative or the other
ABL Secured Parties, so long as (x) the Term Loan Representative retains its
Lien on the Term Loan Collateral to secure the Term Loan Obligations (in each
case, including Proceeds thereof arising after the commencement of the case
under the Bankruptcy Code) and, as to the Term Loan Priority Collateral only,
such Lien has the same priority as existed prior to the commencement of the case
under the Bankruptcy Code and any Lien securing such ABL DIP Financing is junior
and subordinate to the Lien of the Term Loan Representative on the Term Loan
Priority Collateral, (y) all Liens on ABL Priority Collateral securing any such
ABL DIP Financing shall be senior to or on a parity with the Liens of the ABL
Representative and the ABL Lenders securing the ABL Obligations on ABL Priority
Collateral and (z) if the ABL Representative receives a replacement or adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, and such replacement or adequate protection Lien is on any of the
Term Loan Priority Collateral, (1) such replacement or adequate protection Lien
on such post-petition assets which are part of the Term Loan Priority Collateral
(the “Term Post-Petition Assets”) is junior and subordinate to the Lien in favor
of the Term Loan Representative on the Term Loan Priority Collateral and (2) the
Term Loan Representative also receives a replacement or adequate protection Lien
on such Term Post-Petition Assets of the debtor to secure the Term Loan
Obligations; provided that, the foregoing shall not prevent the Term Loan
Representative or the Term Loan Secured Parties from (A) objecting to (i) any
ABL DIP Financing that permits the ABL Secured Parties (or any of them) to be
granted adequate protection in the form of additional collateral (other than
additional collateral that constitutes Excluded Collateral) without the Term
Loan Representative, on behalf of itself or any of the Term Loan Secured
Parties, being granted adequate protection in the form of a Lien on such
additional collateral that is senior (in the case of Term Loan Priority
Collateral) or subordinate (in the case of ABL Priority Collateral) to the Liens
securing the ABL Obligations and such ABL DIP Financing (and all obligations
relating thereto) on the same basis as the other Liens securing the Term Loan
Obligations are so senior or subordinate to the ABL Obligations under this
Agreement, (ii) any provision of any ABL DIP Financing that (x) purports to
govern or control or relates to or requires or describes any of the provisions
or content of a plan of reorganization or any sub rosa plan (other than any
provision requiring that the ABL DIP Financing be paid in full in cash) or
(y) prohibits or impedes the proposing of any Term Loan DIP Financing in
accordance with Section 5.2(b) below, (iii) any ancillary agreements or
arrangements regarding the cash collateral use or ABL DIP Financing that are
materially and disproportionately prejudicial to their interests as compared to
the ABL Secured Parties, (iv) the ABL DIP Financing to the extent that it
compels Company to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the ABL
DIP Financing documentation or a related document or (v) the ABL DIP Financing
documentation or cash collateral order to the extent that it expressly requires
the liquidation of the Common Collateral prior to a default under the ABL DIP
Financing documentation or cash collateral order or (B) proposing any other “DIP
financing” to the applicable bankruptcy court, including a “DIP financing” that
competes with any ABL DIP Financing proposed or supported by the ABL Secured
Parties. In no event will any of the ABL Secured Parties seek to obtain a
priming Lien on any of the Term Loan Priority Collateral and nothing contained
herein shall be deemed to be a consent by Term Loan Secured Parties to any
adequate protection payments using Term Loan Priority Collateral.

 

21



--------------------------------------------------------------------------------

(b) Until the Term Loan Obligations Payment Date has occurred, if any Domestic
Loan Party becomes subject to any Insolvency Proceeding in the United States at
any time prior to the Term Loan Obligations Payment Date, and if the Term Loan
Representative or the other Term Loan Secured Parties desire to consent (or not
object) or to provide financing to any Domestic Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Domestic Loan Party by any third party (any such financing, “Term Loan DIP
Financing”), then the ABL Representative agrees, on behalf of itself and the
other ABL Secured Parties, that so long as (A) the interest rate, fees, advance
rates, lending sublimits and other limits and terms are commercially reasonable
under the circumstances, (B) the ABL Secured Parties retain a Lien on the
Collateral (including on the Proceeds thereof arising after the commencement of
such Insolvency Proceeding) with the same priority as existed prior to the
commencement of the Insolvency Proceeding, (C) the ABL Secured Parties receive a
replacement Lien on post-petition assets to the same extent granted to the
lenders providing the Term Loan DIP Financing, with the same priority as existed
prior to the commencement of the Insolvency Proceeding, (D) such financing or
use of cash collateral is subject to the terms of this Agreement and (E) the sum
at any given time of (1) the maximum aggregate amount of indebtedness that may
be outstanding under such Term Loan DIP Financing (including any such portion
thereof that constitutes rollover of any Term Loan Obligations) plus, without
duplication, (2) the aggregate amount of the Term Loan Obligations then
outstanding (other than Term Loan Obligations described in clause (b) of the
definition thereof), does not exceed $42,000,000, each ABL Secured Party
(a) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to such Term Loan DIP Financing on the grounds of a
failure to provide “adequate protection” for the ABL Representative’s Lien on
the ABL Collateral to secure the ABL Obligations or on any other grounds (and
will not request any adequate protection solely as a result of such Term Loan
DIP Financing) and (b) will subordinate (and will be deemed hereunder to have
subordinated) the ABL Liens on any Term Loan Priority Collateral (i) to such
Term Loan DIP Financing on the same terms as the Term Loan Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any adequate protection provided to the Term
Loan Secured Parties and (iii) to any “carve-out” agreed to by the Term Loan
Representative or the other Term Loan Secured Parties, so long as (x) the ABL
Representative retains its Lien on the ABL Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien securing such
Term Loan DIP Financing is junior and subordinate to the Lien of the ABL
Representative on the ABL Priority Collateral, (y) all Liens on Term Loan
Priority Collateral securing any such Term Loan DIP Financing shall be senior to
or on a parity with the Liens of the Term Loan Representative and the Term Loan
Lenders securing the Term Loan Obligations on Term Loan Priority Collateral and
(z) if the Term Loan Representative receives a replacement or adequate
protection Lien on post-petition assets of the debtor to secure the Term Loan
Obligations, and such replacement or adequate protection Lien is on any of the
ABL Priority Collateral, (1) such replacement or adequate protection Lien on
such post-petition assets which are part of the ABL Priority Collateral (the
“ABL Post-Petition Assets”) is junior and subordinate to the Lien in favor of
the ABL Representative on the ABL Priority Collateral and (2) the ABL
Representative also receives a replacement or adequate protection Lien on such
ABL Post-Petition Assets of the debtor to secure the ABL Obligations; provided,
that the foregoing shall not prevent the ABL Representative or the ABL Secured
Parties from (A) objecting to (i) any Term Loan DIP Financing that permits the
Term Loan Secured Parties (or any of them) to be granted adequate protection in
the form of additional collateral without the ABL Representative, on behalf of
itself or any

 

22



--------------------------------------------------------------------------------

of the ABL Secured Parties, being granted adequate protection in the form of a
Lien on such additional collateral that is senior (in the case of the ABL
Priority Collateral) or subordinate (in the case of the Term Loan Priority
Collateral) to the Liens securing the Term Loan Obligations and such Term Loan
DIP Financing (and all obligations relating thereto) on the same basis as the
other Liens securing the ABL Obligations are so senior or subordinate to the
Term Loan Obligations under this Agreement, (ii) any provision of any Term Loan
DIP Financing that (x) purports to govern or control or relates to or requires
or describes any of the provisions or content of a plan of reorganization or any
sub rosa plan or (y) prohibits or impedes the proposing of any ABL DIP Financing
in accordance with Section 5.2(a) above, (iii) any ancillary agreements or
arrangements regarding the cash collateral use or Term Loan DIP Financing that
are materially and disproportionately prejudicial to their interests as compared
to the Term Loan Secured Parties, (iv) the Term Loan DIP Financing to the extent
that it compels the Company to seek confirmation of a specific plan of
reorganization for which all or substantially all of the material terms are set
forth in the Term Loan DIP Financing documentation or a related document or
(v) the Term Loan DIP Financing documentation or cash collateral order to the
extent that it expressly requires the liquidation of the Common Collateral prior
to a default under the Term Loan DIP Financing documentation or cash collateral
order or (B) proposing any other “DIP financing” to the applicable bankruptcy
court, including a “DIP financing” that competes with any Term Loan DIP
Financing proposed or supported by the Term Loan Secured Parties. In no event
will any of the Term Loan Secured Parties seek to obtain a priming Lien on any
of the ABL Priority Collateral, and nothing contained herein shall be deemed to
be a consent by the ABL Secured Parties to any adequate protection payments
using ABL Priority Collateral.

(c) All Liens granted to the Term Loan Representative or the ABL Representative
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.

5.3 Relief From the Automatic Stay. Until the ABL Obligations Payment Date, the
Term Loan Representative agrees, on behalf of itself and the other Term Loan
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Representative (except if the ABL
Representative on behalf of itself and the ABL Secured Parties, seeks relief
from the automatic stay to exercise its rights against the Common Collateral,
then the Term Loan Representative, on behalf of itself and the Term Loan Secured
Parties, may seek limited relief from the automatic stay only to preserve its
right to receive Proceeds of the Common Collateral payable to it and the Term
Loan Secured Parties under and in accordance with this Agreement). Until the
Term Loan Obligations Payment Date, the ABL Representative agrees, on behalf of
itself and the other ABL Secured Parties, that none of them will seek relief
from the automatic stay or from any other stay in any Insolvency Proceeding or
take any action in derogation thereof, in each case in respect of any Term Loan
Priority Collateral, without the prior written consent of the Term Loan
Representative (except if the Term Loan Representative on behalf of itself and
the Term Loan Secured Parties, seeks relief from the automatic stay to exercise
its rights against the Common Collateral, then the ABL Representative, on behalf
of itself and the ABL Secured Parties, may seek limited relief from the
automatic stay only to preserve its right to receive Proceeds of the Common
Collateral payable to it and the ABL Secured Parties under and in accordance
with this Agreement). In addition, neither the Term Loan Representative nor the
ABL Representative shall seek any relief from the automatic stay with respect to
any Common Collateral without providing thirty (30) days’ prior written notice
to the other, unless otherwise agreed by both the ABL Representative and the
Term Loan Representative.

 

23



--------------------------------------------------------------------------------

5.4 No Contest. The Junior Representative, on behalf of itself and the Junior
Secured Parties, agrees that, prior to the Senior Obligations Payment Date, none
of them shall contest (or support any other Person contesting) (a) any request
by the Senior Representative or any Senior Secured Party for adequate protection
of its interest in the Senior Collateral (unless in contravention of
Section 5.2(a) or (b), as applicable), or (b) any objection by the Senior
Representative or any Senior Secured Party to any motion, relief, action, or
proceeding based on a claim by the Senior Representative or any Senior Secured
Party that its interests in the Senior Collateral (unless in contravention of
Section 5.2(a) or (b), as applicable) are not adequately protected (or any other
similar request under any law applicable to an Insolvency Proceeding), so long
as any Liens granted to the Senior Representative as adequate protection of its
interests are subject to this Agreement.

5.5 Adequate Protection. Subject to the provisions of Section 5.2, if any Loan
Party becomes subject to any Insolvency Proceeding in the United States prior to
the Senior Obligations Payment Date:

(i) if any of the Senior Secured Parties are granted adequate protection in the
form of an additional Lien or a replacement Lien on existing or future assets of
any Loan Party (other than any adequate protection granted to the ABL Secured
Parties in the form of an additional Lien or a replacement Lien on Excluded
Collateral) in connection with any “DIP financing” or use of cash collateral,
and the Senior Secured Parties do not object to such adequate protection being
provided to them, then the Senior Representative agrees that the Junior
Representative shall also be entitled to seek, without objection from the Senior
Secured Parties, adequate protection in the form of an additional Lien or a
replacement Lien (on such existing or future assets of the applicable Loan
Party), which additional or replacement Lien of the Junior Representative, if
obtained, shall be subordinate to the Liens securing the Senior Obligations
(including those under a “DIP financing”) on the same basis as the other Liens
securing the Junior Obligations are subordinate to the Senior Obligations under
this Agreement; provided, however, that, the Junior Representative shall have
irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on
behalf of itself and the Junior Secured Parties, in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid under any plan of reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims;

(ii) if any of the Junior Secured Parties request adequate protection in the
form of an additional Lien or a replacement Lien (on existing or future assets
of any Loan Party), then the Junior Representative agrees that the Junior
Representative and/or the Junior Secured Parties shall not accept such adequate
protection unless the Senior Representative shall also be granted or offered
such an adequate protection Lien on existing or future assets of such Loan Party
as security for the Senior Obligations and that any such adequate protection
Lien on such existing or future assets securing the Junior Obligations shall be
subordinated to the Liens on such assets securing the Senior Obligations on the
same basis as the other Liens securing the Junior Obligations are subordinated
to the Senior Obligations under this Agreement; provided that, if for any reason
such senior Lien on such additional collateral is not granted to the Senior
Representative, then the Junior Representative agrees that all such adequate
protection Liens granted to the Junior Representative shall be held for the
benefit of the Senior Secured Parties and the Junior Secured Parties according
to the relative priorities established by this Agreement for the Common
Collateral, and that all payments, distributions and proceeds at any time
received by the Junior Representative in respect of such adequate protection
Liens shall be received in trust and paid over and allocated first to the Senior
Representative and then to the Junior Representative in the manner provided by
this Agreement with respect to the Common Collateral until such time as the
Senior Obligations shall have been paid or satisfied in full;

 

24



--------------------------------------------------------------------------------

(iii) if any of the Senior Secured Parties request and are granted adequate
protection in the form of a super-priority claim (other than with respect to the
“Foreign Secured Obligations” (as defined in the Existing ABL Agreement)) in
connection with any “DIP financing” or use of cash collateral (other than cash
collateral granted to any of the ABL Secured Parties that constitutes Excluded
Collateral), then the Senior Representative agrees that the Junior
Representative shall also be entitled to seek, without objection from the Senior
Secured Parties, adequate protection in the form of a super-priority claim,
which super-priority claim of the Junior Representative, if obtained, shall be
subordinate to the super-priority claims of the Senior Representative on the
same basis as the other claims of the Junior Secured Parties are subordinate to
the claims of the Senior Secured Parties under this Agreement; provided,
however, except as the Senior Representative may reasonably agree, the Junior
Representative, and by virtue of accepting the Junior Obligations, the Junior
Secured Parties, agree that they shall not accept such adequate protection in
the form of a super-priority claim unless the Senior Representative shall also
be granted or offered adequate protection in the form of a super-priority claim,
which super-priority claim, if obtained, shall be subordinate to the
super-priority claim of the Senior Secured Parties; provided, however, that, the
Junior Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Junior
Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any
confirmed and consummated plan of reorganization in any combination of cash,
debt, equity or other property having a value on the effective date of such plan
equal to the allowed amount of such claims, or otherwise in cash in the event
the Loan Parties do not confirm and consummate any such plan; and

(iv) if any of the Junior Secured Parties are granted adequate protection in the
form of a super-priority claim, then the Junior Representative agrees that the
Senior Representative shall also be granted or offered adequate protection in
the form of a super-priority claim, which super-priority claim shall be senior
to the super-priority claim of the Junior Secured Parties; provided that, if for
any reason such senior super-priority claim on such additional collateral is not
granted to the Senior Representative, then the Junior Representative agrees that
all such adequate protection super-priority claims granted to the Junior
Representative shall be held for the benefit of the Senior Secured Parties and
the Junior Secured Parties according to the relative priorities established by
this Agreement for the Common Collateral, and that all payments, distributions
and proceeds at any time received by the Junior Representative in respect of
such adequate protection super-priority claims shall be received in trust and
paid over and allocated first to the Senior Representative and then to the
Junior Representative in the manner provided by this Agreement with respect to
the Common Collateral, until such time as the Senior Obligations have been paid
or satisfied.

5.6 Post-Petition Interest. Neither the Junior Representative nor any other
Junior Secured Party shall object to, oppose, or challenge any claim by the
Senior Representative or any Senior Secured Party with respect to the applicable
Common Collateral for allowance in any Insolvency Proceeding of Senior
Obligations consisting of post-petition interest, fees, or expenses. So long as
the Senior Representative and the Senior Secured Parties shall have received and
shall continue to receive all accrued post-petition interest, fees, or expenses
with respect to the Senior Obligations, neither the Senior Representative nor
any other Senior Secured Party shall object to, oppose, or challenge any claim
by the Junior Representative or any Junior Secured Party for allowance in any
Insolvency Proceeding of Junior Obligations consisting of post-petition
interest, fees, or expenses.

 

25



--------------------------------------------------------------------------------

5.7 Avoidance Issues. If any Senior Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party, because such amount was avoided or ordered to be paid or
disgorged for any reason, including without limitation because it was found to
be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit in any manner that is inconsistent with the terms of this
Agreement from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

5.8 Asset Dispositions in an Insolvency Proceeding. Except as set forth below,
neither the Junior Representative nor any other Junior Secured Party shall, in
an Insolvency Proceeding or otherwise, oppose any sale or disposition of any
Senior Collateral that is supported by the Senior Secured Parties holding a
majority of the Senior Obligations, and the Junior Representative and each other
Junior Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any sale of any Senior Collateral supported
by the Senior Secured Parties and to have released their Liens on such assets;
provided that (A) the applicable order of the bankruptcy court approving such
sale expressly provides that all Liens shall attach to the Proceeds thereof to
the same extent and priority as all such Liens currently apply to the Senior
Collateral, (B) the net cash Proceeds of the disposition will be applied to
repay (and to the extent applicable, to reduce permanently, commitments with
respect to) the Senior Obligations and (C) such motion does not impair the
rights of the Junior Secured Parties under Section 363(k) of the Bankruptcy
Code. The foregoing to the contrary notwithstanding, each of the Junior
Representative and each other Junior Secured Party may raise any objections to
such sale or disposition of Senior Collateral that could be raised by a creditor
of the Company whose claims are not secured by Liens on such Senior Collateral;
provided that, such objections are not inconsistent with any other term or
provision of this Agreement and are not based on their status as secured
creditors (without limiting the foregoing, neither the Junior Representative nor
any other Junior Secured Party may raise any objections based on rights afforded
by Sections 363(e) and (f) of the Bankruptcy Code to secured creditors (or any
comparable provision of any other Bankruptcy Law) with respect to the Liens
granted to such persons in respect of such assets).

5.9 Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative; provided that, if requested by the Junior Representative, the
Senior Representative shall timely exercise such rights in the manner requested
by the Junior Representative, including any rights to payments in respect of
such rights.

 

26



--------------------------------------------------------------------------------

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Term Loan Documents and ABL Documents.

(a) Each Loan Party and the Term Loan Representative, on behalf of itself and
the Term Loan Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Term Loan Documents
inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the ABL Representative, on behalf of itself and the ABL
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents inconsistent with or
in violation of this Agreement.

(c) In the event the Senior Representative enters into any amendment, waiver or
consent in respect of any of the Senior Security Documents for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Security Document or changing in any manner the rights
of any parties thereunder, in each case, solely with respect to any Senior
Collateral (other than to the extent such Senior Collateral constitutes Excluded
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Security Document without the consent
of or action by any Junior Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Junior Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that adversely affects the rights of the Junior Secured Parties and does
not affect the Senior Secured Parties in a like or similar manner shall not
apply to the Junior Security Documents without the consent of the Junior
Representative, (iii) no such amendment, waiver or consent with respect to any
provision applicable to the Junior Representative under the Junior Loan
Documents shall be made without the prior written consent of the Junior
Representative and (iv) notice of such amendment, waiver or consent shall be
given to the Junior Representative no later than thirty (30) days after its
effectiveness, provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

SECTION 7. Purchase Options.

7.1 Notice of Exercise. (a) Upon the occurrence of (i) the acceleration of the
Junior Obligations in accordance with the terms of the Junior Documents or the
taking of any remedies under the Junior Documents by any Junior Secured Party,
(ii) a payment default under the Junior Documents that has not been cured or
waived by the Junior Secured Parties within sixty (60) days of the occurrence
thereof, (iii) the commencement of an Insolvency Proceeding, (iv) a payment
default under any Junior Document uncured for more than thirty (30) days, or
(v) the commencement of a Standstill Period, all or a portion of the Senior
Secured Parties, acting as a single group, shall have the option at any time
upon two (2) Business Days’ prior written notice to the Junior Representative,
to purchase all of the Junior Obligations from the Junior Secured Parties.

(b) Upon the occurrence of (i) the acceleration of the Senior Obligations in
accordance with the terms of the Senior Documents or the taking of any remedies
under the Senior Documents by any Senior Secured Party, (ii) a payment default
under the Senior Documents that has not been cured or waived by the Senior
Secured Parties within sixty (60) days of the occurrence thereof, (iii) the
commencement of an

 

27



--------------------------------------------------------------------------------

Insolvency Proceeding, (iv) a payment default under any Senior Document uncured
for more than thirty (30) days, or (v) the commencement of a Standstill Period,
all or a portion of the Junior Secured Parties, acting as a single group, shall
have the option at any time upon two (2) Business Days’ prior written notice to
the Senior Representative to purchase all of the Senior Obligations from the
Senior Secured Parties.

7.2 Purchase and Sale. (a) On the date specified by the relevant Term Loan
Creditors in the notice contemplated by Section 7.1(a) above (which shall not be
less than five (5) Business Days, nor more than twenty (20) calendar days, after
the receipt by the ABL Representative of the notice of the relevant Term Loan
Creditor’s election to exercise such option), the ABL Lenders shall sell to the
relevant Term Loan Creditors, and the relevant Term Loan Creditors shall
purchase from the ABL Lenders, the ABL Obligations. The Loan Parties confirm
that the ABL Representative and the ABL Secured Parties shall retain all rights
to be indemnified or held harmless by the Loan Parties in accordance with the
terms of the ABL Documents but shall not retain any rights to the security
therefor.

(b) On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five
(5) Business Days, nor more than twenty (20) calendar days, after the receipt by
the Term Loan Representative of the notice of the relevant ABL Creditor’s
election to exercise such option), the Term Loan Lenders shall sell to the
relevant ABL Creditors, and the relevant ABL Creditors shall purchase from the
Term Loan Lenders, the Term Loan Obligations. The Loan Parties confirm that the
Term Loan Representative, the Term Loan Representative and the Term Loan Secured
Parties shall retain all rights to be indemnified or held harmless by the Loan
Parties in accordance with the terms of the Term Loan Documents but shall not
retain any rights to the security therefor.

7.3 Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Term Loan Creditors or the relevant ABL Creditors, as applicable, shall
(a) pay to the ABL Representative for the benefit of the ABL Lenders (with
respect to a purchase of the ABL Obligations) or to the Term Loan Representative
for the benefit of the Term Loan Lenders (with respect to a purchase of the Term
Loan Obligations), as the purchase price therefor, the full amount of all the
ABL Obligations or Term Loan Obligations, as applicable, then outstanding and
unpaid (including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses but specifically excluding any prepayment
premiums, termination or similar fees), (b) with respect to a purchase of the
ABL Obligations, furnish cash collateral to the ABL Representative in a manner
and in such amounts as the ABL Representative reasonably determines is
reasonably necessary to secure the ABL Representative, the ABL Secured Parties,
letter of credit issuing banks and applicable affiliates in connection with any
issued and outstanding letters of credit, Swap Obligations and Banking Services
Obligations secured by the ABL Documents, (c) with respect to a purchase of the
ABL Obligations, agree to reimburse the ABL Representative, the ABL Secured
Parties and letter of credit issuing banks for any loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above and any checks or other payments
provisionally credited to the ABL Obligations, and/or as to which the ABL
Representative has not yet received final payment, (d) agree to reimburse the
ABL Secured Parties or the Term Loan Secured Parties, as applicable, and, with
respect to a purchase of the ABL Obligations, letter of credit issuing banks, in
respect of indemnification obligations of the Loan Parties under the ABL
Documents or the Term Loan Documents, as applicable, as to matters or
circumstances known to the ABL Representative, the Term Loan Representative or
the Term Loan Representative, as applicable, at the time of the purchase and
sale which would reasonably be expected to result in any loss, cost, damage or
expense (including reasonable attorneys’ fees and legal expenses) to the ABL
Secured Parties, the

 

28



--------------------------------------------------------------------------------

Term Loan Secured Parties or letter of credit issuing banks, as applicable, and
(e) agree to indemnify and hold harmless the ABL Secured Parties or the Term
Loan Secured Parties, as applicable, and, with respect to a purchase of the ABL
Obligations, letter of credit issuing banks, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the ABL Obligations or the Term Loan Obligations, as applicable, as a direct
result of any acts by any Term Loan Secured Party or any ABL Secured Party, as
applicable, occurring after the date of such purchase; provided that, solely
with respect to this clause (e), in no event shall the Term Loan Creditors or
ABL Creditors, as applicable, purchasing such ABL Obligations or Term Loan
Obligations, as applicable, be required to indemnify and hold harmless the ABL
Secured Parties or the Term Loan Secured Parties, as applicable, for any amounts
in excess of proceeds of Common Collateral received by such Term Loan Creditors
or ABL Creditors, as applicable. Such purchase price and cash collateral shall
be remitted by wire transfer in federal funds to such bank account in New York,
New York as the ABL Representative or the Term Loan Representative, as
applicable, may designate in writing for such purpose. In order to effectuate
the foregoing, the Senior Representative or Junior Representative, as
applicable, shall calculate, upon written request of the Senior Representative
or Junior Representative, as applicable, from time to time, the amount in cash
that would be necessary to purchase the Senior Obligations or Junior
Obligations, as applicable.

7.4 Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable Representative or the Term Loan Representative) and
without recourse of any kind, except that the selling party shall represent and
warrant: (a) the amount of the ABL Obligations or Term Loan Obligations, as
applicable, being purchased from it, (b) that such ABL Secured Party or Term
Loan Secured Party, as applicable, owns the ABL Obligations or Term Loan
Obligations, as applicable, free and clear of any Liens or encumbrances and
(c) that such ABL Secured Party or Term Loan Secured Party, as applicable, has
the right to assign such ABL Obligations or Term Loan Obligations, as
applicable, and the assignment is duly authorized.

SECTION 8. Reliance; Waivers; etc.

8.1 Reliance. The ABL Documents are deemed to have been executed and delivered,
and all extensions of credit thereunder are deemed to have been made or
incurred, in reliance upon this Agreement. The Term Loan Representative, on
behalf of it itself and the other Term Loan Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties. The Term Loan Documents are
deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The ABL Representative, on behalf of itself and the other ABL Secured
Parties, expressly waives all notices of the acceptance of and reliance on this
Agreement by the Term Loan Representative and the other Term Loan Secured
Parties.

8.2 No Warranties or Liability. The Term Loan Representative and the ABL
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any other ABL Document or any Term Loan
Document. Except as otherwise provided in this Agreement, the Term Loan
Representative and the ABL Representative will be entitled to manage and
supervise the respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

 

29



--------------------------------------------------------------------------------

8.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the Term Loan
Documents.

SECTION 9. Obligations Unconditional. All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:

(a) any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of the Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Senior Document
or any Junior Document;

(c) any exchange, release or lack of perfection of any Lien on any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.

SECTION 10. Miscellaneous.

10.1 Rights of Subrogation. The Term Loan Representative, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment to the ABL
Representative or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the Term Loan Representative or any Term Loan Secured
Party to exercise any rights of subrogation in respect thereof until the ABL
Obligations Payment Date. Following the ABL Obligations Payment Date, the ABL
Representative agrees to execute such documents, agreements, and instruments as
the Term Loan Representative or any Term Loan Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the ABL Obligations resulting from payments to the ABL
Representative by such Person, so long as all reasonable and documented costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Representative are paid by such Person upon such
request for payment thereof. The ABL Representative, for and on behalf of itself
and the ABL Secured Parties, agrees that no payment to the Term Loan
Representative or any Term Loan Secured Party pursuant to the provisions of this
Agreement shall entitle the ABL Representative or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Term Loan
Obligations Payment Date. Following the Term Loan Obligations Payment Date, the
Term Loan Representative agrees to execute such documents, agreements, and
instruments as the ABL Representative or any ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Loan Obligations resulting from payments to the Term Loan
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Term Loan Representative are paid by such Person upon request for payment
thereof.

 

30



--------------------------------------------------------------------------------

10.2 Further Assurances. Each of the Term Loan Representative and the ABL
Representative will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the other party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the ABL Representative or the Term
Loan Representative to exercise and enforce its rights and remedies hereunder;
provided, however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.

10.3 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Document or any Term Loan Document, the
provisions of this Agreement shall govern.

10.4 Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be revocable by any party hereto,
until the earlier of (i) the ABL Obligations Payment Date and (ii) the Term Loan
Obligations Payment Date. This is a continuing agreement and the ABL Secured
Parties and the Term Loan Secured Parties may continue, at any time and without
notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

10.5 Amendments; Waivers. No amendment or modification of any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by the ABL Representative and the Term Loan Representative, and, in the
case of amendments or modifications that directly affect the rights or duties of
any Loan Party, such Loan Party.

10.6 Information Concerning Financial Condition of the Loan Parties. Each of the
Term Loan Representative and the ABL Representative hereby assume responsibility
for keeping itself informed of the financial condition of the Loan Parties and
all other circumstances bearing upon the risk of nonpayment of the ABL
Obligations or the Term Loan Obligations. The Term Loan Representative and the
ABL Representative hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances (except as otherwise provided in the ABL Documents and Term Loan
Documents). In the event the Term Loan Representative or the ABL Representative,
in its sole discretion, undertakes at any time or from time to time to provide
any information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

10.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.

 

31



--------------------------------------------------------------------------------

10.8 Submission to Jurisdiction; JURY TRIAL WAIVER. (a) Each ABL Secured Party,
each Term Loan Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the any ABL Secured Party
or Term Loan Secured Party may otherwise have to bring any action or proceeding
against any Loan Party or its properties in the courts of any jurisdiction.

(b) Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.9 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

10.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the ABL Secured Parties
and Term Loan Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral.

 

32



--------------------------------------------------------------------------------

10.11 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.12 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.13 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any ABL Secured Party or any Term Loan Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Term Loan
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.

10.14 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

10.15 Additional Loan Parties. Company shall cause each Person that becomes a
Domestic Loan Party after the date hereof to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.

[SIGNATURE PAGES TO FOLLOW]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as ABL Representative for and on behalf of the ABL
Secured Parties

By:

      Name:   Title:

Address for Notices:

  270 Park Avenue, 44th Floor   New York, NY 10017

Attention:

  Robert A. Kaulius

Telecopy No.:

  (646) 534-2288

Signature Page to Intercreditor Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Term Loan Representative for and on behalf of the
Term Loan Secured Parties

By:

      Name:   Title:

Address for Notices:

  [                    ]   [                    ]

Attention:

  [                    ]

Telecopy No.:

  (    )     -        

Signature Page to Intercreditor Agreement

Lifetime Brands, Inc.



--------------------------------------------------------------------------------

LIFETIME BRANDS, INC., as Company

By:

      Name:   Title:

Address for Notices:

  1000 Stewart Avenue,   Garden City, NY 11530

Attention:

  Chief Financial Officer

Telecopy No.:

 

 

[OTHER LOAN PARTIES]

By:

      Name:   Title:

Address for Notices:

  1000 Stewart Avenue,   Garden City, NY 11530

Attention:

 

Telecopy No.:

 